Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 1 of 125 PageID# 19252




                          Exhibit 1
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 2 of 125 PageID# 19253

                                                                             EXECUTION COPY

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION

                                                            Master File No. 1:17-cv-1338-AJT-JFA
       IN RE WILLIS TOWERS WATSON PLC
                                                            CLASS ACTION
       PROXY LITIGATION




                     STIPULATION AND AGREEMENT OF SETTLEMENT

           This Stipulation and Agreement of Settlement, dated as of January 15, 2021 (the

   “Stipulation”), is entered into between (a) Lead Plaintiff The Regents of the University of

   California (“Lead Plaintiff”), on behalf of itself and the Class (defined below); and (b) defendants

   Willis Towers Watson plc (“WTW”), Towers Watson & Co. (“Towers”) (n/k/a WTW Delaware

   Holdings LLC), Willis Group Holdings plc (“Willis”) (n/k/a Willis Towers Watson plc), and

   ValueAct Capital Management, L.P. (“ValueAct”) (collectively, the “Corporate Defendants”), and

   John J. Haley (“Haley”), Dominic Casserley (“Casserley”), and Jeffrey Ubben (collectively, the

   “Individual Defendants,” together with the Corporate Defendants, “Defendants,” and, together

   with Lead Plaintiff, the “Parties,” and each a “Party”), by and through their counsel of record, and

   embodies the terms and conditions of the settlement of the above-captioned Action.1 Subject to

   the approval of the Court and the terms and conditions expressly provided herein, this Stipulation

   is intended to fully, finally, and forever compromise, settle, release, resolve, and dismiss with

   prejudice the Action and all Released Plaintiffs’ Claims (defined below).




   1
     All terms with initial capitalization not otherwise defined herein shall have the meanings ascribed
   to them in ¶ 1.
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 3 of 125 PageID# 19254




          WHEREAS:

          A.      On June 29, 2015, Towers and Willis entered into an Agreement and Plan of Merger

   to combine the two companies, which was publicly announced on June 30, 2015.

          B.      The record date for Towers stockholders to be eligible to vote on the Merger was

   October 1, 2015.

          C.      On October 13, 2015, Towers and Willis jointly filed a Definitive Proxy Statement

   on Schedule 14A (the “Proxy Statement”).

          D.      On November 19, 2015, Towers and Willis announced certain amendments to the

   Agreement and Plan of Merger, including an increase in the amount of the special dividend payable

   to Towers stockholders in connection with the Merger.

          E.      On November 27, 2015, Towers and Willis jointly filed an update to the Proxy

   Statement (the “Proxy Update” and, together with the Proxy Statement, the “Proxy Materials”).

          F.      On December 11, 2015, Towers’ and Willis’ stockholders voted in favor of the

   Merger.

          G.      On December 29, 2015, Towers declared and paid a one-time special cash dividend

   in an amount of $10.00 per share of Towers common stock.

          H.      On January 4, 2016, the Merger closed. Upon the closing of the Merger, Towers

   stockholders received 2.6490 Willis ordinary shares in exchange for each issued and outstanding

   share of Towers common stock. Immediately following the Merger, Willis changed its name to

   WTW.

          I.      On November 21, 2017, Cambridge Retirement System brought a putative

   securities class action against Defendants in the United States District Court for the Eastern District

   of Virginia (the Honorable Anthony J. Trenga) (the “Court”).




                                                     2
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 4 of 125 PageID# 19255




          J.      By Order dated February 20, 2018, the Court appointed The Regents of the

   University of California as Lead Plaintiff for the Action and approved Lead Plaintiff’s selection of

   Bernstein Litowitz Berger & Grossmann LLP as Lead Counsel and Lead Plaintiff’s selection of

   Susan R. Podolsky as Liaison Counsel.

          K.      On February 27, 2018 and March 8, 2018, respectively, City of Fort Myers

   Employees’ Pension Fund and Alaska Laborers-Employers Retirement Trust (the “Delaware Lead

   Plaintiffs”) brought putative class actions for breaches of fiduciary duty and aiding and abetting in

   connection with the Merger in the Delaware Court of Chancery, which actions were subsequently

   consolidated (the “Delaware Action”).

          L.      On March 9, 2018, Lead Plaintiff filed the Amended Complaint in the Action (the

   “Complaint”), alleging claims against WTW, Towers, Willis, Haley, and Casserley (the

   “TW/Willis Defendants”) under Section 14(a) of the Securities Exchange Act of 1934 (the

   “Exchange Act”) and Rule 14a-9 promulgated thereunder, and “control person” claims against

   Ubben and ValueAct (together, the “Ubben/ValueAct Defendants”), Haley, and Casserley under

   Section 20(a) of the Exchange Act.

          M.      On April 13, 2018, the TW/Willis Defendants and the Ubben/ValueAct Defendants

   separately filed motions to dismiss the Complaint. On May 7, 2018, Lead Plaintiff filed its

   memoranda of law in opposition to Defendants’ motions, and, on May 14, 2018, the TW/Willis

   Defendants and the Ubben/ValueAct Defendants separately filed their replies in further support of

   their motions to dismiss. The Court held oral argument on the motions on May 18, 2018.

          N.      On July 11, 2018, the Court issued a Memorandum Opinion and Order granting

   Defendants’ motions to dismiss the Complaint.




                                                    3
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 5 of 125 PageID# 19256




          O.      On July 30, 2018, Lead Plaintiff filed a notice of appeal of the dismissal with the

   United States Court of Appeals for the Fourth Circuit (the “Fourth Circuit”). Lead Plaintiff filed

   its appellate brief with the Fourth Circuit on September 28, 2018. Defendants filed their appellate

   brief with the Fourth Circuit on November 15, 2018, and, on December 6, 2018, Lead Plaintiff

   filed its reply. The Fourth Circuit held oral argument on Lead Plaintiff’s appeal on May 8, 2019.

          P.      On August 30, 2019, the Fourth Circuit reversed the Court’s dismissal of the Action

   and remanded the Action to the Court.

          Q.      On November 8, 2019, the TW/Willis Defendants and the Ubben/ValueAct

   Defendants separately filed renewed motions to dismiss the Complaint. On December 9, 2019,

   Lead Plaintiff filed its memoranda of law in opposition to Defendants’ renewed motions and, on

   December 18, 2019, the TW/Willis Defendants and the Ubben/ValueAct Defendants separately

   filed their replies in further support of their renewed motions to dismiss. The Court held oral

   argument on the renewed motions on December 20, 2019.

          R.      On January 31, 2020, the Court issued a Memorandum Opinion and Order denying

   Defendants’ renewed motions to dismiss the Complaint.

          S.      On February 4, 2020, the TW/Willis Defendants moved to certify the Court’s order

   denying Defendants’ renewed motions to dismiss for appeal and for a continued stay of the

   proceedings. The Court denied the motion to stay discovery by order dated February 6, 2020. On

   February 18, 2020, Lead Plaintiff filed its memorandum of law in opposition to the TW/Willis

   Defendants’ motion to certify, and, on February 24, 2020, the TW/Willis Defendants filed their

   reply in further support of their motion. On February 25, 2020, the Court issued an order denying

   the motion. The case proceeded to discovery.




                                                   4
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 6 of 125 PageID# 19257




          T.      On February 14, 2020, the TW/Willis Defendants and the Ubben/ValueAct

   Defendants separately filed their Answers to the Complaint.

          U.      Between February and August 2020, the Parties (together with certain third parties)

   produced more than one (1) million pages of documents in response to document requests and

   subpoenas, took eighteen (18) depositions, including six (6) expert depositions, and responded to

   scores of interrogatories and requests for admission. In the course of litigation, the Parties retained

   experts on corporate governance, executive compensation, and damages, among other areas.

          V.      On May 21, 2020, the Parties held a mediation before the Honorable Layn Phillips,

   in which the Delaware Lead Plaintiffs also participated. The mediation was not successful.

          W.      On June 12, 2020, Lead Plaintiff filed its motion for class certification and

   appointment of class representative and class counsel.          On July 14, 2020, the TW/Willis

   Defendants filed their memorandum of law in opposition to Lead Plaintiff’s class certification

   motion, which the Ubben/ValueAct Defendants joined, and, on July 20, 2020, Lead Plaintiff filed

   its replies in further support of the class certification motion and in response to the

   Ubben/ValueAct Defendants’ joinder. The Court held oral argument on the class certification

   motion on July 29, 2020.

          X.      On August 24, 2020, the Parties filed their pre-trial submissions, which included

   the Parties’ deposition transcript designations, witness lists, and exhibit lists, and the Court

   thereafter set a trial date of March 15, 2021.

          Y.      On September 4, 2020, the Court entered an order certifying a Class consisting of

   all persons and entities that were Towers shareholders of record as of both October 1, 2015, the

   record date for Towers shareholders to be eligible to vote on the Merger, and January 4, 2016, the

   date the Merger closed, and who were damaged thereby. The Court appointed Lead Plaintiff as




                                                     5
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 7 of 125 PageID# 19258




   class representative, Lead Counsel as class counsel, and Liaison Counsel as liaison counsel for the

   Class.

            Z.    On October 16, 2020 the TW/Willis Defendants and the Ubben/ValueAct

   Defendants separately filed their motions for summary judgment and to exclude the expert

   testimony of Lead Plaintiff’s expert witnesses. Also on October 16, 2020, Lead Plaintiff filed a

   motion to exclude the expert testimony of certain of Defendants’ expert witnesses.

            AA.   On November 4, 2020, following oral argument and briefing by the Parties, the

   Court modified the Class definition to, among other things, include both record and beneficial

   holders of Towers common stock.

            BB.   Following the unsuccessful mediation in May 2020, counsel for the Parties and the

   Delaware Lead Plaintiffs continued to engage with each other to reach a resolution. Starting in

   October 2020, the Parties and the Delaware Lead Plaintiffs engaged in several weeks of back and

   forth settlement negotiations. On November 19, 2020, the Parties and the Delaware Lead Plaintiffs

   reached an agreement in principle to settle the Actions for a combined total of $90 million, with

   the Federal Action to be settled for $75 million and the Delaware Action to be settled for $15

   million. The settlement of the Federal Action is conditioned on final approval of the settlement of

   the Delaware Action and vice versa.

            CC.   This Stipulation (together with the exhibits hereto) reflects the final and binding

   agreement between the Parties.

            DD.   Based upon their investigation, prosecution, and mediation of the case, Lead

   Plaintiff and Lead Counsel have concluded that the terms and conditions of this Stipulation are

   fair, reasonable, and adequate to Lead Plaintiff and the other members of the Class, and in their

   best interests. Based on Lead Plaintiff’s direct oversight of the prosecution of this matter and with




                                                    6
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 8 of 125 PageID# 19259




   the advice of its counsel, Lead Plaintiff has agreed to settle and release the Released Plaintiffs’

   Claims pursuant to the terms and provisions of this Stipulation, after considering, among other

   things: (a) the financial benefit that Lead Plaintiff and the other members of the Class will receive

   under the proposed Settlement; and (b) the significant risks and costs of continued litigation and

   trial.

            EE.   This Stipulation constitutes a compromise of all matters that are in dispute between

   the Parties. Defendants are entering into this Stipulation solely to eliminate the uncertainty,

   burden, and expense of further protracted litigation. Each of Defendants denies any wrongdoing,

   and this Stipulation shall in no event be construed or deemed to be evidence of or an admission or

   concession on the part of any of Defendants with respect to any claim or allegation of any fault or

   liability or wrongdoing or damage whatsoever, or any infirmity in the defenses that Defendants

   have, or could have, asserted. Defendants expressly deny that Lead Plaintiff has asserted any valid

   claims as to any of them, and expressly deny any and all allegations of fault, liability, wrongdoing,

   or damages whatsoever. Similarly, this Stipulation shall in no event be construed or deemed to be

   evidence of or an admission or concession on the part of Lead Plaintiff of any infirmity in any of

   the claims asserted in the Action, or an admission or concession that any of Defendants’ defenses

   to liability had any merit.

            NOW THEREFORE, it is hereby STIPULATED AND AGREED, by and among Lead

   Plaintiff (on behalf of itself and all other members of the Class) and Defendants, by and through

   their respective undersigned attorneys, and subject to the approval of the Court pursuant to Rule

   23(e) of the Federal Rules of Civil Procedure and the approval of the Delaware Settlement by the

   Delaware Court, that, in consideration of the benefits flowing to the Parties from the Settlement,

   all Released Plaintiffs’ Claims as against the Defendants’ Releasees and all Released Defendants’




                                                    7
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 9 of 125 PageID# 19260




   Claims as against the Plaintiffs’ Releasees shall be settled and released, upon and subject to the

   terms and conditions set forth below.

                                            DEFINITIONS

          1.      As used in this Stipulation and any exhibits attached hereto and made a part hereof,

   the following capitalized terms shall have the following meanings:

                  (a)   “Action” or “Federal Action” means the securities class action in the matter

   styled In re Willis Towers Watson plc Proxy Litigation, Master File No. 1:17-cv-1338-AJT-JFA

   (E.D. Va.) pending in the Court.

                  (b)   “Actions” means the Federal Action and the Delaware Action, together.

                  (c)   “Alternate Judgment” means a form of final judgment that may be entered

   by the Court herein but in a form other than the form of Judgment provided for in this Stipulation.

                  (d)   “Authorized Claimant” means a Class Member who submits a Claim to the

   Claims Administrator that is approved by the Court for payment from the Net Settlement Fund.

                  (e)   “Claim” means a paper claim submitted on a Claim Form or an electronic

   claim that is submitted to the Claims Administrator.

                  (f)   “Claim Form” or “Proof of Claim Form” means the form, substantially in

   the form attached hereto as Exhibit 2 to Exhibit A, that a Claimant must complete and submit

   should that Claimant seek to share in the proceeds of the Net Settlement Fund created in this

   Action, as well as the net proceeds of the Delaware Settlement.

                  (g)   “Claimant” means a person or entity that submits a Claim to the Claims

   Administrator seeking to be eligible to share in the proceeds of the Net Settlement Fund.

                  (h)   “Claims Administrator” means the firm retained by Lead Counsel and

   Delaware Lead Counsel, subject to approval of the Courts, to provide all notices approved by the




                                                   8
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 10 of 125 PageID#
                                    19261



 Courts to potential Federal Class Members and Delaware Class Members and to administer the

 Settlement and the Delaware Settlement.

                 (i)    “Class” or “Federal Class” means the class certified in the Court’s order

 dated September 4, 2020, as modified by the Court’s order dated November 4, 2020, and includes:

 all persons and entities that were Towers shareholders, including shareholders of record and

 beneficial owners, as of both October 1, 2015, the record date for Towers shareholders to be

 eligible to vote on the Merger of Towers and Willis, and January 4, 2016, the date the Merger

 transaction between Towers and Willis closed, and who were allegedly damaged thereby.

 Excluded from the Class by definition are: Defendants; the members of the Immediate Family of

 any Individual Defendant; any person who was an Officer or director of WTW, Willis, Towers, or

 ValueAct as of October 1, 2015; any firm, trust, corporation, or other entity in which any

 Defendant has or had a controlling interest; any employee retirement and benefit plans of WTW,

 Willis, Towers, or ValueAct; Defendants’ directors’ and officers’ liability insurance carriers and

 any affiliates or subsidiaries of those carriers; any Towers shareholder that completed the exercise

 of his, her, or its right to appraisal of his, her, or its shares under Delaware law, including through

 a settlement of any litigation initiated by any former Towers shareholder to pursue appraisal rights

 related to the Merger; and the legal representatives, agents, affiliates, heirs, successors-in-interest,

 or assigns of any of the foregoing excluded parties. Also excluded from the Class are any persons

 and entities who or which exclude themselves by submitting a request for exclusion that is accepted

 by the Court. To be a Class Member, a person or entity does not need to have held all the Towers

 shares that he, she, or it owned on October 1, 2015 until January 4, 2016. He, she, or it need only

 have continued to own at least some of that Towers common stock that he, she, or it held on

 October 1, 2015 as of January 4, 2016. A person or entity is excluded from the Class if he, she, or




                                                    9
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 11 of 125 PageID#
                                    19262



 it sold all of his, her, or its Towers shares before January 4, 2016. Any of a Class Member’s shares

 which were sold between October 1, 2015 and January 4, 2016 will be excluded from that Class

 Member’s pro rata recovery in the Settlement, and if a Class Member held more Towers shares on

 January 4, 2016 than he, she, or it held on October 1, 2015, then only the shares held on October

 1, 2015 will be eligible for recovery in the Settlement.

                 (j)   “Class Member” or “Federal Class Member” means each person or entity

 that is a member of the Class.

                 (k)   “Classes” means the Federal Class and the Delaware Class.

                 (l)   “Class Distribution Order” means an order entered by the Court authorizing

 and directing that the Net Settlement Fund be distributed, in whole or in part, to Authorized

 Claimants.

                 (m)   “Complaint” or “Federal Complaint” means the Amended Complaint filed

 in the Action by Lead Plaintiff on March 9, 2018.

                 (n)   “Corporate Defendants” means WTW, Towers, Willis, and ValueAct.

                 (o)   “Court” or “Federal Court” means the United States District Court for the

 Eastern District of Virginia.

                 (p)   “Courts” means the Federal Court and the Delaware Court.

                 (q)   “Defendants” or “Federal Defendants” means the Corporate Defendants and

 the Individual Defendants, collectively.

                 (r)   “Defendants’ Counsel” means Weil, Gotshal & Manges LLP, Hunton

 Andrews Kurth LLP, and Paul Hastings LLP.

                 (s)   “Defendants’ Releasees” means each and all of the following: (i) each and

 every Defendant; (ii) Defendants’ respective past, present, and future, direct and indirect, parents,




                                                  10
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 12 of 125 PageID#
                                    19263



 affiliates, subsidiaries, related entities, divisions, partnerships, corporations, general partners,

 limited partners, members, and any entity in which any Defendant has or had a controlling

 interest; and (iii) the past, present, and future Immediate Family members, heirs, beneficiaries,

 principals, trustees, trusts, executors, administrators, predecessors, predecessors-in-interest,

 successors, successors-in-interest, assigns, members, agents, subsidiaries, employees, officers,

 managers, directors, general partners, limited partners, distributees, bankers, lenders, attorneys,

 accountants, auditors, representatives, estates, divisions, advisors, estate managers, indemnifiers,

 insurers (including, but not limited to, Directors and Officers Liability Program Insurers),

 reinsurers, and consultants of each of the persons and entities listed in subparts (i) or (ii) of this

 definition.

                 (t)   “Delaware Action” means the action styled In re Towers Watson & Co.

 Stockholders Litigation, Consolidated C.A. No. 2018-0132-KSJM (Del. Ch.), pending in the

 Delaware Court.

                 (u)   “Delaware Class” means the settlement class to be certified for purposes of

 effectuating the Delaware Settlement.

                 (v)   “Delaware Court” means the Delaware Court of Chancery.

                 (w)   “Delaware Lead Counsel” means Kessler Topaz Meltzer & Check, LLP and

 Grant & Eisenhofer, P.A.

                 (x)   “Delaware Lead Plaintiffs” means City of Fort Myers General Employees’

 Pension Fund and Alaska Laborers-Employers Retirement Trust.

               (y)     “Delaware Judgment” means the judgment to be entered by the Delaware

Court approving the Delaware Settlement.




                                                  11
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 13 of 125 PageID#
                                    19264



                 (z)    “Delaware Settlement” means the proposed settlement of the Delaware

 Action, which is subject to approval by the Delaware Court.

                (aa)    “Directors and Officers Liability Program Insurers” means any insurers

paying a portion or all of the Settlement Amount as set forth herein.

                 (bb) “Effective Date” with respect to the Settlement means the date on which all

 of the events and conditions specified in ¶ 37 of this Stipulation have been met and have occurred

 or have been waived.

                (cc)    “Escrow Account” means an account maintained at Citibank, N.A. wherein

the Settlement Amount shall be deposited and held in escrow under the control of Lead Counsel.

                 (dd) “Escrow Agent” means Citibank, N.A.

                 (ee) “Escrow Agreement” means the agreement between Lead Counsel and the

 Escrow Agent setting forth the terms under which the Escrow Agent shall maintain the Escrow

 Account.

                (ff)    “Final,” with respect to the Judgment, the Delaware Judgment, or, if

applicable, the Alternate Judgment, or any other court order, means: (i) if no appeal is filed, the

expiration date of the time provided for filing or noticing any appeal under any applicable rule,

including the Federal Rules of Appellate Procedure; or (ii) if there is an appeal from the judgment

or order, (a) the date of final dismissal of all such appeals, or the final dismissal of any proceeding

on certiorari or otherwise, or (b) the date the judgment or order is finally affirmed on appeal, the

expiration of the time to file a petition for a writ of certiorari or other form of review, or the denial

of a writ of certiorari or other form of review, and, if certiorari or other form of review is granted,

the date of final affirmance following review pursuant to that grant. However, any appeal or

proceeding seeking subsequent judicial review pertaining solely to an order issued with respect to




                                                   12
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 14 of 125 PageID#
                                    19265



(i) attorneys’ fees, costs, or expenses, or (ii) the plan of allocation of any settlement proceeds (as

submitted or subsequently modified) shall not in any way delay or preclude the Judgment, the

Delaware Judgment, or, if applicable, the Alternate Judgment from becoming Final.

                  (gg) “Immediate Family” means children, stepchildren, parents, stepparents,

 spouses, siblings, mothers-in-law, fathers-in-law, sons-in-law, daughters-in-law, brothers-in-law,

 and sisters-in-law. As used in this paragraph, “spouse” shall mean a husband, a wife, or a partner

 in a state-recognized domestic relationship or civil union.

                  (hh) “Individual Defendants” means John J. Haley, Dominic Casserley, and

 Jeffrey Ubben.

                  (ii)   “Judgment” means the judgment, substantially in the form attached hereto as

 Exhibit B, to be entered by the Court approving the Settlement.

                  (jj)   “Lead Counsel” or “Federal Lead Counsel” or “Federal Class Counsel”

 means the law firm of Bernstein Litowitz Berger & Grossmann LLP.

                  (kk) “Lead Plaintiff” or “Federal Lead Plaintiff” means The Regents of the

 University of California.

                  (ll)   “Litigation Expenses” means costs and expenses incurred in connection with

 commencing, prosecuting, and settling the Action (which may include the costs and expenses of

 Lead Plaintiff directly related to its representation of the Class), for which Lead Counsel intends

 to apply to the Court for payment or reimbursement from the Settlement Fund.

                  (mm) “Merger” means the merger of Towers and Willis, which was announced on

 June 30, 2015, amended on November 19, 2015, and closed on January 4, 2016,

                  (nn) “Net Settlement Fund” or “Federal Net Settlement Fund” means the

 Settlement Fund less: (i) any Taxes; (ii) any Notice and Administration Costs; (iii) any Litigation




                                                  13
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 15 of 125 PageID#
                                    19266



 Expenses awarded by the Court; (iv) any attorneys’ fees awarded by the Court; and (v) any other

 costs or fees approved by the Court.

                 (oo) “Notice” means the Notice of (I) Pendency of Class Actions and Proposed

 Settlements; (II) Settlement Fairness Hearings; and (III) Motions for Attorneys’ Fees and

 Litigation Expenses, substantially in the form attached hereto as Exhibit 1 to Exhibit A, which is

 to be mailed to Federal Class Members and Delaware Class Members.

                 (pp) “Notice and Administration Costs” means the costs, fees, and expenses that

 are incurred by the Claims Administrator or Lead Counsel in connection with: (i) providing notices

 concerning the Settlements to the Classes; and (ii) administering the Settlements, including, but

 not limited to, the Claims process; as well as the costs, fees, and expenses incurred in connection

 with the Escrow Account.

                (qq) “Officer” means any officer as that term is defined in Securities and

 Exchange Act Rule 16a-1(f).

                (rr)    “Parties” means Defendants and Lead Plaintiff, on behalf of itself and the

 Class.

                 (ss)   “Plaintiffs’ Counsel” means Lead Counsel and the Law Offices of Susan R.

 Podolsky, Liaison Counsel for the Class.

                 (tt)   “Plaintiffs’ Releasees” or “Federal Plaintiffs’ Releasees” means Lead

 Plaintiff, all other plaintiffs in the Action, and all other Class Members, and their respective current

 and former parents, affiliates, subsidiaries, officers, directors, agents, successors, predecessors,

 assigns, assignees, partnerships, partners, trustees, trusts, employees, Immediate Family members,

 insurers, reinsurers, and attorneys.




                                                   14
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 16 of 125 PageID#
                                    19267



                 (uu) “Plan of Allocation” means the proposed plan of allocation of the Net

 Settlement Fund set forth in the Notice.

                 (vv) “Preliminary Approval Order” means the order, substantially in the form

 attached hereto as Exhibit A, to be entered by the Court preliminarily approving the Settlement

 and directing that notice of the Settlement be provided to the Class.

                 (ww) “PSLRA” means the Private Securities Litigation Reform Act of 1995, 15

 U.S.C. §§ 77z-1, 78u-4, as amended.

                 (xx) “Released Claims” or “Federal Released Claims” means all Released

 Defendants’ Claims and all Released Plaintiffs’ Claims.

                 (yy) “Released Defendants’ Claims” or “Federal Released Defendants’ Claims”

means all actions, causes of action, suits, liabilities, claims, rights of action, debts, sums of money,

covenants, contracts, controversies, agreements, promises, damages, contributions, indemnities,

and demands of every nature and description, whether or not currently asserted, known, suspected,

existing, or discoverable (including Unknown Claims (defined below)), whether arising under

federal, state, common or foreign law, whether based on contract, tort, statute, law, equity, or

otherwise, that, in full or in part, concerns, relates to, arises out of, or is any way connected to the

institution, prosecution, or settlement of the claims asserted in the Action against Defendants,

except for claims relating to the enforcement of the Settlement and this Stipulation.

               (zz)    “Released Plaintiffs’ Claims” or “Federal Released Plaintiffs’ Claims”

means all actions, causes of action, suits, liabilities, claims, rights of action, debts, sums of money,

covenants, contracts, controversies, agreements, promises, damages, contributions, indemnities,

and demands of every nature and description, whether or not currently asserted, known, suspected,

existing, or discoverable, whether arising under federal, state, common, or foreign law, whether




                                                   15
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 17 of 125 PageID#
                                    19268



based on contract, tort, statute, law, equity, or otherwise, that Lead Plaintiff or any other member

of the Class (a) asserted in the Complaint or (b) ever had, now has, or hereafter can, shall, or may

have, directly, representatively, derivatively, or in any other capacity, for, upon, arising from,

relating to, or by reason of any matter, cause, or thing whatsoever, that, in full or in part, concerns,

relates to, arises out of, or is any way connected to the claims, allegations, transactions, facts,

circumstances, events, acts, disclosures, statements, representations, omissions, or failures to act

alleged, set forth, referred to, involved in, or that could have been raised in the Action, or that

otherwise arise out of, are based upon, relate to, or concern in any way either the Merger, the Proxy

Materials issued in connection with the stockholder votes on the Merger, any other disclosures

relating to or concerning the Merger, ownership of Towers or Willis stock, Haley’s Towers or

WTW compensation, or the control or participation of any Defendant with respect to the foregoing

events. Released Plaintiffs’ Claims specifically includes, without limitation, all Unknown Claims

(defined below). However, Released Plaintiffs’ Claims do not include, and the Settlement does not

release or impair: (a) the claims for breaches of fiduciary duty and aiding and abetting breaches of

fiduciary duty asserted in the Delaware Action (which claims are being released in connection with

the Delaware Settlement); or (b) any claims to enforce the Settlement.

                 (aaa) “Releasee(s)” or “Federal Releasee(s)” means each and any of the

 Defendants’ Releasees and each and any of the Plaintiffs’ Releasees.

                 (bbb) “Releases” means the releases set forth in ¶¶ 5-6 of this Stipulation.

                 (ccc) “Settlement” or “Federal Settlement” means the settlement of the Action

 between Lead Plaintiff and Defendants on the terms and conditions set forth in this Stipulation.

                 (ddd) “Settlement     Amount”      or   “Federal    Settlement     Amount”      means

 $75,000,000.00 in cash.




                                                   16
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 18 of 125 PageID#
                                    19269



                  (eee) “Settlement Fund” or “Federal Settlement Fund” means the Settlement

 Amount plus any and all interest earned thereon following funding of the Settlement Amount by

 Defendants or their insurers.

                  (fff) “Settlement Hearing” or “Federal Settlement Hearing” means the hearing set

 by the Court under Rule 23(e)(2) of the Federal Rules of Civil Procedure to consider final approval

 of the Settlement.

                  (ggg) “Settlements” means the Federal Settlement and the Delaware Settlement

 together.

                  (hhh) “Stipulation” or “Federal Stipulation” means this Stipulation and Agreement

 of Settlement.

                  (iii) “Summary Notice” means the Summary Notice of (I) Pendency of Class

 Actions and Proposed Settlements; (II) Settlement Fairness Hearings; and (III) Motions for

 Attorneys’ Fees and Litigation Expenses, substantially in the form attached hereto as Exhibit 3 to

 Exhibit A, to be published as set forth in the Preliminary Approval Order.

                  (jjj) “Taxes” means: (i) all federal, state, and/or local taxes of any kind (including

 any interest or penalties thereon) on any income earned by the Settlement Fund; and (ii) the

 expenses and costs incurred by Lead Counsel in connection with determining the amount of, and

 paying, any taxes owed by the Settlement Fund (including, without limitation, expenses of tax

 attorneys and accountants).

                  (kkk) “Towers” means Towers Watson & Co. (n/k/a WTW Delaware Holdings

 LLC).

                  (lll) “TW/Willis Defendants” means WTW, Towers, Willis, John J. Haley, and

 Dominic Casserley.




                                                   17
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 19 of 125 PageID#
                                    19270



                 (mmm)          “Unknown Claims” means any Released Plaintiffs’ Claims which

 Lead Plaintiff or any other Class Member does not know or suspect to exist in his, her, or its favor

 at the time of the release of such claims, and any Released Defendants’ Claims which any

 Defendant does not know or suspect to exist in his or its favor at the time of the release of such

 claims, and which, if known by him, her, or it, might have affected his, her, or its decision(s) with

 respect to this Settlement. With respect to any and all Released Claims, the Parties stipulate and

 agree that, upon the Effective Date of the Settlement, Lead Plaintiff and Defendants shall expressly

 waive, and each of the other Class Members shall be deemed to have waived, and by operation of

 the Judgment or the Alternate Judgment, if applicable, shall have expressly waived, any and all

 provisions, rights, and benefits conferred by any law of any state or territory of the United States,

 or principle of common law or foreign law, which is similar, comparable, or equivalent to

 California Civil Code §1542, which provides:

         A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
         CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT
         TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
         RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE
         MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
         DEBTOR OR RELEASED PARTY.

 Lead Plaintiff and Defendants acknowledge, and each of the other Class Members shall be deemed

 by operation of law to have acknowledged, that the foregoing waiver was separately bargained for

 and a key element of the Settlement.

                 (nnn) “ValueAct” means ValueAct Capital Management, L.P.

                 (ooo) “Ubben/ValueAct Defendants” means Jeffrey Ubben and ValueAct.

                 (ppp) “Willis” means Willis Group Holdings plc. (n/k/a Willis Towers Watson

 plc).

                 (qqq) “WTW” means Willis Towers Watson plc.



                                                  18
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 20 of 125 PageID#
                                    19271



                       PRELIMINARY APPROVAL OF SETTLEMENT

           2.   Promptly after execution of this Stipulation, Lead Plaintiff will move for

 preliminary approval of the Settlement, authorization to provide the Notice to the Class, and the

 scheduling of the Settlement Hearing, which motion shall be unopposed by Defendants.

 Concurrently with the motion for preliminary approval, Lead Plaintiff shall apply to the Court for,

 and Defendants shall agree to, entry of the Preliminary Approval Order, substantially in the form

 attached hereto as Exhibit A.

           3.   From the date of this Stipulation through the Effective Date, Lead Plaintiff and its

 counsel agree, other than for those matters necessary to implement and effectuate the Settlement

 itself: (a) not to take any steps to prosecute any of the Released Plaintiffs’ Claims against any of

 the Defendants’ Releasees; and (b) not to initiate or participate in any proceedings asserting any

 of the Released Plaintiffs’ Claims against any of the Defendants’ Releasees.

                                      RELEASE OF CLAIMS

           4.   The obligations incurred pursuant to this Stipulation are in consideration of: (a) the

 full and final disposition of the Action as against Defendants; and (b) the Releases provided for

 herein.

           5.   Pursuant to the Judgment, or the Alternate Judgment, if applicable, without further

 action by anyone, upon the Effective Date of the Settlement, Lead Plaintiff and each of the other

 Class Members, on behalf of themselves, and their respective legal representatives, heirs,

 executors, administrators, estates, predecessors, successors, predecessors-in-interest, successors-

 in-interest, and assigns, and any person or entity acting for or on behalf of, or claiming under, any

 of them, and each of them, in their respective capacities as such, shall be deemed to have, and by

 operation of law and of the Judgment or Alternate Judgment, if applicable, shall have, fully, finally,




                                                  19
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 21 of 125 PageID#
                                    19272



 and forever compromised, settled, released, resolved, relinquished, waived, and discharged each

 and every Released Plaintiffs’ Claim against Defendants and the Defendants’ Releasees, and shall

 forever be barred and enjoined from prosecuting any or all of the Released Plaintiffs’ Claims

 against any of the Defendants’ Releasees.

        6.      Pursuant to the Judgment, or the Alternate Judgment, if applicable, without further

 action by anyone, upon the Effective Date of the Settlement, Defendants, on behalf of themselves,

 and their respective legal representatives, heirs, executors, administrators, estates, predecessors,

 successors, predecessors-in-interest, successors-in-interest, and assigns, and any person or entity

 acting for or on behalf of, or claiming under, any of them, and each of them, in their respective

 capacities as such, shall be deemed to have, and by operation of law and of the Judgment or

 Alternate Judgment, if applicable, shall have, fully, finally, and forever compromised, settled,

 released, resolved, relinquished, waived, and discharged each and every Released Defendants’

 Claim against Lead Plaintiff and the Plaintiffs’ Releasees, and shall forever be barred and enjoined

 from prosecuting any or all of the Released Defendants’ Claims against any of the Plaintiffs’

 Releasees. This release shall not apply to any person or entity who or which submits a request for

 exclusion from the Class that is accepted by the Court.

        7.      Notwithstanding ¶¶ 5-6 above, nothing in the Judgment or the Alternate Judgment,

 if applicable, shall bar any action by any of the Parties to enforce or effectuate the terms of this

 Stipulation or the Judgment or the Alternate Judgment, if applicable.

                           THE SETTLEMENT CONSIDERATION

        8.      In consideration of the Settlement of the Released Plaintiffs’ Claims against

 Defendants and the other Defendants’ Releasees, Defendants shall pay or cause to be paid the

 Settlement Amount into the Escrow Account no later than fifteen (15) business days after the later




                                                 20
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 22 of 125 PageID#
                                    19273



 of: (a) the date on which both (i) the Court has entered the Preliminary Approval Order, and (ii) the

 Delaware Court has entered an order preliminarily approving the Delaware Settlement and

 scheduling a hearing on final approval of the Delaware Settlement; and (b) the date on which

 Defendants’ Counsel receives from Lead Counsel the information necessary to effectuate a transfer

 of funds to the Escrow Account, including wiring instructions that include the bank name and

 ABA routing number, account name and number, and a signed W-9 reflecting a valid taxpayer

 identification number for the qualified settlement fund in which the Settlement Amount is to be

 deposited.

        9.      The Parties intend the Settlement Amount to constitute complete restitution to Class

 Members for the settlement and release of the Released Plaintiffs’ Claims against the Defendants’

 Releasees. The Settlement Amount represents the entirety of the Defendants’ Releasees’ financial

 obligations under this Stipulation and in connection with this Settlement, meaning that it includes

 all attorneys’ fees and expenses awarded to Plaintiffs’ Counsel, Notice and Administration Costs,

 and Taxes of any kind whatsoever associated with the Settlement. The payment of the Settlement

 Amount into the Escrow Account by Defendants and/or their Directors and Officers Liability

 Program Insurers in accordance with ¶ 8 above fully discharges the Defendants’ Releasees’

 financial obligations under this Stipulation and in connection with the Settlement, meaning that no

 Defendants’ Releasees shall have any other obligation to make any payment into the Escrow

 Account or to any Class Member under this Stipulation or in connection with the Settlement. For

 the avoidance of doubt, under no circumstances shall the total to be paid by Defendants’ Releasees

 under this Stipulation exceed the Settlement Amount. However, Defendants shall be responsible

 for the costs of disseminating CAFA Notice, as provided in ¶ 24 below, and WTW shall be

 responsible for the costs of providing shareholder records, as provided in ¶ 22 below.




                                                  21
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 23 of 125 PageID#
                                    19274



                                 USE OF SETTLEMENT FUND

        10.     The Settlement Fund shall be used to pay: (a) any Taxes; (b) any Notice and

 Administration Costs; (c) any Litigation Expenses awarded by the Court; (d) any attorneys’ fees

 awarded by the Court; and (e) any other costs and fees approved by the Court. The balance

 remaining in the Settlement Fund, that is, the Net Settlement Fund, shall be distributed to

 Authorized Claimants as provided in ¶¶ 21-35 below.

        11.     Except as provided herein or pursuant to orders of the Court, the Net Settlement

 Fund shall remain in the Escrow Account prior to the Effective Date. All funds held by the Escrow

 Agent shall remain subject to the jurisdiction of the Court until such time as the funds shall be

 distributed or returned pursuant to the terms of this Stipulation and/or further order of the Court.

 The Escrow Agent shall invest any funds in the Escrow Account exclusively in United States

 Treasury Bills (or a mutual fund invested solely in such instruments) and shall collect and reinvest

 all interest accrued thereon, except that any residual cash balances up to the amount that is insured

 by the FDIC may be deposited in any account that is fully insured by the FDIC. In the event that

 the yield on United States Treasury Bills is negative, in lieu of purchasing such Treasury Bills, all

 or any portion of the funds held by the Escrow Agent may be deposited in any account that is fully

 insured by the FDIC or invested in instruments backed by the full faith and credit of the United

 States. Additionally, if short-term placement of the funds is necessary, all or any portion of the

 funds held by the Escrow Agent may be deposited in any account that is fully insured by the FDIC

 or invested in instruments backed by the full faith and credit of the United States. The Defendants’

 Releasees shall have no responsibility for, interest in, or liability whatsoever with respect to any

 investment or other decisions or actions by the Escrow Agent.




                                                  22
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 24 of 125 PageID#
                                    19275



        12.     The Parties agree that the Settlement Fund is intended to be a Qualified Settlement

 Fund within the meaning of Treasury Regulation § 1.468B-1 and that Lead Counsel, as

 administrator of the Settlement Fund within the meaning of Treasury Regulation § 1.468B-2(k)(3),

 shall be solely responsible for filing or causing to be filed all informational and other tax returns

 as may be necessary or appropriate (including, without limitation, the returns described in Treasury

 Regulation § 1.468B-2(k)) for the Settlement Fund. Lead Counsel shall also be responsible for

 causing payment to be made from the Settlement Fund of any Taxes owed with respect to the

 Settlement Fund. The Defendants’ Releasees shall not have any liability or responsibility for any

 such Taxes. Upon written request, Defendants will provide to Lead Counsel the statement

 described in Treasury Regulation § 1.468B-3(e). Lead Counsel, as administrator of the Settlement

 Fund within the meaning of Treasury Regulation § 1.468B-2(k)(3), shall timely make such

 elections as are necessary or advisable to carry out this paragraph, including, as necessary, making

 a “relation back election,” as described in Treasury Regulation § 1.468B-1(j), to cause the

 Qualified Settlement Fund to come into existence at the earliest allowable date, and shall take or

 cause to be taken all actions as may be necessary or appropriate in connection therewith.

        13.     All Taxes shall be paid out of the Settlement Fund, and shall be timely paid, or

 caused to be paid, by Lead Counsel without further order of the Court. Any tax returns prepared

 for the Settlement Fund (as well as the election set forth therein) shall be consistent with the

 previous paragraph and in all events shall reflect that all Taxes on the income earned by the

 Settlement Fund shall be paid out of the Settlement Fund as provided herein. Defendants’

 Releasees shall have no responsibility or liability for the acts or omissions of Lead Counsel or its

 agents with respect to the payment of Taxes, as described herein.




                                                  23
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 25 of 125 PageID#
                                    19276



        14.     The Settlement is not a claims-made settlement. Upon the occurrence of the

 Effective Date, no Defendant, Defendants’ Releasee, or any other person or entity who or which

 paid any portion of the Settlement Amount shall have any right to the return of the Settlement Fund

 or any portion thereof for any reason whatsoever, including, without limitation, the number of

 Claims submitted, the percentage of recovery of losses, or the amounts to be paid to Authorized

 Claimants from the Net Settlement Fund.

        15.     Notwithstanding the fact that the Effective Date of the Settlement has not yet

 occurred, Lead Counsel may pay from the Settlement Fund, without further approval from

 Defendants or further order of the Court, all Notice and Administration Costs actually incurred

 and paid or payable. Such costs and expenses shall include, without limitation, the actual costs of

 printing and mailing the Notice, publishing the Summary Notice, reimbursements to nominee

 owners for forwarding the Notice to their beneficial owners, the administrative expenses incurred

 and fees charged by the Claims Administrator in connection with providing notice and

 administering the Settlements (including processing the submitted Claims), and any costs incurred

 in connection with the Escrow Account. In the event that the Settlement is terminated pursuant to

 the terms of this Stipulation, all Notice and Administration Costs paid or incurred, including any

 related fees, shall not be returned or repaid to Defendants, any of the other Defendants’ Releasees,

 or any other person or entity who or which paid any portion of the Settlement Amount.

        16.     The Defendants’ Releasees and Defendants’ Counsel shall have no responsibility

 for, interest in, or liability whatsoever with respect to: (a) any act, omission, or determination by

 Lead Plaintiff, Lead Counsel, the Escrow Agent, or the Claims Administrator, or any of their

 respective designees or agents, in connection with the administration of the Settlement; (b) the

 management, investment, or distribution of the Settlement Fund; (c) the Plan of Allocation or its




                                                  24
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 26 of 125 PageID#
                                    19277



 implementation, administration, or interpretation; (d) the determination, administration,

 calculation, or payment of any Claims asserted against the Settlement Fund; (e) any losses suffered

 by, or fluctuations in the value of, the Settlement Fund; or (f) the payment or withholding of any

 Taxes, expenses, or costs incurred in connection with the taxation of the Settlement Fund or the

 filing of any federal, state, or local tax returns.

                      ATTORNEYS’ FEES AND LITIGATION EXPENSES

         17.     Lead Counsel will apply to the Court for a collective award of attorneys’ fees to

 Plaintiffs’ Counsel to be paid solely from (and out of) the Settlement Fund. Lead Counsel also

 will apply to the Court for payment or reimbursement of Litigation Expenses, which may include

 a request for reimbursement of Lead Plaintiff’s costs and expenses directly related to its

 representation of the Class, to be paid solely from (and out of) the Settlement Fund. Lead

 Counsel’s application for an award of attorneys’ fees and/or Litigation Expenses is not the subject

 of any agreement between Defendants and Lead Plaintiff other than what is set forth in this

 Stipulation.

         18.     Any attorneys’ fees and Litigation Expenses that are awarded by the Court shall be

 paid to Lead Counsel immediately upon award, notwithstanding the existence of any timely filed

 objections thereto, or potential for appeal therefrom, or collateral attack on the Settlement or any

 part thereof, subject to Plaintiffs’ Counsel’s obligation to make appropriate refunds or repayments

 to the Settlement Fund, plus accrued interest at the same net rate as is earned by the Settlement

 Fund, if (i) the Effective Date does not occur; (ii) the Settlement is terminated pursuant to the terms

 of this Stipulation; or (iii) if, as a result of any appeal or further proceedings on remand, or

 successful collateral attack, the award of attorneys’ fees and/or Litigation Expenses is reduced or

 reversed and such order reducing or reversing the award has become Final. Plaintiffs’ Counsel




                                                       25
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 27 of 125 PageID#
                                    19278



 shall make the appropriate refund or repayment in full no later than fifteen (15) business days after:

 (a) receiving from Defendants’ Counsel notice of the termination of the Settlement; or (b) any

 order reducing or reversing the award of attorneys’ fees and/or Litigation Expenses has become

 Final. An award of attorneys’ fees and/or Litigation Expenses is not a necessary term of this

 Stipulation and is not a condition of the Settlement embodied herein. Neither Lead Plaintiff nor

 Lead Counsel may cancel or terminate the Settlement based on this Court’s or any appellate court’s

 ruling with respect to attorneys’ fees and/or Litigation Expenses.

        19.     Other than Defendants’ obligation to fund the Settlement Amount, Lead Plaintiff,

 Lead Counsel, and the Class Members shall have no recourse against the Defendants’ Releasees

 for the payment of any attorneys’ fees or Litigation Expenses in connection with the Action.

        20.     Lead Counsel shall allocate the attorneys’ fees awarded amongst Plaintiffs’

 Counsel in a manner which it, in good faith, believes reflects the contributions of such counsel to

 the institution, prosecution, and settlement of the Action. Defendants’ Releasees shall have no

 responsibility for or liability whatsoever with respect to the allocation or award of attorneys’ fees

 or Litigation Expenses. The attorneys’ fees and Litigation Expenses that are awarded to Plaintiffs’

 Counsel shall be payable solely from the Escrow Account.

                      NOTICE AND SETTLEMENT ADMINISTRATION

        21.     Lead Counsel, in consultation with Delaware Lead Counsel, shall select a Claims

 Administrator. As part of the Preliminary Approval Order, Lead Counsel shall seek the Court’s

 approval of the appointment of the Claims Administrator. The Claims Administrator appointed

 shall mail the Notice to members of the Classes, publish the Summary Notice, and administer the

 Settlements, including but not limited to the process of receiving, reviewing, and approving or

 denying Claims to participate in the Federal Settlement and Delaware Settlement, under the




                                                  26
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 28 of 125 PageID#
                                    19279



 supervision of Lead Counsel and Delaware Lead Counsel and subject to the jurisdiction of the

 Courts. Other than WTW’s obligation to provide its shareholder records as provided in ¶ 22 below,

 none of Defendants, nor any other Defendants’ Releasee, shall have any involvement in or any

 responsibility, authority, or liability whatsoever for the selection of the Claims Administrator, the

 Plan of Allocation, the Notice, the administration of the Settlement, the Claims process, or

 disbursement of the Net Settlement Fund, and shall have no liability whatsoever to any person or

 entity, including, but not limited to, Lead Plaintiff, any other Class Members, the Claims

 Administrator, or Lead Counsel in connection with the foregoing.

        22.     In accordance with the terms of the Preliminary Approval Order to be entered by

 the Court, Lead Counsel shall cause the Claims Administrator to mail the Notice and Claim Form

 to those members of the Classes as may be identified through reasonable effort. Lead Counsel

 shall also cause the Claims Administrator to have the Summary Notice published in accordance

 with the terms of the Preliminary Approval Order to be entered by the Court. For the purposes of

 identifying and providing notice to the Classes, within five (5) business days after the date on

 which both (a) the Court has entered the Preliminary Approval Order and (b) the Delaware Court

 has entered an order preliminarily approving the Delaware Settlement and scheduling a hearing on

 final approval of the Delaware Settlement, WTW shall use reasonable efforts to provide or cause

 to be provided to the Claims Administrator in electronic format (at no cost to the Settlement Fund,

 Lead Counsel, or the Claims Administrator), to the extent available to WTW or any of its or

 Towers’ current or former transfer agents, lists consisting of names and mailing addresses of (a) all

 holders of Towers common stock on October 1, 2015, and (b) all holders of Towers common stock

 at the time the Merger was consummated on January 4, 2016.




                                                  27
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 29 of 125 PageID#
                                    19280



        23.     No later than two (2) business days after receiving a request for exclusion or

 fourteen (14) calendar days prior to the Settlement Hearing, whichever is earlier, Lead Counsel

 shall provide Defendants’ Counsel with copies of such request(s) for exclusion and any

 documentation accompanying them by email. Lead Plaintiff, Lead Counsel, and Liaison Counsel

 shall not act to encourage Class Members to exclude themselves from the Class.

        24.     No later than ten (10) calendar days following the filing of this Stipulation with the

 Court, Defendants shall serve the notice required under the Class Action Fairness Act, 28 U.S.C.

 § 1715 et seq. (“CAFA”). Defendants are solely responsible for the costs of the CAFA notice and

 administering the CAFA notice. At least seven (7) calendar days before the Settlement Hearing,

 Defendants shall cause to be served on Lead Counsel and filed with the Court proof, by affidavit

 or declaration, regarding compliance with the notice requirements of CAFA. The Parties agree

 that any delay by Defendants in timely serving the CAFA notice will not provide grounds for delay

 of the Settlement Hearing or entry of the Judgment or Alternate Judgment, if applicable.

        25.     The Claims Administrator shall receive Claims and determine first, whether the

 Claim is a valid Claim, in whole or part, and second, each Authorized Claimant’s pro rata share

 of the Net Settlement Fund based upon each Authorized Claimant’s number of Federal Eligible

 Shares compared to the total number of Federal Eligible Shares of all Authorized Claimants (as

 set forth in the Plan of Allocation set forth in the Notice attached hereto as Exhibit 1 to Exhibit A,

 or in such other plan of allocation as the Court approves).

        26.     The Plan of Allocation proposed in the Notice is not a necessary term of the

 Settlement or of this Stipulation and it is not a condition of the Settlement or of this Stipulation

 that any particular plan of allocation be approved by the Court. Lead Plaintiff and Lead Counsel

 may not cancel or terminate the Settlement (or this Stipulation) based on the Court’s or any




                                                  28
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 30 of 125 PageID#
                                    19281



 appellate court’s ruling with respect to the Plan of Allocation or any other plan of allocation in this

 Action. Any orders or proceedings relating to the Plan of Allocation (or any other such plan of

 allocation as may be approved by the Court) as well as any appeal therefrom (or appellate ruling),

 shall not: (a) operate to modify, terminate, or cancel this Settlement; (b) modify, terminate, or

 impact in any way the Releases set forth herein; (c) affect or delay the validity or finality of the

 Judgment or Alternate Judgment, if applicable, or any other orders entered by the Court giving

 effect to this Stipulation; (d) affect or delay the Effective Date; (e) provide any ground or otherwise

 permit any Person (including Lead Plaintiff and the other Class Members), or any of their counsel,

 to cancel, terminate, or withdraw from the Stipulation or the Settlement; and/or (f) affect or delay

 the validity of the Settlement. Defendants and the other Defendants’ Releasees shall not object in

 any way to the Plan of Allocation or any other plan of allocation in this Action, provided that such

 plan is consistent with this Stipulation. No Defendant or any other Defendants’ Releasee shall

 have any involvement with or liability, obligation, or responsibility whatsoever for the application

 of the Court-approved plan of allocation.

        27.     Any Class Member that does not submit a valid Claim will not be entitled to receive

 any distribution from the Net Settlement Fund, but will otherwise be bound by all of the terms of

 this Stipulation and the Settlement, including the terms of the Judgment or the Alternate Judgment,

 if applicable, to be entered in the Action and the Releases provided for herein and therein, and will

 be permanently barred and enjoined from bringing any action, claim, or other proceeding of any

 kind against the Defendants’ Releasees with respect to the Released Plaintiffs’ Claims in the event

 that the Effective Date occurs with respect to the Settlement.

        28.     Lead Counsel shall be responsible for supervising the administration of the

 Settlement and the disbursement of the Net Settlement Fund subject to Court approval. No




                                                   29
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 31 of 125 PageID#
                                    19282



 Defendant or any other Defendants’ Releasee shall be permitted to review, contest, or object to

 any Claim, or any decision of the Claims Administrator or Lead Counsel with respect to accepting

 or rejecting any Claim for payment by a Class Member. Lead Counsel shall have the right, but

 not the obligation, to waive what it deems to be formal or technical defects in any Claims submitted

 in the interests of achieving substantial justice.

         29.     For purposes of determining the extent, if any, to which a Class Member shall be

 entitled to be treated as an Authorized Claimant, the following conditions shall apply:

                 (a)    Each Claimant shall be required to submit a Claim in paper form,

 substantially in the form attached hereto as Exhibit 2 to Exhibit A, or in electronic form, in

 accordance with the instructions for the submission of such Claims, and supported by such

 documents as are designated therein, including proof of the Claimant’s ownership of Towers

 common stock, or such other documents or proof as the Claims Administrator or Lead Counsel, in

 their discretion, may deem acceptable;

                 (b)    All Claims must be submitted by the date set by the Court in the Preliminary

 Approval Order and specified in the Notice. Any Class Member who fails to submit a Claim by

 such date shall be forever barred from receiving any distribution from the Net Settlement Fund or

 payment pursuant to this Stipulation (unless by Order of the Court such Class Member’s Claim is

 accepted), but shall in all other respects be bound by all of the terms of this Stipulation and the

 Settlement, including the terms of the Judgment or the Alternate Judgment, if applicable, and the

 Releases provided for herein and therein, and will be permanently barred and enjoined from

 bringing any action, claim, or other proceeding of any kind against any Defendants’ Releasees

 with respect to any Released Plaintiffs’ Claim. Provided that it is mailed by the claim-submission

 deadline, a Claim Form shall be deemed to be submitted when postmarked, if received with a




                                                      30
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 32 of 125 PageID#
                                    19283



 postmark indicated on the envelope and if mailed by first-class mail and addressed in accordance

 with the instructions thereon. In all other cases, the Claim Form shall be deemed to have been

 submitted on the date when actually received by the Claims Administrator;

                (c)    Each Claim shall be submitted to and reviewed by the Claims Administrator

 who shall determine in accordance with this Stipulation and the Plan of Allocation the extent, if

 any, to which each Claim shall be allowed, subject to review by the Court pursuant to subparagraph

 (e) below as necessary;

                (d)    Claims that do not meet the submission requirements may be rejected. Prior

 to rejecting a Claim in whole or in part, the Claims Administrator shall communicate with the

 Claimant in writing, to give the Claimant the chance to remedy any curable deficiencies in the

 Claim submitted. The Claims Administrator shall notify, in a timely fashion and in writing, all

 Claimants whose Claim the Claims Administrator proposes to reject in whole or in part, setting

 forth the reasons therefor, and shall indicate in such notice that the Claimant whose Claim is to be

 rejected has the right to a review by the Court if the Claimant so desires and complies with the

 requirements of subparagraph (e) below; and

                (e)    If any Claimant whose Claim has been rejected in whole or in part desires to

 contest such rejection, the Claimant must, within twenty (20) calendar days after the date of

 mailing of the notice required in subparagraph (d) above or a lesser time period if the Claim was

 untimely, serve upon the Claims Administrator a notice and statement of reasons indicating the

 Claimant’s grounds for contesting the rejection along with any supporting documentation, and

 requesting a review thereof by the Court. If a dispute concerning a Claim cannot be otherwise

 resolved, Lead Counsel shall thereafter present the request for review to the Court.




                                                 31
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 33 of 125 PageID#
                                    19284



        30.     Each Claimant shall be deemed to have submitted to the jurisdiction of the Court

 with respect to the Claimant’s Claim, including but not limited to all Releases provided herein and

 in the Judgment or the Alternate Judgment, if applicable, and the Claim will be subject to

 investigation and discovery under the Federal Rules of Civil Procedure, provided, however, that

 such investigation and discovery shall be limited to that Claimant’s status as a Class Member and

 the validity and amount of the Claimant’s Claim. No discovery shall be allowed on the merits of

 this Action or of the Settlement in connection with the processing of Claims.

        31.     Lead Counsel will apply to the Court, on notice to Defendants’ Counsel, for a Class

 Distribution Order: (a) approving the Claims Administrator’s administrative determinations

 concerning the acceptance and rejection of the Claims submitted; (b) approving payment of any

 administration fees and expenses associated with the administration of the Settlement from the

 Escrow Account; and (c) if the Effective Date has occurred, directing payment of the Net

 Settlement Fund to Authorized Claimants from the Escrow Account.

        32.     Lead Counsel, Delaware Lead Counsel, and the Claims Administrator shall

 cooperate to ensure, to the extent reasonably possible, that the claims processing and distribution

 procedures described above are performed together for the Federal Settlement and Delaware

 Settlement, so that eligible Claimants who are members of both Classes shall receive combined

 notification concerning any deficiencies in their Claims and combined payments if they are eligible

 for payment from both Settlements.

        33.     Payment pursuant to the Class Distribution Order shall be final and conclusive

 against all Claimants. All Class Members whose Claims are not approved by the Court for

 payment shall be barred from participating in distributions from the Net Settlement Fund, but

 otherwise shall be bound by all of the terms of this Stipulation and the Settlement, including the




                                                 32
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 34 of 125 PageID#
                                    19285



 terms of the Judgment or the Alternate Judgment, if applicable, to be entered in this Action and

 the Releases provided for herein and therein, and will be permanently barred and enjoined from

 bringing any action against any and all Defendants’ Releasees with respect to any and all of the

 Released Plaintiffs’ Claims.

        34.     No person or entity shall have any claim against Lead Plaintiff, Lead Counsel, the

 Claims Administrator, or any other agent designated by Lead Counsel, or Defendants’ Releasees

 and/or their respective counsel, arising from distributions made substantially in accordance with

 the Stipulation, the plan of allocation approved by the Court, or any order of the Court. Lead

 Plaintiff and Defendants, and their respective counsel, and all other Releasees shall have no

 liability whatsoever for the investment or distribution of the Settlement Fund or the Net Settlement

 Fund, the plan of allocation approved by the Court, or the determination, administration,

 calculation, or payment of any claim or nonperformance of the Claims Administrator, the payment

 or withholding of Taxes (including interest and penalties) owed by the Settlement Fund, or any

 losses incurred in connection therewith.

        35.     All proceedings with respect to the administration, processing, and determination

 of Claims and the determination of all controversies relating thereto, including disputed questions

 of law and fact with respect to the validity of Claims, shall be subject to the jurisdiction of the

 Court. All Class Members, other Claimants, and Parties to this Settlement expressly waive trial

 by jury (to the extent any such right may exist) and any right of appeal or review with respect to

 such determinations.




                                                 33
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 35 of 125 PageID#
                                    19286



                                  TERMS OF THE JUDGMENT

        36.     If the Settlement contemplated by this Stipulation is approved by the Court, Lead

 Counsel and Defendants’ Counsel shall request that the Court enter a Judgment, substantially in

 the form attached hereto as Exhibit B.

                    CONDITIONS OF SETTLEMENT AND EFFECT OF
                  DISAPPROVAL, CANCELLATION, OR TERMINATION

        37.     The Effective Date of the Settlement shall be the date on which all of the following

 events have occurred or been waived:

                (a)    the Court has entered the Preliminary Approval Order, substantially in the

 form set forth in Exhibit A attached hereto, as required by ¶ 2 above;

                (b)    the Settlement Amount has been deposited into the Escrow Account in

 accordance with the provisions of ¶ 8 above;

                (c)    Defendants have not exercised their option to terminate the Settlement

 pursuant to the provisions of this Stipulation (including pursuant to the Supplemental Agreement);

                (d)    Lead Plaintiff has not exercised its option to terminate the Settlement

 pursuant to the provisions of this Stipulation;

                (e)    the Court has approved the Settlement as described herein, following notice

 to the Class and a hearing, as prescribed under Rule 23 of the Federal Rules of Civil Procedure,

 and entered the Judgment and the Judgment has become Final, or the Court has entered an

 Alternate Judgment and neither Lead Plaintiff nor any Defendant seeks to terminate the Settlement

 and the Alternate Judgment has become Final; and

                (f)    the Delaware Court has approved the Delaware Settlement, following notice

 to the Delaware Class and a hearing, and has entered a judgment or order approving the Delaware

 Settlement and that judgment or order has become Final.



                                                   34
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 36 of 125 PageID#
                                    19287



        38.     Upon the occurrence of all of the events referenced in ¶ 37 above, any and all

 remaining interest or right of Defendants in or to the Settlement Fund, if any, shall be absolutely

 and forever extinguished and the Releases herein shall be effective.

        39.     If (i) Defendants exercise their right to terminate the Settlement as provided in this

 Stipulation; (ii) Lead Plaintiff exercises its right to terminate the Settlement as provided in this

 Stipulation; (iii) the Court disapproves the Settlement; (iv) the Delaware Court disapproves the

 Delaware Settlement; or (v) the Effective Date as to the Settlement otherwise fails to occur, then:

                (a)    The Settlement and the relevant portions of this Stipulation shall be canceled

 and terminated.

                (b)    Lead Plaintiff and Defendants shall revert to their respective positions in the

 Action as of November 19, 2020.

                (c)    The terms and provisions of this Stipulation, with the exception of this ¶ 39

 and ¶¶ 15, 18, 43-44, and 64-65, shall have no further force and effect with respect to the Parties

 and shall not be used in the Action or in any other proceeding for any purpose, and any Judgment,

 or Alternate Judgment, if applicable, or order entered by the Court in accordance with the terms of

 this Stipulation shall be treated as vacated, nunc pro tunc.

                (d)    Within five (5) business days after joint written notification of termination is

 sent by Defendants’ Counsel and Lead Counsel to the Escrow Agent, the Settlement Fund

 (including accrued interest thereon, and change in value as a result of the investment of the

 Settlement Fund, and any funds received by Lead Counsel consistent with ¶ 18 above), less any

 Notice and Administration Costs actually incurred, paid or payable, and less any Taxes paid, due

 or owing, shall be refunded by the Escrow Agent to Defendants (or such other persons or entities

 as Defendants may direct). In the event that the funds received by Lead Counsel consistent with




                                                  35
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 37 of 125 PageID#
                                    19288



 ¶ 18 above have not been refunded to the Settlement Fund within the five (5) business days

 specified in this paragraph, those funds shall be refunded by the Escrow Agent to Defendants (or

 such other persons or entities as Defendants may direct) immediately upon their deposit into the

 Escrow Account consistent with ¶ 18 above.

        40.     It is further stipulated and agreed that Defendants, provided they unanimously

 agree, and Lead Plaintiff shall each have the right to terminate the Settlement and this Stipulation,

 by providing written notice of their election to do so (“Termination Notice”) to the other Parties

 to this Stipulation within thirty (30) calendar days of: (a) the Court’s final refusal to enter the

 Preliminary Approval Order in any material respect; (b) the Court’s final refusal to approve the

 Settlement in any material respect; (c) the Court’s final refusal to enter the Judgment in any

 material respect as to the Settlement; (d) the Court’s entry of an Alternate Judgment that differs

 from the terms of the Judgment in any material respect; (e) the Delaware Court’s final refusal to

 approve the Delaware Settlement in any material respect; (f) the Delaware Court’s entry of an

 alternative judgment that differs in any material respect from the judgment agreed upon by the

 parties to the Delaware Action; (g) the date upon which the Judgment is modified or reversed in

 any material respect by the United States Court of Appeals for the Fourth Circuit or the United

 States Supreme Court; (h) the date upon which an Alternate Judgment is modified or reversed in

 any material respect by the United States Court of Appeals for the Fourth Circuit or the United

 States Supreme Court; (i) the date upon which the order approving the Delaware Settlement is

 modified or reversed in any material respect on appeal; or (j) the termination of the Delaware

 Settlement pursuant to the terms of the Delaware Stipulation.. For the avoidance of doubt, the

 Parties stipulate and agree that any change to the scope of the releases that are provided in this

 Stipulation (including, without limitation, to the definition of the Classes giving such releases)




                                                  36
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 38 of 125 PageID#
                                    19289



 would constitute a material change that gives rise to Defendants’ right to terminate this Stipulation

 and the Settlement. However, any decision or proceeding, whether in this Court or any appellate

 court, with respect to an application for attorneys’ fees or Litigation Expenses or with respect to

 any plan of allocation shall not be considered material to the Settlement, shall not affect the finality

 of any Judgment or Alternate Judgment, if applicable, and shall not be grounds for termination of

 the Settlement.

        41.     In addition to the grounds set forth in ¶ 40 above, Defendants shall have the

 unilateral right to terminate the Settlement in the event that Class Members timely and validly

 requesting exclusion from the Class meet the conditions set forth in Defendants’ confidential

 supplemental agreement with Lead Plaintiff (the “Supplemental Agreement”), in accordance with

 the terms of that agreement. The Supplemental Agreement, which is being executed concurrently

 herewith, shall not be filed with the Court and its terms shall not be disclosed in any other manner

 (other than the statements herein and in the Notice, to the extent necessary, or as otherwise

 provided in the Supplemental Agreement), unless the Court otherwise directs or a dispute arises

 between Lead Plaintiff and Defendants concerning its interpretation or application, in which event

 the Parties shall submit the Supplemental Agreement to the Court in camera and request that the

 Court afford it confidential treatment.

        42.     In addition to the grounds set forth in ¶¶ 40 and 41 above, Lead Plaintiff shall also

 have the right to terminate the Settlement in the event that the Settlement Amount has not been

 paid as provided for in ¶ 8 above, by providing written notice of the election to terminate to

 Defendants’ Counsel.




                                                   37
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 39 of 125 PageID#
                                    19290



                             NO ADMISSION OF WRONGDOING

        43.     Defendants expressly deny any liability with respect to the matters alleged in the

 Complaint. Defendants have denied and continue to deny, inter alia, that the Proxy Materials or

 any other disclosures contained any alleged material misrepresentations or omissions; that Lead

 Plaintiff and the other Class Members have suffered any damages, as alleged in the Complaint or

 otherwise; that the Merger consideration Towers stockholders received in the Merger was in any

 way deficient; that Defendants acted with scienter, fraudulently, wrongfully, or in bad faith in any

 way; that the Ubben/ValueAct Defendants controlled the TW/Willis Defendants in any way; or

 that the alleged harm suffered by Lead Plaintiff and other Class Members, if any, was causally

 linked to any alleged misrepresentations or omissions. In addition, Defendants maintain that they

 have meritorious defenses to all claims alleged in the Action. Nonetheless, Defendants have

 concluded that further litigation of the Action, especially given the complexity of cases such as

 this one, would be protracted, burdensome, and expensive, and that it is desirable and beneficial

 to them that they secure releases to the fullest extent permitted by law and that the Action be fully

 and finally settled and terminated in the manner and upon the terms and conditions set forth in this

 Stipulation.

        44.     Neither this Stipulation (whether or not consummated), including the exhibits

 hereto and the Plan of Allocation contained therein (or any other plan of allocation that may be

 approved by the Court), the negotiations leading to the execution of this Stipulation, nor any

 proceedings taken pursuant to or in connection with this Stipulation, and/or approval of the

 Settlement (including any arguments proffered in connection therewith):

                (a)    shall be offered against any of the Defendants’ Releasees as evidence of, or

        construed as, or deemed to be evidence of, any presumption, concession, or admission by




                                                  38
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 40 of 125 PageID#
                                    19291



        any of the Defendants’ Releasees with respect to the truth of any fact alleged by Lead

        Plaintiff or the validity of any claim that was or could have been asserted or the deficiency

        of any defense that has been or could have been asserted in this Action or in any other

        litigation, or of any liability, negligence, fault, or other wrongdoing of any kind of any of

        the Defendants’ Releasees or in any way referred to for any other reason as against any of

        the Defendants’ Releasees, in any arbitration proceeding or other civil, criminal, or

        administrative action or proceeding, other than such proceedings as may be necessary to

        effectuate the provisions of this Stipulation;

                (b)   shall be offered against any of the Plaintiffs’ Releasees as evidence of, or

        construed as, or deemed to be evidence of, any presumption, concession, or admission by

        any of the Plaintiffs’ Releasees that any of their claims are without merit, that any of the

        Defendants’ Releasees had meritorious defenses, or that damages recoverable under the

        Complaint would not have exceeded the Settlement Amount or with respect to any liability,

        negligence, fault, or wrongdoing of any kind, or in any way referred to for any other reason

        as against any of the Plaintiffs’ Releasees, in any arbitration proceeding or other civil,

        criminal, or administrative action or proceeding, other than such proceedings as may be

        necessary to effectuate the provisions of this Stipulation; or

                (c)   shall be construed against any of the Releasees as an admission, concession,

        or presumption that the consideration to be given hereunder represents the amount which

        could be or would have been recovered after trial;

 provided, however, that if this Stipulation is approved by the Court, the Parties and the Releasees

 and their respective counsel may refer to it to effectuate the protections from liability granted

 hereunder or otherwise to enforce the terms of the Settlement.




                                                 39
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 41 of 125 PageID#
                                    19292



                                MISCELLANEOUS PROVISIONS

        45.       All of the exhibits attached hereto are hereby incorporated by reference as though

 fully set forth herein. Notwithstanding the foregoing, in the event that there exists a conflict or

 inconsistency between the terms of this Stipulation and the terms of any exhibit attached hereto,

 the terms of the Stipulation shall prevail.

        46.       Defendants warrant that, as to the payments made or to be made on behalf of them,

 at the time of entering into this Stipulation and at the time of such payment, they, or to the best of

 their knowledge, any persons or entities contributing to the payment of the Settlement Amount,

 were not insolvent, nor will the payment required to be made by or on behalf of them render them

 insolvent, within the meaning of and/or for the purposes of the United States Bankruptcy Code,

 including §§ 101 and 547 thereof. This representation is made by each of Defendants and not by

 their counsel.

        47.       In the event of the entry of a final order of a court of competent jurisdiction

 determining the transfer of money to the Settlement Fund or any portion thereof by or on behalf

 of Defendants to be a preference, voidable transfer, fraudulent transfer, or similar transaction and

 any portion thereof is required to be returned, and such amount is not promptly deposited into the

 Settlement Fund by others, then, at the election of Lead Plaintiff, Lead Plaintiff and Defendants

 shall jointly move the Court to vacate and set aside the Releases given and the Judgment or

 Alternate Judgment, if applicable, entered in favor of Defendants and the other Releasees pursuant

 to this Stipulation, in which event the Releases and Judgment or Alternate Judgment, if applicable,

 shall be null and void, the Parties shall be restored to their respective positions in the litigation as

 provided in ¶ 39 above, and any cash amounts in the Settlement Fund (less any Taxes paid, due,




                                                   40
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 42 of 125 PageID#
                                    19293



 or owing with respect to the Settlement Fund and less any Notice and Administration Costs

 actually incurred, paid, or payable) shall be returned as provided in ¶ 39.

        48.     The Parties intend the Settlement to be the full, final, and complete resolution of all

 claims asserted or that could have been asserted by the Parties with respect to the Action, the

 Released Plaintiffs’ Claims, and the Released Defendants’ Claims. The Settlement compromises

 claims which are contested and shall not be deemed an admission by any Party as to the merits of

 any claim or defense. No Party will assert any violation of Rule 11 of the Federal Rules of Civil

 Procedure relating to the litigation of the Action, including, but not limited to, the institution,

 prosecution, defense, or settlement of the Action. The proposed Judgment will contain a finding

 that the Parties and their respective counsel have complied in all respects with the requirements of

 Rule 11 of the Federal Rules of Civil Procedure in connection with the institution, prosecution,

 defense, and settlement of the Action, and no Party will object to any such finding by the Court in

 the Judgment, the Alternate Judgment, if applicable, or otherwise. The Parties agree that the

 Settlement Amount and the other terms of the Settlement were negotiated at arm’s length and in

 good faith by the Parties and reflect a settlement that was reached voluntarily based upon adequate

 information and after consultation with competent legal counsel.

        49.     While retaining their right to deny that the claims asserted in the Action were

 meritorious, Defendants and their counsel, in any statement made to any media representative

 (whether or not for attribution) will not assert that the Action was commenced or prosecuted in

 bad faith, nor will they deny that the Action was commenced and prosecuted in good faith and is

 being settled voluntarily after consultation with competent legal counsel. In all events, Lead

 Plaintiff and its counsel and Defendants and their counsel shall not make any accusations of

 wrongful or actionable conduct by any Party concerning the prosecution, defense, and resolution




                                                  41
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 43 of 125 PageID#
                                    19294



 of the Action, and shall not otherwise suggest that the Settlement constitutes an admission of any

 claim or defense alleged. To the extent any Party makes a statement in violation of this ¶ 49, such

 statement shall not be imputed to any other Party.

        50.     The terms of the Settlement, as reflected in this Stipulation, may not be modified

 or amended, nor may any of its provisions be waived, except by a writing signed on behalf of both

 Lead Plaintiff and Defendants (or their successors-in-interest).

        51.     The headings herein are used for the purpose of convenience only and are not meant

 to have legal effect.

        52.     The administration and consummation of the Settlement as embodied in this

 Stipulation shall be under the authority of the Court, and the Court shall retain jurisdiction for the

 purpose of entering orders providing for awards of attorneys’ fees and Litigation Expenses to

 Plaintiffs’ Counsel and enforcing the terms of this Stipulation, including the Plan of Allocation (or

 such other plan of allocation as may be approved by the Court) and the distribution of the Net

 Settlement Fund to Class Members.

        53.     The waiver by one Party of any breach of this Stipulation by any other Party shall

 not be deemed a waiver of any other prior or subsequent breach of this Stipulation.

        54.     This Stipulation, its exhibits, and the Supplemental Agreement constitute the entire

 agreement among Lead Plaintiff and Defendants concerning the Settlement and this Stipulation

 and its exhibits. All Parties acknowledge that no other agreements, representations, warranties, or

 inducements have been made by any Party hereto concerning this Stipulation, its exhibits, or the

 Supplemental Agreement other than those contained and memorialized in such documents.




                                                  42
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 44 of 125 PageID#
                                    19295



        55.     This Stipulation may be executed in one or more counterparts, including by

 signature transmitted via facsimile, or by a .pdf or .tif image of the signature transmitted via email.

 All executed counterparts and each of them shall be deemed to be one and the same instrument.

        56.     This Stipulation shall be binding upon and inure to the benefit of the successors and

 assigns of the Parties, including any and all Releasees and any corporation, partnership, or other

 entity into or with which any Party hereto may merge, consolidate, or reorganize.

        57.     The construction, interpretation, operation, effect, and validity of this Stipulation,

 the Supplemental Agreement, and all documents necessary to effectuate them shall be governed

 by the internal laws of the Commonwealth of Virginia without regard to conflicts of laws, except

 to the extent that federal law requires that federal law govern.

        58.     Any action arising under or to enforce this Stipulation, or any portion thereof, shall

 be commenced and maintained only in the Court.

        59.     This Stipulation shall not be construed more strictly against one Party than another

 merely by virtue of the fact that it, or any part of it, may have been prepared by counsel for one of

 the Parties, it being recognized that it is the result of arm’s-length negotiations between the Parties

 and all Parties have contributed substantially and materially to the preparation of this Stipulation.

        60.     All counsel and any other person executing this Stipulation and any of the exhibits

 hereto, or any related Settlement documents, warrant and represent that they have the full authority

 to do so and that they have the authority to take appropriate action required or permitted to be

 taken pursuant to the Stipulation to effectuate its terms.

        61.     The Parties acknowledge that it is their intent to consummate the Settlement and

 this Stipulation, and Plaintiffs’ Counsel and Defendants’ Counsel agree to cooperate to the extent

 reasonably necessary to effectuate and implement all terms and conditions of this Stipulation and




                                                   43
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 45 of 125 PageID#
                                    19296



 to exercise their reasonable best efforts to accomplish the foregoing terms and conditions of this

 Stipulation, and to use reasonable best efforts to promptly agree upon and execute all such other

 documentation as may be required to obtain final approval by the Court of the Settlement.

        62.     If any Party is required to give notice to another Party under this Stipulation, such

 notice shall be in writing and shall be deemed to have been duly given upon receipt of hand

 delivery or facsimile or email transmission, with confirmation of receipt. Notice shall be provided

 as follows:

           If to Lead Plaintiff or Lead Counsel:    Bernstein Litowitz Berger & Grossmann LLP
                                                    Attn: Salvatore J. Graziano
                                                    1251 Avenue of the Americas, 44th Floor
                                                    New York, NY 10020
                                                    Telephone: (212) 554-1400
                                                    Facsimile: (212) 554-1444
                                                    Email: salvatore@blbglaw.com

           If to Defendants WTW, Towers,            Weil, Gotshal & Manges LLP
           Willis, Haley, or Casserley:             Attn: John A. Neuwirth
                                                    767 Fifth Avenue
                                                    New York, NY 10153
                                                    Telephone: (212) 310-8000
                                                    Facsimile: (212) 310-8007
                                                    Email: john.neuwirth@weil.com

           If to Defendants ValueAct or Ubben:      Paul Hastings LLP
                                                    Attn: Richard S. Horavth, Jr.
                                                    101 California Street, 48th Floor
                                                    San Francisco, CA 94111
                                                    Telephone: (415) 856-7000
                                                    Facsimile: (415) 856-7100
                                                    Email: rickhorvath@paulhastings.com


        63.     Except as otherwise provided herein, each Party shall bear its own costs.

        64.     Other than this Stipulation and related papers filed with the Court in connection

 with the Settlement, the Parties and their counsel shall use their reasonable best efforts to keep all




                                                   44
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 46 of 125 PageID#
                                    19297



 negotiations, discussions, acts performed, agreements, drafts, documents signed, and proceedings

 in connection with the Stipulation confidential.

        65.     All agreements made and orders entered during the course of this Action relating

 to the confidentiality of information shall survive this Settlement.

        66.     No opinion or advice concerning the tax consequences of the proposed Settlement

 to individual Class Members is being given or will be given by the Parties or their counsel; nor is

 any representation or warranty in this regard made by virtue of this Stipulation. Each Class

 Member’s tax obligations, and the determination thereof, are the sole responsibility of the Class

 Member, and it is understood that the tax consequences may vary depending on the particular

 circumstances of each individual Class Member.

        IN WITNESS WHEREOF, the Parties hereto have caused this Stipulation to be executed,

 by their duly authorized attorneys, as of January 15, 2021.




                                                    45
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 47 of 125 PageID#
                                    19298



                                       BERNSTEIN LITOWITZ BERGER &
                                        GROSSMANN LLP


                                       By: __________________________
                                           Salvatore J. Graziano
                                       John Rizio-Hamilton
                                       Rebecca Boon
                                       1251 Avenue of the Americas, 44th Floor
                                       New York, NY 10020
                                       Tel: (310) 819-3470
                                       salvatore@blbglaw.com
                                       JohnR@blbglaw.com
                                       Rebecca.Boon@blbglaw.com

                                       Lead Counsel for Lead Plaintiff
                                       and the Class

                                             and

                                       LAW OFFICES OF SUSAN R.
                                       PODOLSKY

                                       Susan R. Podolsky (Va. Bar No. 27891)
                                       1800 Diagonal Road, Suite 600
                                       Alexandria, Virginia 22314
                                       Telephone: (571) 366-1702
                                       Facsimile: (703) 647-6009
                                       spodolsky@podolskylaw.com

                                       Liaison Counsel for Lead Plaintiff and the
                                       Class




                                      46
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 48 of 125 PageID#
                                    19299
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 49 of 125 PageID#
                                    19300
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 50 of 125 PageID#
                                    19301




                       Exhibit A
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 51 of 125 PageID#
                                    19302



                                                                                        Exhibit A

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

                                                         Master File No. 1:17-cv-1338-AJT-JFA
  IN RE WILLIS TOWERS WATSON PLC
                                                         CLASS ACTION
  PROXY LITIGATION



         [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT
        AND AUTHORIZING DISSEMINATION OF NOTICE OF SETTLEMENT

        WHEREAS, a securities class action is pending in this Court styled In re Willis Towers

 Watson plc Proxy Litigation, Master File No. 1:17-cv-1338-AJT-JFA (E.D. Va.) (the “Action”);

        WHEREAS, (a) Lead Plaintiff The Regents of the University of California (“Lead

 Plaintiff”), on behalf of itself and the Class (defined below), and (b) defendants Willis Towers

 Watson plc (“WTW”), Towers Watson & Co. (“Towers”) (n/k/a WTW Delaware Holdings LLC),

 Willis Group Holdings plc (“Willis”) (n/k/a Willis Towers Watson plc), and ValueAct Capital

 Management, L.P. (“ValueAct”) (collectively, the “Corporate Defendants”), and John J. Haley,

 Dominic Casserley, and Jeffrey Ubben (collectively, the “Individual Defendants,” together with

 the Corporate Defendants, “Defendants,” and, together with Lead Plaintiff, the “Parties”) have

 determined to settle all claims asserted against Defendants in this Action with prejudice on the

 terms and conditions set forth in the Stipulation and Agreement of Settlement dated January 15,

 2021 (the “Stipulation”), subject to the approval of this Court (the “Settlement”);

        WHEREAS, Lead Plaintiff has made a motion, pursuant to Rule 23(e)(1) of the Federal

 Rules of Civil Procedure, for an order preliminarily approving the Settlement in accordance with

 the Stipulation and allowing notice to Class Members as more fully described herein;
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 52 of 125 PageID#
                                    19303



        WHEREAS, the Court has read and considered: (a) Lead Plaintiff’s motion for preliminary

 approval of the Settlement and authorization to send notice of the Settlement to the Class, and the

 papers filed and arguments made in connection therewith; and (b) the Stipulation and the exhibits

 attached thereto; and

        WHEREAS, unless otherwise defined in this Order, the capitalized terms herein shall have

 the same meanings as they have in the Stipulation;

        NOW THEREFORE, IT IS HEREBY ORDERED:

        1.      The Certified Class – The “Class” means the class certified in the Court’s order

 dated September 4, 2020, as modified by the Court’s order dated November 4, 2020, and includes:

 all persons and entities that were Towers shareholders, including shareholders of record and

 beneficial owners, as of both October 1, 2015, the record date for Towers shareholders to be

 eligible to vote on the Merger of Towers and Willis, and January 4, 2016, the date the Merger

 transaction between Towers and Willis closed, and who were allegedly damaged thereby.

 Excluded from the Class by definition are: Defendants; the members of the Immediate Family of

 any Individual Defendant; any person who was an Officer or director of WTW, Willis, Towers, or

 ValueAct as of October 1, 2015; any firm, trust, corporation, or other entity in which any

 Defendant has or had a controlling interest; any employee retirement and benefit plans of WTW,

 Willis, Towers, or ValueAct; Defendants’ directors’ and officers’ liability insurance carriers and

 any affiliates or subsidiaries of those carriers; any Towers shareholder that completed the exercise

 of his, her, or its right to appraisal of his, her or its shares under Delaware law, including through

 a settlement of any litigation initiated by any former Towers shareholder to pursue appraisal rights

 related to the Merger; and the legal representatives, agents, affiliates, heirs, successors-in-interest,

 or assigns of any of the foregoing excluded parties. Also excluded from the Class are any persons




                                                    2
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 53 of 125 PageID#
                                    19304



 and entities who or which exclude themselves by submitting a request for exclusion that is accepted

 by the Court. To be a Class Member, a person or entity does not need to have held all the Towers

 shares that he, she, or it owned on October 1, 2015 until January 4, 2016. He, she, or it need only

 have continued to own at least some of that Towers common stock that he, she, or it held on

 October 1, 2015 as of January 4, 2016. A person or entity is excluded from the Class if he, she, or

 it sold all of his, her, or its Towers shares before January 4, 2016. Any of a Class Member’s shares

 which were sold between October 1, 2015 and January 4, 2016 will be excluded from that Class

 Member’s pro rata recovery in the Settlement, and if a Class Member held more Towers shares on

 January 4, 2016 than he, she, or it held on October 1, 2015, then only the shares held on October

 1, 2015 will be eligible for recovery in the Settlement.

        2.      Preliminary Approval of the Settlement – The Court hereby preliminarily

 approves the Settlement, as embodied in the Stipulation, and finds, pursuant to Rule 23(e)(1)(B)(i)

 of the Federal Rules of Civil Procedure, that it will likely be able to finally approve the Settlement

 under Rule 23(e)(2) as being fair, reasonable, and adequate to the Class, subject to further

 consideration at the Settlement Hearing to be conducted as described below.

        3.      Settlement Hearing – The Court will hold a settlement hearing (the “Settlement

 Hearing”) on _____________________, 2021 at __:__ _.m., either in person at Courtroom 701 of

 Albert V. Bryan U.S. Courthouse, 401 Courthouse Square, Alexandria, VA 22314, or by telephone

 or videoconference (in the discretion of the Court) for the following purposes: (a) to determine

 whether the proposed Settlement on the terms and conditions provided for in the Stipulation is fair,

 reasonable, and adequate to the Class, and should be finally approved by the Court; (b) to

 determine whether a Judgment substantially in the form attached as Exhibit B to the Stipulation

 should be entered dismissing the Action with prejudice against Defendants; (c) to determine




                                                   3
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 54 of 125 PageID#
                                    19305



 whether the proposed Plan of Allocation for the proceeds of the Settlement is fair and reasonable

 and should be approved; (d) to determine whether Lead Counsel’s motion for attorneys’ fees and

 litigation expenses should be approved; and (e) to consider any other matters that may properly be

 brought before the Court in connection with the Settlement. Notice of the Settlement and the

 Settlement Hearing shall be given to Class Members as set forth in paragraph 5 of this Order.

        4.      The Court may adjourn the Settlement Hearing without further notice to the Class,

 and may approve the proposed Settlement with such modifications as the Parties may agree to, if

 appropriate, without further notice to the Class. The Court may, in its discretion, order that the

 Settlement Hearing be conducted by telephone or videoconference without further written notice

 to the Class. If the Court orders that the Settlement Hearing be conducted telephonically or by

 videoconference, that decision will be posted on a website to be developed for the Settlements as

 referenced in paragraph 5(d) of this Order.

        5.      Retention of Claims Administrator and Manner of Giving Notice – Lead

 Counsel is hereby authorized to retain A.B. Data, Ltd. (the “Claims Administrator”) to supervise

 and administer the notice procedure in connection with the proposed Settlement and the Delaware

 Settlement, as well as the processing of Claims for both Settlements, as more fully set forth below.

 Notice of the Settlement and the Settlement Hearing shall be given by Lead Counsel as follows:

                        (a)    the first date on which both (i) this Order and (ii) an order from the

        Delaware Court scheduling a final hearing for approval of the Delaware Settlement and

        authorizing notice to the Delaware Class, have been entered by the respective Courts shall

        be referred to herein as the “Entry Date”;

                        (b)    not later than five (5) business days after the Entry Date, WTW shall

        use reasonable efforts to provide or cause to be provided to the Claims Administrator in




                                                  4
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 55 of 125 PageID#
                                    19306



       electronic format (at no cost to the Settlement Fund, Lead Counsel, or the Claims

       Administrator), to the extent available to WTW or any of its or Towers’ current or former

       transfer agents, lists consisting of names and mailing addresses of (a) all holders of Towers

       common stock on October 1, 2015, and (b) all holders of Towers common stock at the time

       the Merger was consummated on January 4, 2016;

                      (c)     beginning not later than twenty (20) calendar days after the Entry

       Date, the Claims Administrator shall cause a copy of the Notice and the Claim Form,

       substantially in the forms attached hereto as Exhibits 1 and 2, respectively (collectively,

       the “Notice Packet”), to be mailed by first-class mail to potential members of the Classes

       at the addresses set forth in the records provided by Defendants or in the records which

       Defendants caused to be provided, or who otherwise may be identified through further

       reasonable effort;

                      (d)     contemporaneously with the mailing of the Notice Packet, the

       Claims Administrator shall cause copies of the Notice and Claim Form to be posted on a

       website to be developed for the Settlements, from which copies of the Notice and Claim

       Form can be downloaded;

                      (e)     not later than thirty-five (35) calendar days after the Entry Date, the

       Claims Administrator shall cause the Summary Notice, substantially in the form attached

       hereto as Exhibit 3, to be published once in The Wall Street Journal and to be transmitted

       once over the PR Newswire; and

                      (f)     not later than seven (7) calendar days prior to the Settlement

       Hearing, Lead Counsel shall serve on Defendants’ Counsel and file with the Court proof,

       by affidavit or declaration, of such mailing and publication.




                                                 5
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 56 of 125 PageID#
                                    19307



        6.       Approval of Form and Content of Notice – The Court (a) approves, as to form

 and content, the Notice, the Claim Form, and the Summary Notice, attached hereto as Exhibits 1,

 2, and 3, respectively, and (b) finds that the mailing and distribution of the Notice and Claim Form

 and the publication of the Summary Notice in the manner and form set forth in paragraph 5 of this

 Order (i) is the best notice practicable under the circumstances; (ii) constitutes notice that is

 reasonably calculated, under the circumstances, to apprise Class Members of the pendency of the

 Action, of the effect of the proposed Settlement (including the Releases to be provided thereunder),

 of Lead Counsel’s motion for attorneys’ fees and Litigation Expenses, of their right to object to

 the Settlement, the Plan of Allocation, and/or Lead Counsel’s motion for attorneys’ fees and

 Litigation Expenses, of their right to exclude themselves from the Class, and of their right to appear

 at the Settlement Hearing; (iii) constitutes due, adequate, and sufficient notice to all persons and

 entities entitled to receive notice of the proposed Settlement; and (iv) satisfies the requirements of

 Rule 23 of the Federal Rules of Civil Procedure, the United States Constitution (including the Due

 Process Clause), the Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4, as

 amended, and all other applicable laws and rules. The date and time of the Settlement Hearing

 shall be included in the Notice and Summary Notice before they are mailed and published,

 respectively.

        7.       Nominee Procedures – Brokers and other nominees who held Towers common

 stock for the benefit of another person or entity on either (i) October 1, 2015, or (ii) at the time the

 Merger was consummated on January 4, 2016, shall: (a) within seven (7) calendar days of receipt

 of the Notice, request from the Claims Administrator sufficient copies of the Notice Packet to

 forward to all such beneficial owners and, within seven (7) calendar days of receipt of those Notice

 Packets, forward them to all such beneficial owners; or (b) within seven (7) calendar days of receipt




                                                    6
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 57 of 125 PageID#
                                    19308



 of the Notice, send a list of the names, mailing addresses, and, if available, email addresses, of all

 such beneficial owners to the Claims Administrator, in which event the Claims Administrator shall

 promptly mail or email the Notice Packet to such beneficial owners. Upon full compliance with

 this Order, such nominees may seek reimbursement of their reasonable expenses actually incurred

 in complying with this Order by providing the Claims Administrator with proper documentation

 supporting the expenses for which reimbursement is sought. Such properly documented expenses

 incurred by nominees in compliance with the terms of this Order shall be paid from the Settlement

 Fund, with any disputes as to the reasonableness or documentation of expenses incurred subject to

 review by the Court.

        8.      CAFA Notice – As provided in the Stipulation, Defendants shall serve the notice

 required under the Class Action Fairness Act, 28 U.S.C. § 1715 et seq. (“CAFA”) no later than ten

 (10) calendar days following the filing of the Stipulation with the Court. Defendants are solely

 responsible for the costs of the CAFA notice and administering the CAFA notice. No later than

 seven (7) calendar days before the Settlement Hearing, Defendants shall cause to be served on

 Lead Counsel and filed with the Court proof, by affidavit or declaration, regarding compliance

 with 28 U.S.C. § 1715(b).

        9.      Participation in the Settlement – Class Members who wish to participate in the

 Settlement and to be eligible to receive a distribution from the Net Settlement Fund must complete

 and submit a Claim Form in accordance with the instructions contained therein. Unless the Court

 orders otherwise, all Claim Forms must be postmarked no later than one hundred twenty (120)

 calendar days after the Entry Date. Notwithstanding the foregoing, Lead Counsel may, at its

 discretion, accept for processing late Claims, provided such acceptance does not delay the

 distribution of the Net Settlement Fund to the Class. By submitting a Claim, a person or entity




                                                   7
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 58 of 125 PageID#
                                    19309



 shall be deemed to have submitted to the jurisdiction of the Court with respect to his, her, or its

 Claim and the subject matter of the Settlement.

        10.     Each Claim Form submitted must satisfy the following conditions: (a) it must be

 properly completed, signed, and submitted in a timely manner in accordance with the provisions

 of the preceding paragraph; (b) it must be accompanied by adequate supporting documentation for

 the transactions and holdings reported therein, in the form of broker confirmation slips, broker

 account statements, an authorized statement from the broker containing the transactional and

 holding information found in a broker confirmation slip or account statement, or such other

 documentation as is deemed adequate by Lead Counsel or the Claims Administrator; (c) if the

 person executing the Claim Form is acting in a representative capacity, a certification of his, her,

 or its current authority to act on behalf of the Class Member must be included in the Claim Form

 to the satisfaction of Lead Counsel or the Claims Administrator; and (d) the Claim Form must be

 complete and contain no material deletions or modifications of any of the printed matter contained

 therein and must be signed under penalty of perjury.

        11.     Any Class Member that does not timely and validly submit a Claim Form or whose

 Claim is not otherwise approved by the Court: (a) shall be deemed to have waived his, her, or its

 right to share in the Net Settlement Fund; (b) shall be forever barred from participating in any

 distributions therefrom; (c) shall be bound by the provisions of the Stipulation and the Settlement

 and all proceedings, determinations, orders, and judgments in the Action relating thereto,

 including, without limitation, the Judgment or Alternative Judgment, if applicable, and the

 Releases provided for therein, whether favorable or unfavorable to the Class; and (d) will be

 permanently barred and enjoined from commencing, maintaining, or prosecuting any of the

 Released Plaintiffs’ Claims against each and all of the Defendants’ Releasees, as more fully




                                                   8
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 59 of 125 PageID#
                                    19310



 described in the Stipulation and Notice. Notwithstanding the foregoing, late Claim Forms may be

 accepted for processing as set forth in paragraph 9 above.

        12.     Exclusion From the Class – All Class Members shall be bound by all

 determinations and judgments in this Action, whether favorable or unfavorable, unless such

 persons or entities request to be excluded, or “opt out,” from the Class. Any member of the Class

 who wishes to exclude himself, herself, or itself from the Class must request exclusion in writing

 within the time and in the manner set forth in the Notice, which shall provide that: (a) any such

 request for exclusion from the Class must be mailed or delivered such that it is received no later

 than eighty (80) calendar days after the Entry Date, to: Willis Towers Watson Shareholder

 Litigation, EXCLUSIONS, c/o A.B. Data, Ltd., P.O. Box 173001, Milwaukee, WI 53217; and

 (b) each request for exclusion must (i) state the name, address, and telephone number of the person

 or entity requesting exclusion, and in the case of entities, the name and telephone number of the

 appropriate contact person; (ii) state that such person or entity “requests exclusion from the Federal

 Class in In re Willis Towers Watson plc Proxy Litigation, Case No. 1:17-cv-1338 (E.D. Va.)”;

 (iii) state the number of Towers common shares that the person or entity requesting exclusion

 (A) owned as of October 1, 2015, (B) purchased/acquired and/or sold during the period from

 October 1, 2015 through January 4, 2016, as well as the dates of each such purchase/acquisition

 and sale, and (C) owned as of the consummation of the Merger on January 4, 2016; and (iv) be

 signed by the person or entity requesting exclusion or an authorized representative. A request for

 exclusion shall not be effective unless it provides all the required information and is received

 within the time stated above, or is otherwise accepted by the Court.

        13.     Any person or entity that timely and validly requests exclusion in compliance with

 the terms stated in this Order and is excluded from the Class shall not be a Class Member, shall




                                                   9
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 60 of 125 PageID#
                                    19311



 not be bound by the terms of the Settlement or any orders or judgments in the Action, and shall

 not receive any payment out of the Net Settlement Fund.

        14.     Any Class Member who or which does not timely and validly request exclusion

 from the Class in the manner stated in this Order: (a) shall be deemed to have waived his, her, or

 its right to be excluded from the Class; (b) shall be forever barred from requesting exclusion from

 the Class in this or any other proceeding; (c) shall be bound by the provisions of the Stipulation

 and Settlement and all proceedings, determinations, orders, and judgments in the Action,

 including, but not limited to, the Judgment or Alternative Judgment, if applicable, and the Releases

 provided for therein, whether favorable or unfavorable to the Class; and (d) will be barred from

 commencing, maintaining, or prosecuting any of the Released Plaintiffs’ Claims against any of the

 Defendants’ Releasees, as more fully described in the Stipulation and Notice.

        15.     Appearance and Objections at Settlement Hearing – Any Class Member who or

 which does not request exclusion from the Class may enter an appearance in the Action, at his,

 her, or its own expense, individually or through counsel of his, her, or its own choice, by filing

 with the Clerk of Court and delivering a notice of appearance to both Lead Counsel and

 Defendants’ Counsel, at the addresses set forth in paragraph 16 below, such that it is received no

 later than eighty (80) calendar days after the Entry Date, or as the Court may otherwise direct.

 Any Class Member who does not enter an appearance will be represented by Lead Counsel.

        16.     Any Class Member who or which does not request exclusion from the Class may

 file a written objection to the proposed Settlement, the proposed Plan of Allocation, and/or Lead

 Counsel’s motion for attorneys’ fees and Litigation Expenses and appear and show cause, if he,

 she, or it has any cause, why the proposed Settlement, the proposed Plan of Allocation, and/or

 Lead Counsel’s motion for attorneys’ fees and Litigation Expenses should not be approved;




                                                 10
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 61 of 125 PageID#
                                    19312



 provided, however, that no Class Member shall be heard or entitled to contest the approval of the

 terms and conditions of the proposed Settlement, the proposed Plan of Allocation, and/or the

 motion for attorneys’ fees and Litigation Expenses unless that person or entity has (i) filed a written

 objection with the Court and served copies of such objection on Lead Counsel and Defendants’

 Counsel at the addresses set forth below such that they are received no later than eighty (80)

 calendar days after the Entry Date, and (ii) emailed a copy of their objection to both Lead Plaintiff

 at settlements@blbglaw.com and the TW/Willis Defendants’ counsel at john.neuwirth@weil.com

 and    joshua.amsel@weil.com         and    the    Ubben/ValueAct       Defendants’      counsel     at

 rickhorvath@paulhastings.com by that same date.

                    Lead Counsel                                    Defendants’ Counsel

    Bernstein Litowitz Berger & Grossmann LLP                   Weil, Gotshal & Manges LLP
             Salvatore J. Graziano, Esq.                          John A. Neuwirth, Esq.
      1251 Avenue of the Americas, 44th Floor                         767 Fifth Avenue
               New York, NY 10020                                  New York, NY 10153

                                                                              and

                                                                    Paul Hastings LLP
                                                                Richard S. Horavth, Jr. Esq.
                                                              101 California Street, 48th Floor
                                                                 San Francisco, CA 94111

        17.     Any objections, filings, and other submissions by the objecting Class Member

 must: (a) identify the case name and docket number, In re Willis Towers Watson plc Proxy

 Litigation, Case No. 1:17-cv-1338 (E.D. Va.); (b) state the name, address, and telephone number

 of the person or entity objecting and must be signed by the objector; (c) state with specificity the

 grounds for the Class Member’s objection, including any legal and evidentiary support the Class

 Member wishes to bring to the Court’s attention and whether the objection applies only to the

 objector, to a specific subset of the Class, or to the entire Class; and (d) include documents




                                                   11
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 62 of 125 PageID#
                                    19313



 sufficient to prove membership in the Class, including documents showing the number of shares

 of Towers common stock that the objecting Class Member (i) owned as of October 1, 2015,

 (ii) purchased/acquired and/or sold from October 1, 2015 through January 4, 2016, as well as the

 dates of each such purchase/acquisition and sale, and (iii) owned as of the consummation of the

 Merger on January 4, 2016. Documentation establishing membership in the Class must consist of

 copies of brokerage confirmation slips or monthly brokerage account statements, or an authorized

 statement from the objector’s broker containing the transactional and holding information found

 in a broker confirmation slip or account statement. Objectors who enter an appearance and desire

 to present evidence at the Settlement Hearing in support of their objection must include in their

 written objection or notice of appearance the identity of any witnesses they may call to testify and

 any exhibits they intend to introduce into evidence at the hearing. Objectors who intend to appear

 at the Settlement Hearing through counsel must also identify that counsel by name, address, and

 telephone number.

        18.     Any Class Member that does not make his, her, or its objection in the manner

 provided herein shall be deemed to have waived his, her, or its right to object to any aspect of the

 proposed Settlement, the proposed Plan of Allocation, and Lead Counsel’s motion for an award of

 attorneys’ fees and Litigation Expenses and shall be forever barred and foreclosed from objecting

 to the fairness, reasonableness, or adequacy of the Settlement, the Plan of Allocation, or the

 requested attorneys’ fees and Litigation Expenses, or from otherwise being heard concerning the

 Settlement, the Plan of Allocation, or the requested attorneys’ fees and Litigation Expenses in this

 or any other proceeding. Class Members do not need to appear at the Settlement Hearing or take

 any other action to indicate their approval of the Settlement, the Plan of Allocation, or the

 application for attorneys’ fees and Litigation Expenses.




                                                 12
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 63 of 125 PageID#
                                    19314



        19.     Stay and Temporary Injunction – Until otherwise ordered by the Court, the Court

 stays all proceedings in the Action other than proceedings necessary to carry out or enforce the

 terms and conditions of the Stipulation. Pending final determination of whether the Settlement

 should be approved, the Court bars and enjoins Lead Plaintiff and all other members of the Class

 from commencing or prosecuting any and all of the Released Plaintiffs’ Claims against each and

 all of the Defendants’ Releasees.

        20.     Settlement Administration Fees and Expenses – All reasonable costs incurred in

 identifying Class Members and notifying them of the Settlement, as well as in administering the

 Settlement, shall be paid as set forth in the Stipulation without further order of the Court.

        21.     Settlement Fund – The contents of the Settlement Fund held by Citibank, N.A.

 (which the Court approves as the Escrow Agent) shall be deemed and considered to be in custodia

 legis of the Court, and shall remain subject to the jurisdiction of the Court, until such time as they

 shall be distributed pursuant to the Stipulation and/or further order(s) of the Court.

        22.     Taxes – Lead Counsel is authorized and directed to prepare any tax returns and any

 other tax reporting form for, or with respect to, the Settlement Fund, to pay from the Settlement

 Fund any Taxes owed with respect to the Settlement Fund, and to otherwise perform all obligations

 with respect to Taxes and any reporting or filings in respect thereof without further order of the

 Court in a manner consistent with the provisions of the Stipulation.

        23.     Termination of Settlement – If the Settlement is terminated as provided in the

 Stipulation or the Supplemental Agreement, the Settlement is not approved, or the Effective Date

 of the Settlement otherwise fails to occur, this Order shall be vacated, rendered null and void, and

 be of no further force and effect, except as otherwise provided by the Stipulation, and this Order

 shall be without prejudice to the rights of Lead Plaintiff, the other Class Members, and Defendants,




                                                  13
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 64 of 125 PageID#
                                    19315



 and the Parties shall revert to their respective positions in the Action as of November 19, 2020, as

 provided in the Stipulation.

        24.     Use of this Order – Neither this Order, the Settlement (whether or not

 consummated), the Stipulation, including the exhibits thereto and the Plan of Allocation contained

 therein (or any other plan of allocation that may be approved by the Court), the negotiations leading

 to the execution of the Stipulation, nor any proceedings taken pursuant to or in connection with

 the Stipulation and/or approval of the Settlement (including any arguments proffered in connection

 therewith): (a) shall be offered against any of the Defendants’ Releasees as evidence of, or

 construed as, or deemed to be evidence of, any presumption, concession, or admission by any of

 the Defendants’ Releasees with respect to the truth of any fact alleged by Lead Plaintiff or the

 validity of any claim that was or could have been asserted or the deficiency of any defense that has

 been or could have been asserted in this Action or in any other litigation, or of any liability,

 negligence, fault, or other wrongdoing of any kind of any of the Defendants’ Releasees or in any

 way referred to for any other reason as against any of the Defendants’ Releasees, in any arbitration

 proceeding or other civil, criminal, or administrative action or proceeding, other than such

 proceedings as may be necessary to effectuate the provisions of the Stipulation; (b) shall be offered

 against any of the Plaintiffs’ Releasees, as evidence of, or construed as, or deemed to be evidence

 of, any presumption, concession, or admission by any of the Plaintiffs’ Releasees that any of their

 claims are without merit, that any of the Defendants’ Releasees had meritorious defenses, or that

 damages recoverable under the Complaint would not have exceeded the Settlement Amount or

 with respect to any liability, negligence, fault, or wrongdoing of any kind, or in any way referred

 to for any other reason as against any of the Plaintiffs’ Releasees, in any arbitration proceeding or

 other civil, criminal, or administrative action or proceeding, other than such proceedings as may




                                                  14
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 65 of 125 PageID#
                                    19316



 be necessary to effectuate the provisions of the Stipulation; or (c) shall be construed against any

 of the Releasees as an admission, concession, or presumption that the consideration to be given

 under the Settlement represents the amount which could be or would have been recovered after

 trial; provided, however, that if the Stipulation is approved by the Court, the Parties and the

 Releasees and their respective counsel may refer to it to effectuate the protections from liability

 granted thereunder, or otherwise to enforce the terms of the Settlement.

        25.     Supporting Papers – Lead Counsel shall file and serve the opening papers in

 support of the proposed Settlement, the proposed Plan of Allocation, and Lead Counsel’s motion

 for attorneys’ fees and Litigation Expenses no later than sixty-five (65) calendar days after the

 Entry Date; and reply papers, if any, shall be filed and served no later than seven (7) calendar days

 prior to the Settlement Hearing.

        SO ORDERED this _______ day of ______________, 2021.



                                                           _____________________________
                                                            The Honorable Anthony J. Trenga
                                                              United States District Judge




                                                  15
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 66 of 125 PageID#
                                    19317




                    Exhibit A-1
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 67 of 125 PageID#
                                    19318



                                                                                  Exhibit A-1

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION


 IN RE WILLIS TOWERS WATSON PLC                       Master File No. 1:17-cv-1338-AJT-JFA
 PROXY LITIGATION



                                            --and--


           IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

                                                      Consolidated C.A. No. 2018-0132-KSJM
 In re TOWERS WATSON & CO.
 STOCKHOLDER LITIGATION



           NOTICE OF (I) PENDENCY OF CLASS ACTIONS AND PROPOSED
            SETTLEMENTS; (II) SETTLEMENT FAIRNESS HEARINGS; AND
        (III) MOTIONS FOR ATTORNEYS’ FEES AND LITIGATION EXPENSES

 TO: (a)   All persons and entities that were shareholders of Towers Watson & Co.
           (“Towers”), including shareholders of record and beneficial owners, as of both
           October 1, 2015 and January 4, 2016, and who were allegedly damaged thereby
           (the “Federal Class”); and

      (b) All persons and entities that were Towers shareholders, including shareholders
          of record and beneficial owners, at any time during the period from June 29,
          2015 through and including January 4, 2016, together with their successors and
          assigns (the “Delaware Class”).
                   A Federal Court and a State Court authorized this Notice.
                           This is not a solicitation from a lawyer.

 SUMMARY OF THE NOTICE
 This Notice concerns the proposed settlement of two separate class actions: the Federal Action
 and Delaware Action, described below (together, the “Actions”). Both of the Actions relate to
 the merger transaction (the “Merger”) by which Towers and Willis Group Holdings plc
 (“Willis”) merged to become Willis Towers Watson plc (“WTW”). The Merger closed on
 January 4, 2016.
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 68 of 125 PageID#
                                    19319



 The parties to the Actions have reached proposed Settlements1 for the two Actions which total
 $90 million in cash: $75 million for the settlement of the Federal Action and $15 million for the
 settlement of the Delaware Action. The proposed Settlements will be considered independently
 by the respective Courts but will not become effective unless and until both Settlements have
 been approved and become final. If you held shares of Towers common stock on October 1,
 2015, the record date for Towers shareholders to be eligible to vote on the Merger, and continued
 to hold those shares as of the close of trading on January 4, 2016, the date the Merger closed, you
 may be eligible for a payment from the Federal Settlement. If you held shares of Towers
 common stock as of the close of trading on January 4, 2016 (regardless of when you purchased
 them), you may be eligible for a payment from the Delaware Settlement.
 DETAILS OF THE ACTIONS:
     •   The Federal Action. An action entitled In re Willis Towers Watson plc Proxy Litigation,
         Master File No. 1:17-cv-1338-AJT-JFA (the “Federal Action”), is pending in the United
         States District Court for the Eastern District of Virginia (the “Federal Court”).
         In the Federal Action, Federal Lead Plaintiff, the Regents of the University of California,
         has asserted federal securities claims under Sections 14(a) and/or 20(a) of the Securities
         Exchange Act of 1934 (the “Exchange Act”) against the Federal Defendants.2 Federal
         Lead Plaintiff alleges that Federal Defendants made material misrepresentations and
         omissions in proxy solicitations distributed to Towers stockholders concerning the
         Merger because (i) they failed to disclose an alleged conflict of interest possessed by
         Haley, who was then Towers’ Chairman and CEO and led the Merger negotiations on
         behalf of Towers, and who was also the proposed CEO of the merged company;
         (ii) falsely described the Merger negotiations as arm’s-length negotiations; and (iii) failed
         to disclose the role played by Ubben and ValueAct in the Merger negotiations. The
         Federal Action has been certified as a class action on behalf of the Federal Class (defined
         in ¶ 39 below), pursuant to Rule 23 of the Federal Rules of Civil Procedure and an Order
         of the Federal Court.
     •   The Delaware Action. An action entitled In re Towers Watson & Co. Stockholder
         Litigation, Consolidated C.A. No. 2018-0132-KSJM (the “Delaware Action”), is pending
         in the Delaware Court of Chancery (the “Delaware Court”).


 1
  Capitalized terms not defined in this Notice have the meaning ascribed in the Stipulation and Agreement
 of Settlement for the Federal Settlement and/or the Stipulation and Agreement of Settlement for the
 Delaware Settlement (together, the “Stipulations”), which are available as set forth in ¶ 36 and ¶ 88
 herein.
 2
   “Federal Defendants” means (i) WTW; (ii) Towers (n/k/a WTW Delaware Holdings LLC); (iii) Willis
 (n/k/a Willis Towers Watson plc); (iv) John J. Haley (“Haley”), the former Chairman and CEO of Towers
 and the post-Merger CEO of WTW; (v) Dominic Casserley (“Casserley”), the CEO of Willis prior to the
 Merger; (vi) ValueAct Capital Management, L.P. (“ValueAct”), an investment company that managed
 investment funds that held approximately 10% of Willis’ outstanding shares prior to the Merger; and
 (vii) Jeffrey Ubben (“Ubben”), ValueAct’s CEO at the time of the Merger and a member of Willis’ board
 of directors before the Merger and WTW’s board of directors after the Merger.




                                                    2
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 69 of 125 PageID#
                                    19320



         In the Delaware Action, Delaware Lead Plaintiffs, City of Fort Myers General
         Employees’ Pension Fund and Alaska Laborers-Employers Retirement Trust, have
         asserted Delaware state-law claims for breach of fiduciary duty and aiding and abetting
         breach of fiduciary duty against the Delaware Defendants.3 Delaware Lead Plaintiffs
         allege that (i) Haley breached his fiduciary duties by not disclosing to Towers’ board of
         directors or stockholders an alleged conflict of interest he had with respect to the Merger,
         and by not negotiating the Merger at arm’s-length; and (ii) Ubben and ValueAct aided
         and abetted those alleged breaches of duty. The Delaware Action has been conditionally
         certified as a class action, for the purposes of settlement only, on behalf of the Delaware
         Class (defined in ¶ 41 below), pursuant to Rule 23 of the Rules of the Court of Chancery
         of the State of Delaware and an Order of the Delaware Court.
 PLEASE READ THIS NOTICE CAREFULLY. This Notice explains important rights you
 may have, including the possible receipt of payment from the Settlements. If you are a
 member of one or more of the Classes, your legal rights will be affected whether or not you
 act.
 If you have any questions about this Notice, the proposed Settlements, or your eligibility to
 participate in the Settlements, please DO NOT contact the Courts, Defendants, or
 Defendants’ counsel. All questions should be directed to the Claims Administrator or
 Federal Class Counsel or Delaware Class Counsel (collectively, “Class Counsel”) (see ¶ 88
 below).
   1.    Statement of the Classes’ Recovery: The Parties to the Actions have reached proposed
 Settlements for the benefit of the Federal Class and the Delaware Class (together, the “Classes”)
 totaling $90,000,000 in cash. Specifically:
     •   Federal Lead Plaintiff, on behalf of itself and the Federal Class, has reached a proposed
         settlement of the Federal Action for $75,000,000 in cash, subject to the approval of the
         Federal Court (the “Federal Settlement”); and
     •   Delaware Lead Plaintiffs, on behalf of themselves and the Delaware Class, have reached
         a proposed settlement of the Delaware Action for $15,000,000 in cash, subject to the
         approval of the Delaware Court (the “Delaware Settlement” and, together with the
         Federal Settlement, the “Settlements”).
 Approval of the proposed Settlements will be considered independently by the respective Courts,
 but the Settlements will not become effective unless and until both Settlements have been
 approved and become final. If the Settlements are approved and become final, the Net
 Settlement Fund for each of the Settlements will be distributed in accordance with a plan of
 allocation to be approved by the applicable Court. The proposed plans of allocation for the
 Federal Net Settlement Fund and Delaware Net Settlement Fund (the “Plans of Allocation”) are
 set forth in Appendix A at the end of this Notice.


 3
  “Delaware Defendants” means Haley, ValueAct, and Ubben. “Defendants” means the Federal
 Defendants and the Delaware Defendants. “Parties” means Defendants, Federal Lead Plaintiff, and
 Delaware Lead Plaintiffs.



                                                  3
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 70 of 125 PageID#
                                    19321



   2.     Estimate of Average Amount of Recovery Per Share: Based on (i) Federal Lead
 Plaintiff’s damages expert’s estimate of the number of shares of Towers common stock affected
 by the allegations in the Federal Action, and (ii) the number of shares of Towers common stock
 outstanding on January 4, 2016, the estimated average recovery (before the deduction of any
 Court-approved fees, expenses, and costs as described herein) for persons and entities that are
 members of both the Federal Class and Delaware Class (that is, persons and entities who held
 Towers shares on October 1, 2015 and continued to hold those shares on January 4, 2016), the
 estimated average recovery is $1.52 per share. Class Members should note, however, that the
 foregoing average recovery is only an estimate. Class Members may recover more or less than
 this estimated amount depending on, among other factors, the number of shares that are excluded
 from the applicable Class, as described in ¶ 39 and ¶ 41 herein; and the total number of eligible
 shares contained in the valid Claim Forms submitted. Distributions to members of the Classes
 who submit valid Claim Forms will be made based on the Plans of Allocation set forth herein
 (see Appendix A at the end of the Notice) or such other plans of allocation as may be ordered by
 the Courts.
   3.    Average Amount of Damages Per Share: The Parties do not agree on the average
 amount of damages, if any, per share of Towers common stock that would be recoverable if
 Federal Lead Plaintiff and Delaware Lead Plaintiffs (collectively, “Plaintiffs” or “Lead
 Plaintiffs”) were to prevail in their respective Actions. Among other things, Defendants
 vigorously deny the assertion that they violated the federal securities laws or committed any
 breaches of fiduciary duty or aiding and abetting thereof, or that any damages were suffered by
 any members of the Classes as a result of their alleged conduct.
   4.    Attorneys’ Fees and Expenses Sought: Class Counsel, which have been prosecuting
 the respective Actions on a wholly contingent basis, have not received any payment of attorneys’
 fees for their representation of the respective Classes and have advanced the funds to pay
 expenses necessarily incurred to prosecute the Actions. Before final approval of the Settlements,
 Class Counsel will apply separately to the Courts for awards of attorneys’ fees in amounts not to
 exceed 25% of the respective Settlement Funds. In addition, as discussed in more detail in ¶ 62
 below, Federal Class Counsel will apply for payment of litigation expenses in an amount not to
 exceed $2,000,000, and Delaware Class Counsel will apply for payment of litigation expenses in
 an amount not to exceed $250,000. Class Members are not personally liable for any such fees or
 expenses. If the Courts approve Class Counsel’s fee and expense applications, the estimated
 average cost for such fees and litigation expenses for persons and entities that are members of
 both the Federal and Delaware Classes, is $0.42 per eligible share.
   5.   Identification of Attorneys’ Representatives: Federal Lead Plaintiff and the Federal
 Class are represented by Salvatore J. Graziano of Bernstein Litowitz Berger & Grossmann LLP,
 1251 Avenue of the Americas, 44th Floor, New York, NY 10020, 1-800-380-8496,
 settlements@blbglaw.com. Delaware Lead Plaintiffs and the Delaware Class are represented by
 Stacey A. Greenspan of Kessler Topaz Meltzer & Check, LLP, 280 King of Prussia Road,
 Radnor, PA 19087, 1-610-667-7706, info@ktmc.com, and Christine M. Mackintosh of Grant &
 Eisenhofer P.A, 123 Justison Street, Wilmington, DE 19801, 1-302-622-7000,
 cmackintosh@gelaw.com.
   6. Reasons for the Settlements: Lead Plaintiffs’ principal reason for entering into the
 Settlements is the substantial and certain recovery for the Classes without the risk or the delays
 inherent in further litigation. Moreover, the substantial recovery provided under the Settlements


                                                 4
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 71 of 125 PageID#
                                    19322



 must be considered against the significant risk that a smaller recovery—or indeed no recovery at
 all—might be achieved after contested motions, trial of the Actions, and the likely appeals that
 would follow trial in either of the Actions. This process could be expected to last several years.
 Defendants, who deny all allegations of wrongdoing, are entering into the Settlements solely to
 eliminate the uncertainty, burden, and expense of further protracted litigation.

            YOUR LEGAL RIGHTS AND OPTIONS IN THE SETTLEMENTS:
 SUBMIT A CLAIM FORM                This is the only way to be eligible to receive a payment from
 POSTMARKED NO LATER                the proceeds of the Federal Settlement or the Delaware
 THAN _____________, 2021.          Settlement.
                                    If you are a member of the Federal Class and you do not
                                    request exclusion, you will be bound by the Federal
                                    Settlement, if approved, and you will give up any Federal
                                    Released Plaintiffs’ Claims that you have against the Federal
                                    Defendants and the other Federal Defendants’ Releasees (as
                                    defined and discussed in ¶ 52 & nn.4-5 below). Similarly, if
                                    you are a member of the Delaware Class, you will be bound
                                    by the Delaware Settlement, if approved, and you will give
                                    up any Delaware Released Plaintiffs’ Claims that you have
                                    against the Delaware Defendants and the other Delaware
                                    Defendants’ Releasees (as defined and discussed in ¶ 53 &
                                    nn.6-7 below). Accordingly, it is in your interest to submit a
                                    Claim Form.
 EXCLUDE YOURSELF                   If you request to be excluded from the Federal Class, you will
 FROM THE FEDERAL                   not be eligible to receive any payment from the Federal
 CLASS BY SUBMITTING A              Settlement Fund. Requesting exclusion is the only option
 WRITTEN REQUEST FOR                that allows you ever to be part of any other lawsuit against
 EXCLUSION SO THAT IT               the Federal Defendants or any of the other Federal
 IS RECEIVED NO LATER               Defendants’ Releasees concerning the Federal Released
 THAN _____________, 2021.          Plaintiffs’ Claims. See ¶¶ 63-67 below for more detail on
                                    how to request exclusion from the Federal Class.
                                    Note: The Delaware Class is conditionally certified as a non-
                                    opt-out class. You do not have the opportunity to exclude
                                    yourself from the Delaware Class.




                                                 5
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 72 of 125 PageID#
                                    19323



 OBJECT TO THE               If you do not like one or more of the proposed Settlements,
 FEDERAL SETTLEMENT          the proposed Plans of Allocation, or Class Counsel’s requests
 BY SUBMITTING A             for attorneys’ fees and litigation expenses and you are a
 WRITTEN OBJECTION SO        member of the Class affected by that (or those) Settlement(s),
 THAT IT IS RECEIVED NO      you may write to the applicable Court(s) and explain why you
 LATER THAN                  do not like the Settlement(s), Plan(s) of Allocation, or
 _____________, 2021.        request(s) for fees and litigation expenses. See ¶¶ 74-84
                             below for more detail on how to file an objection.
 OBJECT TO THE               You cannot object to the Federal Settlement, the Plan of
 DELAWARE                    Allocation of the Federal Net Settlement Fund (the “Federal
 SETTLEMENT BY               Plan of Allocation”), or the motion for attorneys’ fees and
 SUBMITTING A WRITTEN        litigation expenses in the Federal Action unless you are a
 OBJECTION SO THAT IT        member of the Federal Class and do not exclude yourself.
 IS RECEIVED NO LATER        Similarly, you cannot object to the Delaware Settlement, the
 THAN _____________, 2021.   Plan of Allocation of the Delaware Net Settlement Fund (the
                             “Delaware Plan of Allocation”), or the motion for attorneys’
                             fees and litigation expenses in the Delaware Action unless
                             you are a member of the Delaware Class.
 ATTEND A HEARING            Filing a written objection and notice of intention to appear by
 CONCERNING THE              _____________, 2021 (with respect to the Federal
 FEDERAL SETTLEMENT          Settlement) or _____________, 2021 (with respect to the
 ON _____________, 2021 AT   Delaware Settlement) allows you to speak in the applicable
 __:__ __.M., AND/OR A       Court, at the discretion of that Court, about the fairness of the
 HEARING CONCERNING          proposed Settlement(s), the Plan(s) of Allocation, and/or
 THE DELAWARE                Class Counsel’s requests for attorneys’ fees and litigation
 SETTLEMENT ON               expenses that is before that Court. In the discretion of each
 _____________, 2021 AT      Court, the final settlement hearing may be conducted by
 __:__ __.M., AND FILE A     videoconference or telephone (see ¶ 69 below).
 NOTICE OF INTENTION
 TO APPEAR SO THAT IT
 IS RECEIVED NO LATER
 THAN _____________, 2021.
 DO NOTHING.                 If you are a member of one or both of the Classes and do not
                             submit a valid Claim Form, you will not be eligible to share
                             in the distribution of the net proceeds of the Settlement(s)
                             obtained on behalf of the Class(es) in which you are a
                             member. You will, however, remain a member of the
                             Class(es) that applies (apply) to you, which means that you
                             give up your right to sue about the claims that are resolved by
                             the applicable Settlement(s), and you will be bound by any
                             judgments or orders entered by the Court with respect to that
                             (those) Settlement(s).




                                          6
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 73 of 125 PageID#
                                    19324



                              WHAT THIS NOTICE CONTAINS

 Why Did I Get This Notice?                                                            Page [__]
 What Is This Litigation About?                                                        Page [__]
 How Do I Know If I Am Affected By The Settlements?
    Who Is Included In The Classes?                                                    Page [__]
 What Are Plaintiffs’ Reasons For The Settlements?                                     Page [__]
 What Might Happen If There Were No Settlements?                                       Page [__]
 How Are Members of the Classes Affected By The Actions And The Settlements?           Page [__]
 How Do I Participate In The Settlements? What Do I Need To Do?                        Page [__]
 How Much Will My Payment Be?                                                          Page [__]
 What Payment Are The Attorneys For The Classes Seeking?
    How Will The Lawyers Be Paid?                                                      Page [__]
 What If I Do Not Want To Be A Member Of The Federal Class?
    How Do I Exclude Myself?                                                           Page [__]
 When And Where Will The Courts Decide Whether To Approve The
    Settlements? Do I Have To Come To The Hearings? May I Speak At
    One Or More Of The Hearings If I Don’t Like The Settlement(s)?                     Page [__]
 What If I Bought Or Held Shares On Someone Else’s Behalf?                             Page [__]
 Can I See The Court File? Whom Should I Contact If I Have
    Questions?                                                                         Page [__]
 Appendix A: Proposed Plans Of Allocation For The Net Settlement Funds                 Page [__]

                               WHY DID I GET THIS NOTICE?

   7. The Courts overseeing the Actions that will be resolved by the proposed Settlements
 directed that this Notice be mailed to you because you or someone in your family or an
 investment account for which you serve as a custodian may have held Towers common stock on
 October 1, 2015 and/or January 4, 2016. The Courts have directed us to send you this Notice
 because, as a potential member of one or both of the Classes, you have a right to know about
 your options before the Courts rule on the proposed Settlements. Additionally, you have the
 right to understand how these class action lawsuits may generally affect your legal rights. If the
 Courts approve the Settlements, the Claims Administrator approved by the Court will make
 payments pursuant to the Settlements after any objections and appeals are resolved.
   8. The purpose of this Notice is to inform you (i) of the existence of the Actions; (ii) that the
 Federal Action has been certified as a class action and the Delaware Action has been
 conditionally certified as a class action for settlement purposes; (iii) how you might be affected
 by the Actions; (iv) how to exclude yourself from the Federal Class, if you wish to do so; (v) of
 the terms of the proposed Settlements of the two Actions; and (vi) of the hearings to be held by
 the Courts to consider the fairness, reasonableness, and adequacy of the respective Settlements,
 the proposed Plans of Allocation, and the motions by Class Counsel for an award of attorneys’
 fees and payment of litigation expenses in each Action. See ¶¶ 70-71 below for details about the
 Settlement Hearings, including the date and location of the hearings.
   9. The issuance of this Notice is not an expression of any opinion by the Courts concerning
 the merits of any claim in the Actions, and the Courts still have to decide whether to approve the


                                                 7
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 74 of 125 PageID#
                                    19325



 Settlements. If the Courts approve the Settlements and a plan of allocation for each Settlement,
 then payments to Authorized Claimants will be made after any appeals are resolved and after the
 completion of all claims processing. Please be patient, as this process can take some time to
 complete.

                           WHAT IS THIS LITIGATION ABOUT?

   10. Prior to the Merger, Towers was a global professional services firm focused on helping
 organizations improve performance through risk management, human resources, and actuarial
 and investment consulting, which traded on the NASDAQ under the ticker TW. Willis was a
 global risk advisor, insurance brokerage, and reinsurance brokerage company headquartered in
 London and incorporated under the laws of Ireland. Towers and Willis announced their
 proposed Merger to form WTW on June 30, 2015. The Merger was approved following a vote
 on December 11, 2015 of Towers stockholders as of October 1, 2015, the record date to be
 eligible to vote on the Merger. The Merger closed on January 4, 2016. Prior to the closing,
 holders of Towers common stock received a $10 special dividend for every share of Towers
 stock held on December 29, 2015. At the Merger’s closing, holders of Towers common stock as
 of the close of trading on January 4, 2016 received 2.649 shares of Willis stock for every share of
 Towers stock held.
        The Federal Action
   11. On November 21, 2017, a putative class action was brought against the Federal
 Defendants in the Federal Court alleging violations of the securities laws in connection with the
 proxy solicitations for the Merger. By Order dated February 20, 2018, the Federal Court
 appointed The Regents of the University of California as Lead Plaintiff for the Federal Action
 and approved Federal Lead Plaintiff’s selection of Bernstein Litowitz Berger & Grossmann LLP
 as Federal Class Counsel and Susan R. Podolsky as Liaison Counsel for the Federal Action.
   12. On March 9, 2018, Federal Lead Plaintiff filed an Amended Complaint (the “Federal
 Complaint”) in the Federal Action alleging claims against WTW, Towers, Willis, Haley, and
 Casserley (the “TW/Willis Defendants”) under Section 14(a) of the Exchange Act and Rule
 14a-9 promulgated thereunder, and “control person” claims against Ubben and ValueAct (the
 “Ubben/ValueAct Defendants”), Haley, and Casserley under Section 20(a) of the Exchange Act.
 Federal Lead Plaintiff alleges that the proxy materials jointly issued by Towers and Willis in
 2015 in order to obtain stockholder approval for the Merger were misleading because they failed
 to disclose an alleged conflict of interest possessed by Haley, who was then Towers’ Chairman
 and CEO and led the Merger negotiations on behalf of Towers, and who was also the proposed
 CEO of the merged company. Federal Lead Plaintiff alleges that this undisclosed conflict of
 interest on the part of Haley rendered certain statements in the proxy materials false and
 misleading. Federal Lead Plaintiff also alleges that the proxy materials falsely described the
 Merger negotiations as arm’s-length negotiations between Haley and Willis CEO Casserley and
 failed to disclose the role allegedly played by Ubben and ValueAct in negotiating the Merger and
 soliciting votes in favor of the Merger. Federal Lead Plaintiff alleges that Towers shareholders
 were damaged by the alleged material misrepresentations and omissions in the proxy materials.




                                                 8
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 75 of 125 PageID#
                                    19326



   13. On April 13, 2018, the TW/Willis Defendants and the Ubben/ValueAct Defendants
 separately filed motions to dismiss the Federal Complaint. The motions were fully briefed, and
 the Federal Court held oral argument on the motions on May 18, 2018.
   14. On July 11, 2018, the Federal Court issued a Memorandum Opinion and Order granting
 the Federal Defendants’ motions to dismiss the Federal Complaint. On July 30, 2018, Federal
 Lead Plaintiff filed a notice of appeal of the dismissal to the United States Court of Appeals for
 the Fourth Circuit (the “Fourth Circuit”). On August 30, 2019, following briefing and oral
 argument, the Fourth Circuit reversed the dismissal of the Federal Action and remanded the
 Federal Action to the Federal Court.
   15. On November 8, 2019, the TW/Willis Defendants and the Ubben/ValueAct Defendants
 separately filed renewed motions to dismiss the Federal Complaint. The renewed motions were
 fully briefed, and the Federal Court held oral argument on the renewed motions on December 20,
 2019. On January 31, 2020, the Federal Court issued a Memorandum Opinion and Order
 denying Defendants’ renewed motions to dismiss the Federal Complaint.
   16. On February 4, 2020, the TW/Willis Defendants moved to certify the Federal Court’s
 order denying the Federal Defendants’ renewed motions to dismiss for appeal and for a
 continued stay of the proceedings. The Federal Court denied the motion to stay discovery by
 order dated February 6, 2020, and, on February 25, 2020, the Federal Court issued an order
 denying the motion to certify. The Federal Action proceeded to discovery.
   17. On February 14, 2020, the TW/Willis Defendants and the Ubben/ValueAct Defendants
 separately filed their Answers to the Federal Complaint.
   18. Between February and August 2020, the parties in the Federal Action (together with
 certain third parties) produced more than one (1) million pages of documents in response to
 document requests and subpoenas, took eighteen (18) depositions, including six (6) expert
 depositions, and responded to scores of interrogatories and requests for admission. In the course
 of litigation, the parties in the Federal Action retained experts on corporate governance,
 executive compensation, and damages, among other areas.
   19. On June 12, 2020, Federal Lead Plaintiff filed its motion for class certification of the
 Federal Action. The class certification motion was fully briefed, and, on July 29, 2020, the
 Federal Court held oral argument on the motion.
    20. On August 24, 2020, Federal Lead Plaintiff and the Federal Defendants filed their pre-
 trial submissions, which included deposition transcript designations, witness lists, and exhibit
 lists, and the Federal Court thereafter set a trial date of March 15, 2021.
   21. On September 4, 2020, the Federal Court certified a class for the Federal Action,
 consisting of all persons and entities that were Towers shareholders of record as of both October
 1, 2015, the record date for Towers shareholders to be eligible to vote on the Merger, and
 January 4, 2016, the date the Merger closed, and who were allegedly damaged thereby. The
 Federal Court appointed Federal Lead Plaintiff as class representative for the Federal Class, and
 Bernstein Litowitz Berger & Grossmann LLP as Federal Class Counsel. On November 4, 2020,
 following oral argument and briefing by the parties, the Federal Court modified the definition of
 the certified Federal Class to include both record and beneficial holders of Towers common
 stock.



                                                 9
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 76 of 125 PageID#
                                    19327



   22. On October 16, 2020, the TW/Willis Defendants and the Ubben/ValueAct Defendants
 separately filed motions for summary judgment in the Federal Action and motions to exclude
 Federal Lead Plaintiff’s proposed experts, while Federal Lead Plaintiff filed a motion to exclude
 certain of Defendants’ experts.
        The Delaware Action
   23. On February 27, 2018 and March 8, 2018, Delaware Lead Plaintiffs, City of Fort Myers
 General Employees’ Pension Fund and Alaska Laborers-Employers Retirement Trust,
 respectively, brought putative class actions in the Delaware Court against (i) Haley and Towers’
 board of directors (the “TW Defendants”) for breaches of fiduciary duty in connection with the
 Merger and (ii) Willis and ValueAct for aiding and abetting thereof. These actions were
 subsequently consolidated.
  24. On June 5, 2018, the Court granted Delaware Lead Plaintiffs’ petition to be appointed
 Lead Plaintiffs in the Delaware Action and for their counsel, Kessler Topaz Meltzer & Check,
 LLP and Grant & Eisenhofer P.A., to be appointed Lead Counsel for the Delaware Action.
   25. On October 31, 2018, Delaware Lead Plaintiffs filed an Amended Complaint (the
 “Delaware Complaint”) alleging claims against (i) the TW Defendants for breaches of fiduciary
 duty in connection with the Merger and (ii) against Ubben, who Delaware Lead Plaintiffs added
 as a defendant, and ValueAct for aiding and abetting thereof. Delaware Lead Plaintiffs alleged,
 among other things, that Haley breached his fiduciary duties by not disclosing to Towers’ board
 or stockholders an alleged conflict of interest he had with respect to the Merger, and by not
 negotiating the Merger at arm’s-length. Delaware Lead Plaintiffs further alleged that the
 Ubben/ValueAct Defendants induced Haley’s breaches of fiduciary duty, and allegedly exploited
 his conflicts of interest during the Merger negotiations.
    26. On January 11, 2019, the TW Defendants and the Ubben/ValueAct Defendants separately
 filed briefs in support of their motions to dismiss the Delaware Complaint. On July 25, 2019,
 after full briefing and oral argument, the Delaware Court issued a Memorandum Opinion
 granting the motions to dismiss the Delaware Complaint.
  27. On August 22, 2019, Delaware Lead Plaintiffs filed a notice of appeal of the Delaware
 Court’s dismissal of Delaware Lead Plaintiffs’ claims against Haley and the Ubben/ValueAct
 Defendants to the Delaware Supreme Court.
   28. On May 21, 2020, the Parties to the Federal Action and the Delaware Action participated
 in a mediation before the Honorable Layn Phillips. The mediation did not result in a resolution
 of the Action. In connection with the mediation, the Delaware Defendants produced significant
 discovery to Delaware Lead Plaintiffs so that Delaware Lead Plaintiffs could effectively discuss
 the strengths and weaknesses of the litigation with the mediator. In addition, Delaware Lead
 Plaintiffs engaged an expert to advise them in connection with the mediation.
   29. On June 30, 2020, following full briefing on the appeal, the Delaware Supreme Court
 reversed the Delaware Court’s dismissal of Delaware Lead Plaintiffs’ claims against Haley, and
 directed the Delaware Court to consider Delaware Lead Plaintiffs’ aiding and abetting claims
 against the Ubben/ValueAct Defendants on remand.
  30. On July 27, 2020, Delaware Lead Plaintiffs filed their motion for class certification of the
 Delaware Action and opening brief in support thereof.



                                                10
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 77 of 125 PageID#
                                    19328



    31. On August 19, 2020, the Ubben/ValueAct Defendants filed a renewed motion to dismiss
 Lead Plaintiffs’ aiding and abetting claims. On September 3, 2020, Delaware Lead Plaintiffs
 filed a motion to strike certain portions of the Ubben/ValueAct Defendants’ opening brief in
 support of their renewed motion to dismiss. At the time the Delaware Settlement was reached,
 both of these motions were fully briefed and oral argument before the Delaware Court was
 scheduled for December 1, 2020.
   32. On September 14, 2020, Haley filed his Answer to the Delaware Complaint.
   33. Prior to reaching an agreement in principle to settle, the parties in the Delaware Action
 had completed substantial discovery. Between August 12 and September 25, 2020, Haley
 produced over 706,000 pages of documents to the Delaware Lead Plaintiffs, including
 documents produced and transcripts of depositions taken in the Federal Action and an appraisal
 action captioned In re Appraisal of Towers Watson & Co. (n/k/a/ WTW Delaware Holdings
 LLC), Consol. C.A. No. 12064-CB (Del. Ch.). On August 21, 2020, Haley served Delaware
 Lead Plaintiffs with twenty-three interrogatories and sixty-three requests for the production of
 documents. In September 2020, Delaware Lead Plaintiffs served Haley with their responses and
 objections to his interrogatories and requests for production, which collectively totaled over 150
 pages, and, in October 2020, produced documents responsive to his requests that totaled over
 1,000 pages. Delaware Lead Plaintiffs also served a subpoena on a non-party, Driehaus Capital
 Management LLC, which subsequently produced over 172,000 pages of documents to Delaware
 Lead Plaintiffs. In October 2020, Delaware Lead Plaintiffs also served a request for production
 of documents on the Ubben/ValueAct Defendants.
        The Settlement of the Actions
  34. As noted above, the Parties participated in a mediation before the Honorable Layn
 Phillips on May 21, 2020. The mediation did not result in a resolution of the Actions.
   35. Following the unsuccessful mediation, the Parties continued to engage with each other to
 reach a resolution. Starting in October 2020, the Parties engaged in several weeks of back and
 forth settlement negotiations. On November 19, 2020, the Parties reached an agreement in
 principle to settle the Actions for a total of $90 million, with the Federal Action to be settled for
 $75 million, and the Delaware Action to be settled for $15 million. The settlement of the Federal
 Action is conditioned on final approval of the settlement of the Delaware Action and vice versa.
   36. On January 15, 2021, Federal Lead Plaintiff and the Federal Defendants entered into the
 Stipulation and Agreement of Settlement for the Federal Action (the “Federal Stipulation”),
 which sets forth the terms and conditions of the Federal Settlement, and Delaware Lead Plaintiffs
 and the Delaware Defendants entered into the Stipulation and Agreement of Settlement for the
 Delaware Action (the “Delaware Stipulation”), which sets forth the terms and conditions of the
 Delaware        Settlement.              The        Stipulations       are     available       at
 www.WillisTowersWatsonShareholderLitigation.com.
   37. On _____________, 2021, the Federal Court entered an Order preliminarily approving
 the Federal Settlement, and, on _________, 2021, the Delaware Court entered an Order
 preliminarily approving the Delaware Settlement. These Orders authorized this Notice to be
 disseminated to potential members of the Classes and scheduled the Settlement Hearings to
 consider whether to grant final approval of the respective Settlements.




                                                  11
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 78 of 125 PageID#
                                    19329



           HOW DO I KNOW IF I AM AFFECTED BY THE SETTLEMENTS?
                     WHO IS INCLUDED IN THE CLASSES?

  38. If you are a member of the Federal Class, you are subject to the terms of the Federal
 Settlement, unless you timely request to be excluded, as explained in ¶ 64 of this Notice.
  39. The Federal Class consists of:
        all persons and entities that were Towers shareholders, including shareholders of record
        and beneficial owners, as of both October 1, 2015, the record date for Towers
        shareholders to be eligible to vote on the Merger of Towers and Willis, and January 4,
        2016, the date the Merger transaction between Towers and Willis closed, and who were
        allegedly damaged thereby.
 Excluded from the Federal Class are:
        the Federal Defendants; the members of the Immediate Family of any Individual
        Defendant in the Federal Action; any person who was an Officer or director of WTW,
        Willis, Towers, or ValueAct as of October 1, 2015; any firm, trust, corporation, or other
        entity in which any Federal Defendant has or had a controlling interest; any employee
        retirement and benefit plans of WTW, Willis, Towers, or ValueAct; the Federal
        Defendants’ directors’ and officers’ liability insurance carriers and any affiliates or
        subsidiaries of those carriers; any Towers shareholder that completed the exercise of his,
        her, or its right to appraisal of his, her or its shares under Delaware law, including
        through a settlement of any litigation initiated by any former Towers shareholder to
        pursue appraisal rights related to the Merger; and the legal representatives, agents,
        affiliates, heirs, successors-in-interest, or assigns of any of the foregoing excluded
        parties. Also excluded from the Federal Class are any persons or entities who or which
        exclude themselves by submitting a request for exclusion in accordance with the
        requirements set forth in this Notice. See “What If I Do Not Want To Be A Member Of
        One Of The Classes? How Do I Exclude Myself?” on page __ below.
 To be a Federal Class Member, you do not need to have held all the Towers shares that you
 owned on October 1, 2015 until January 4, 2016. You need only have continued to own at least
 some of that Towers common stock that you held on October 1, 2015 as of January 4, 2016. You
 are excluded from the Federal Class if you sold all of your Towers shares before January 4,
 2016. Any of your shares which were sold between October 1, 2015 and January 4, 2016 will
 not be eligible for recovery in the Settlements. If you held more Towers shares on January 4,
 2016 than you held on October 1, 2015, then only the shares you held on October 1, 2015 are
 eligible for recovery in the Federal Settlement.
   40. If you are a member of the Delaware Class, you are subject to the terms of the Delaware
 Settlement. The Delaware Class has been conditionally certified as a non-opt-out class. You do
 not have the opportunity to exclude yourself from the Delaware Class.
  41. The Delaware Class consists of:
        all former record and beneficial owners of the common stock of Towers at any time
        during the period from June 29, 2015 through and including January 4, 2016, together
        with their successors and assigns.



                                               12
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 79 of 125 PageID#
                                    19330



 Excluded from the Delaware Class are:
        the Delaware Defendants and any person(s), firm, trust, corporation or other entity related
        to or affiliated with them and their successors in interest. Also excluded from the
        Delaware Class is any Towers stockholder that completed the exercise of his, her, or its
        right to appraisal of his, her, or its Towers shares under Delaware law, including through
        a settlement of any litigation initiated to pursue appraisal rights related to the Merger by
        any Towers stockholder.
 To be a member of the Delaware Class and be eligible to recover in the Delaware Settlement,
 you only need to have held Towers shares on January 4, 2016.
 PLEASE NOTE: Receipt of this Notice does not necessarily mean that you are a member
 of one of the Classes or that you will be entitled to a payment from the Settlements.
 If you are a member of one or more of the Classes and you wish to be eligible to receive a
 payment from the Settlements, you are required to submit the Claim Form that is being
 distributed with this Notice and the required supporting documentation as set forth therein
 postmarked no later than _____________, 2021.

            WHAT ARE PLAINTIFFS’ REASONS FOR THE SETTLEMENTS?

   42. Lead Plaintiffs and Class Counsel believe that the claims asserted against Defendants in
 the Actions have merit. They recognize, however, the expense and length of continued
 proceedings necessary to pursue their claims against Defendants in the Actions through summary
 judgment, trial, and appeals, as well as the very substantial risks they would face in establishing
 liability and damages.
   43. Lead Plaintiffs in both Actions would have faced substantial risks in establishing Haley’s
 alleged conflict of interest in connection with the Merger, which was the basis for both Federal
 Lead Plaintiff’s proxy violation claims and Delaware Lead Plaintiffs’ fiduciary duty claims. For
 example, Plaintiffs in both Actions alleged that Haley had a conflict of interest with respect to
 the Merger as a result of a September 10, 2015 meeting at which Ubben allegedly presented
 Haley with a written compensation proposal that Plaintiffs contend showed Haley could
 potentially make up to five times more at WTW. Defendants would contend, among other
 things, that Defendants did not need to disclose the alleged September 10, 2015 compensation-
 related discussion in Towers’ proxy solicitation materials, because Haley and Ubben never
 reached an agreement on Haley’s compensation during the meeting and because Ubben did not
 have the authority to negotiate on behalf of the future board of WTW. In addition, Defendants
 would argue, among other things, that Haley’s ultimate compensation at WTW differed from the
 compensation that Haley and Ubben allegedly discussed, and that Haley was not, in fact,
 conflicted, but sought to maximize the consideration paid to Towers shareholders as part of the
 Merger renegotiations. Furthermore, the Ubben/ValueAct Defendants would have argued that
 they did not control any of the TW/Willis Defendants.
   44. In addition, Federal Lead Plaintiff would have faced additional substantial risks in
 showing that the September 10, 2015 meeting between Haley and Ubben was a material fact, the
 omission of which rendered the proxy statements misleading. Federal Defendants would argue,
 among other things, that Towers shareholders would not have viewed the September 10, 2015



                                                 13
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 80 of 125 PageID#
                                    19331



 meeting as important in deciding how to vote on the Merger by asserting that the proposal shown
 to Haley during the meeting aligned his interests with the interests of shareholders, highlighting
 that WTW’s stock price did not move when Haley’s WTW compensation plan was publicly
 announced, and arguing that Haley’s WTW compensation plan was ultimately approved by
 WTW’s shareholders. The Ubben/ValueAct Defendants also would have argued that they lacked
 the scienter necessary to be a culpable participant in any alleged securities violation. Federal
 Lead Plaintiff would also have faced hurdles in establishing “loss causation”—proving that
 alleged misstatements in the proxy statements were the cause of investors’ alleged losses—and
 in proving damages in the Federal Action. Federal Defendants would argue, among other things,
 that the Merger announcement on June 30, 2015 signaled to the market that Towers stock was
 previously overvalued, and thus investors were not damaged by Federal Defendants’ actions.
 Further, Federal Defendants would argue, among other things, that Federal Lead Plaintiff’s
 damages theory relied on a series of assumptions that Lead Plaintiff would not be able to prove
 at trial.
    45. Delaware Lead Plaintiffs would have also faced additional substantial risks in showing
 that Haley breached his fiduciary duties by not (i) disclosing to Towers’ board of directors the
 compensation proposal he allegedly discussed with Ubben on September 10, 2015; or
 (ii) negotiating the Merger at arm’s-length. Delaware Defendants would argue, among other
 things, that they acted at all times reasonably, in good faith, and in the best interests of Towers’
 stockholders. Delaware Defendants would further argue, among other things, that a reasonable
 Towers’ director would not have considered the September 10, 2015 meeting important in
 deciding how to vote on the Merger, highlighting that Towers’ directors already knew Haley
 would receive increased compensation as WTW’s CEO. Delaware Defendants would also argue,
 among other things, that Haley negotiated the Merger with Willis, and not with the
 Ubben/ValueAct Defendants, with oversight from the Towers’ board of directors, which ensured
 that the Merger was negotiated at arm’s-length. The Ubben/ValueAct Defendants would further
 argue, among other things, that they did not present the alleged compensation proposal to Haley
 on September 10, 2015 to induce him to breach his fiduciary duties, highlighting that the Merger
 was not at risk until November 2015, when Institutional Shareholder Services and Glass Lewis &
 Co. recommended that Towers’ stockholders not vote in favor of the Merger. The
 Ubben/ValueAct Defendants also would have argued that they did not knowingly participate in
 any alleged disclosures made to the Towers’ board of directors or Towers stockholders.
 Delaware Defendants would further argue, among other things, that the Merger consideration
 was fair to Towers’ stockholders and that Delaware Lead Plaintiffs’ damages theory relied on a
 series of assumptions they would be unable to prove at trial.
   46. In light of these risks, the amount of the Settlements, and the immediacy of recovery to
 the Classes, Plaintiffs and Class Counsel believe that the proposed Settlements are fair,
 reasonable, and adequate, and in the best interests of the respective Classes. Plaintiffs and Class
 Counsel believe that each of the Settlements provides a substantial benefit to the applicable
 Class, as compared to the risk that the claims asserted would produce a smaller recovery, or no
 recovery, after summary judgment, trial, and appeals, possibly years in the future.
   47. Defendants have vigorously denied and continue to deny each and all of the claims
 asserted against them in the Actions and deny that members of the Classes were harmed or
 suffered any damages as a result of the conduct alleged in the Actions. Defendants expressly
 have denied and continue to deny all charges of wrongdoing or liability against them arising out


                                                 14
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 81 of 125 PageID#
                                    19332



 of any of the conduct, statements, acts, or omissions alleged, or that could have been alleged, in
 the Actions. Defendants have agreed to the Settlements solely to eliminate the burden and
 expense of continued litigation. Accordingly, neither of the Settlements may be construed as an
 admission of any wrongdoing by Defendants.

             WHAT MIGHT HAPPEN IF THERE WERE NO SETTLEMENTS?

    48. If there were no Settlements and Plaintiffs failed to establish any essential legal or factual
 element of their claims against Defendants in either of the Actions, neither Plaintiffs nor the
 other members of the Classes would recover anything from Defendants in the Actions. Also, if
 Defendants were successful in proving any of their defenses, either at summary judgment, at
 trial, or on appeal, members of the Classes could recover substantially less than the amounts
 provided in the Settlements, or nothing at all.

                   HOW ARE MEMBERS OF THE CLASSES AFFECTED
                     BY THE ACTIONS AND THE SETTLEMENTS?

   49. If you are a member of the Federal Class, you are represented by Federal Lead Plaintiff
 and Federal Class Counsel, and if you are a member of the Delaware Class, you are represented
 by Delaware Lead Plaintiffs and Delaware Class Counsel, unless you enter an appearance in the
 applicable Court through counsel of your own choice at your own expense. You are not required
 to retain your own counsel, but if you choose to do so, such counsel must file a notice of
 appearance on your behalf in the applicable Court and must serve copies of his or her appearance
 on the applicable attorneys listed in the section entitled, “When And Where Will The Court
 Decide Whether To Approve The Settlements?,” on page __ below.
   50. If you are a member of the Federal Class and you do not exclude yourself from the
 Federal Class, you will be bound by any orders issued by the Federal Court relating to the
 Federal Action. If you are a member of the Federal Class and do not wish to remain a member
 of the Federal Class, you may exclude yourself by following the instructions in the section
 entitled, “What If I Do Not Want To Be A Member Of The Federal Class? How Do I Exclude
 Myself?,” on page __ below. If you are a member of the Delaware Class, you will be bound by
 any orders issued by the Delaware Court relating to the Delaware Settlement. Note: The
 Delaware Class is conditionally certified as a non-opt-out class. You do not have the opportunity
 to exclude yourself from the Delaware Class.
   51. If you are a member of either Class and you wish to object to the Settlement, the Plans of
 Allocation, or Class Counsel’s application(s) for attorneys’ fees and litigation expenses in the
 Action(s) for which you are a class member, you may present your objections by following the
 instructions in the section entitled, “When And Where Will The Courts Decide Whether To
 Approve The Settlements?,” on page __ below.
   52. If the Federal Settlement is approved, the Federal Court will enter a judgment (the
 “Federal Judgment”). The Federal Judgment will dismiss the claims against the Federal
 Defendants in the Federal Action and will provide that, upon the Effective Date, members of the
 Federal Class, on behalf of themselves, and their respective legal representatives, heirs,
 executors, administrators, estates, predecessors, successors, predecessors-in-interest, successors-
 in-interest, and assigns, and any person or entity acting for or on behalf of, or claiming under,


                                                  15
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 82 of 125 PageID#
                                    19333



 any of them, and each of them, in their respective capacities as such, will have fully, finally, and
 forever compromised, settled, released, resolved, relinquished, waived, and discharged each and
 every Federal Released Plaintiffs’ Claim4 against the Federal Defendants and the other Federal
 Defendants’ Releasees,5 and will forever be barred and enjoined from prosecuting any or all of
 the Federal Released Plaintiffs’ Claims against any of the Federal Defendants’ Releasees.
   53. If the Delaware Settlement is approved, the Delaware Court will enter a judgment (the
 “Delaware Judgment”). The Delaware Judgment will dismiss the claims against the Delaware
 Defendants in the Delaware Action and will provide that, upon the Effective Date, members of
 the Delaware Class, on behalf of themselves, and their respective legal representatives, heirs,
 executors, administrators, estates, predecessors, successors, predecessors-in-interest, successors-
 in-interest, and assigns, and any person or entity acting for or on behalf of, or claiming under,
 any of them, and each of them, in their respective capacities as such, will have fully, finally, and
 forever compromised, settled, released, resolved, relinquished, waived, and discharged each and



 4
   “Federal Released Plaintiffs’ Claims” means all actions, causes of action, suits, liabilities, claims, rights
 of action, debts, sums of money, covenants, contracts, controversies, agreements, promises, damages,
 contributions, indemnities, and demands of every nature and description, whether or not currently
 asserted, known, suspected, existing, or discoverable, whether arising under federal, state, common, or
 foreign law, whether based on contract, tort, statute, law, equity, or otherwise, that Federal Lead Plaintiff
 or any other member of the Federal Class (a) asserted in the Federal Complaint or (b) ever had, now has,
 or hereafter can, shall, or may have, directly, representatively, derivatively, or in any other capacity, for,
 upon, arising from, relating to, or by reason of any matter, cause, or thing whatsoever, that, in full or in
 part, concerns, relates to, arises out of, or is any way connected to the claims, allegations, transactions,
 facts, circumstances, events, acts, disclosures, statements, representations, omissions, or failures to act
 alleged, set forth, referred to, involved in, or that could have been raised in the Federal Action, or that
 otherwise arise out of, are based upon, relate to, or concern in any way either the Merger, the Proxy
 Materials issued in connection with the stockholder votes on the Merger, any other disclosures relating to
 or concerning the Merger, ownership of Towers or Willis stock, Haley’s Towers or WTW compensation,
 or the control or participation of any Federal Defendant with respect to the foregoing events. “Federal
 Released Plaintiffs’ Claims” specifically includes, without limitation, all Unknown Claims (defined
 below). However, Federal Released Plaintiffs’ Claims do not include, and the Federal Settlement does
 not release or impair: (a) the claims for breaches of fiduciary duty and aiding and abetting breaches of
 fiduciary duty asserted in the Delaware Action (which claims are being released in connection with the
 Delaware Settlement); or (b) any claims to enforce the Federal Settlement.
 5
    “Federal Defendants’ Releasees” means each and all of the following: (i) each and every Federal
 Defendant; (ii) Federal Defendants’ respective past, present, and future, direct and indirect, parents,
 affiliates, subsidiaries, related entities, divisions, partnerships, corporations, general partners, limited
 partners, members, and any entity in which any Federal Defendant has or had a controlling interest; and
 (iii) the past, present, and future Immediate Family members, heirs, beneficiaries, principals, trustees,
 trusts, executors, administrators, predecessors, predecessors-in-interest, successors, successors-in-interest,
 assigns, members, agents, subsidiaries, employees, officers, managers, directors, general partners, limited
 partners, distributees, bankers, lenders, attorneys, accountants, auditors, representatives, estates, divisions,
 advisors, estate managers, indemnifiers, insurers (including, but not limited to, Directors and Officers
 Liability Program Insurers), reinsurers, and consultants of each of the persons and entities listed in
 subparts (i) or (ii) of this definition.




                                                       16
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 83 of 125 PageID#
                                    19334



 every Delaware Released Plaintiffs’ Claim6 against the Delaware Defendants and the other
 Delaware Defendants’ Releasees,7 and will forever be barred and enjoined from prosecuting any
 or all of the Delaware Released Plaintiffs’ Claims against any of the Delaware Defendants’
 Releasees.
   54. The Federal Judgment will also provide that, upon the Effective Date, the Federal
 Defendants, on behalf of themselves, and their respective legal representatives, heirs, executors,
 administrators, estates, predecessors, successors, predecessors-in-interest, successors-in-interest,
 and assigns, and any person or entity acting for or on behalf of, or claiming under, any of them,
 and each of them, in their respective capacities as such, will have fully, finally and forever
 compromised, settled, released, resolved, relinquished, waived, and discharged each and every


 6
   “Delaware Released Plaintiffs’ Claims” means all actions, causes of action, suits, liabilities, claims,
 rights of action, debts, sums of money, covenants, contracts, controversies, agreements, promises,
 damages, contributions, indemnities, and demands of every nature and description, whether or not
 currently asserted, known, suspected, existing, or discoverable, whether arising under federal, state,
 common or foreign law, whether based on contract, tort, statute, law, equity, or otherwise, that Delaware
 Lead Plaintiffs or any other member of the Delaware Class (i) asserted in the Delaware Complaint or
 (ii) ever had, now has, or hereafter can, shall, or may have, directly, representatively, derivatively, or in
 any other capacity, for, upon, arising from, relating to, or by reason of any matter, cause, or thing
 whatsoever, that, in full or in part, concerns, relates to, arises out of, or in any way connected with the
 claims, allegations, transactions, facts, circumstances, events, acts, disclosures, statements,
 representations, omissions, or failures to act alleged, set forth, referred to, involved in, or that could have
 been raised in the Action, or that otherwise arise out of, are based upon, relate to, or concern in any way
 either the Merger, the Proxy Materials issued in connection with the stockholder votes on the Merger, any
 other disclosures relating to or concerning the Merger, ownership of Towers or Willis stock, Haley’s
 Towers or WTW compensation, or the control or participation of any of Delaware Defendants’ Releasees
 with respect to the foregoing events. However, Delaware Released Plaintiffs’ Claims do not include, and
 the Delaware Settlement and the Delaware Stipulation do not release or impair: (i) the claims asserted in
 the Federal Action under Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (which claims
 are being released in connection with the Federal Settlement) by any member of the Federal Class who
 submits a valid request for exclusion from the Federal Class; or (ii) any claims to enforce the Delaware
 Settlement. “Delaware Released Plaintiffs’ Claims” specifically includes, without limitation, all
 Unknown Claims (defined below).
 7
   “Delaware Defendants’ Releasees” means each and all of the following: (i) each and every Delaware
 Defendant; (ii) each of the former members of the Board of Directors of Towers, including Victor F.
 Ganzi, Leslie S. Heisz, Brendan R. O’Neill, Linda D. Rabbitt, Gilbert T. Ray, Paul Thomas, and Wilhelm
 Zeller; (iii) Towers, Willis, WTW, and ValueAct, and each of their respective past, present, and future,
 direct and indirect parents, affiliates, subsidiaries, related entities, divisions, partnerships, corporations,
 general partners, limited partners, members, and any entity in which any Delaware Defendant has or had a
 controlling interest; and (iv) the past, present, and future Immediate Family members, heirs, beneficiaries,
 principals, trustees, trusts, executors, administrators, predecessors, predecessors-in-interest, successors,
 successors-in-interest, assigns, members, agents, subsidiaries, employees, officers, managers, directors,
 general partners, limited partners, distributees, bankers, lenders, attorneys, accountants, auditors,
 representatives, estates, divisions, advisors, estate managers, indemnifiers, insurers (including, but not
 limited to, Directors and Officers Liability Program Insurers), consultants, and reinsurers of each of the
 persons listed in subparts (i)- (iii) of this definition.




                                                       17
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 84 of 125 PageID#
                                    19335



 Federal Released Defendants’ Claim8 against the Federal Plaintiffs’ Releasees9, and will forever
 be barred and enjoined from prosecuting any or all of the Federal Released Defendant Claims
 against any of the Federal Plaintiffs’ Releasees.
   55. The Delaware Judgment will also provide that, upon the Effective Date, the Delaware
 Defendants, on behalf of themselves, and their respective legal representatives, heirs, executors,
 administrators, estates, predecessors, successors, predecessors-in-interest, successors-in-interest,
 and assigns, and any person or entity acting for or on behalf of, or claiming under, any of them,
 and each of them, in their respective capacities as such, will have fully, finally and forever
 compromised, settled, released, resolved, relinquished, waived, and discharged each and every
 Delaware Released Defendants’ Claim10 against the Delaware Plaintiffs’ Releasees11, and will
 forever be barred and enjoined from prosecuting any or all of the Delaware Released
 Defendants’ Claims against any of the Delaware Plaintiffs’ Releasees.
   56. “Unknown Claims” means any Released Plaintiffs’ Claims which Lead Plaintiffs or any
 other members of the Classes do not know or suspect to exist in his, her, or its favor at the time
 of the release of such claims, and any Released Defendants’ Claims which any Defendant does
 not know or suspect to exist in his or its favor at the time of the release of such claims, and
 which, if known by him, her, or it, might have affected his, her, or its decision(s) with respect to
 the Settlements. With respect to any and all Released Claims, the Parties to the Federal

 8
   “Federal Released Defendants’ Claims” means all actions, causes of action, suits, liabilities, claims,
 rights of action, debts, sums of money, covenants, contracts, controversies, agreements, promises,
 damages, contributions, indemnities, and demands of every nature and description, whether or not
 currently asserted, known, suspected, existing, or discoverable (including Unknown Claims), whether
 arising under federal, state, common, or foreign law, whether based on contract, tort, statute, law, equity
 or otherwise, that, in full or in part, concerns, relates to, arises out of, or is any way connected to the
 institution, prosecution, or settlement of the claims asserted in the Federal Action against the Federal
 Defendants, except for claims relating to the enforcement of the Federal Settlement and the Federal
 Stipulation.
 9
   “Federal Plaintiffs’ Releasees” means Federal Lead Plaintiff, all other plaintiffs in the Federal Action,
 and all other Federal Class Members, and their respective current and former parents, affiliates,
 subsidiaries, officers, directors, agents, successors, predecessors, assigns, assignees, partnerships,
 partners, trustees, trusts, employees, Immediate Family members, insurers, reinsurers, and attorneys.
 10
    “Delaware Released Defendants’ Claims” means all actions, causes of action, suits, liabilities, claims,
 rights of action, debts, sums of money, covenants, contracts, controversies, agreements, promises,
 damages, contributions, indemnities, and demands of every nature and description, whether or not
 currently asserted, known, suspected, existing, or discoverable, whether arising under federal, state,
 common, or foreign law, whether based on contract, tort, statute, law, equity or otherwise, that, in full or
 in part, concern, relate to, arise out of, or are any way connected to, the institution, prosecution, or
 settlement of the claims asserted in the Delaware Action against the Delaware Defendants, except for
 claims relating to the enforcement of the Delaware Settlement and the Delaware Stipulation. “Delaware
 Released Defendants’ Claims” specifically includes, without limitation, all Unknown Claims.
 11
   “Delaware Plaintiffs’ Releasees” means Delaware Lead Plaintiffs, all other plaintiffs in the Delaware
 Action, and all other Delaware Class Members, and their respective current and former parents, affiliates,
 subsidiaries, officers, directors, agents, successors, predecessors, assigns, assignees, partnerships,
 partners, trustees, trusts, employees, Immediate Family members, insurers, reinsurers, and attorneys.




                                                     18
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 85 of 125 PageID#
                                    19336



 Stipulation and Delaware Stipulation stipulate and agree that, upon the Effective Date of the
 Settlements, Lead Plaintiffs and Defendants shall expressly waive, and each of the other
 Settlement Class Members shall be deemed to have waived, and by operation of the applicable
 Federal or Delaware Judgment shall have expressly waived, any and all provisions, rights, and
 benefits conferred by any law of any state or territory of the United States, or principle of
 common law or foreign law, which is similar, comparable, or equivalent to California Civil Code
 §1542, which provides:
        A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
        CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT
        TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
        THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD
        HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
        THE DEBTOR OR RELEASED PARTY.
 Lead Plaintiffs and Defendants acknowledge, and each of the other members of the Classes shall
 be deemed by operation of law to have acknowledged, that the foregoing waiver was separately
 bargained for and a key element of each of the Settlements.

   HOW DO I PARTICIPATE IN THE SETTLEMENTS? WHAT DO I NEED TO DO?

   57. To be eligible for a payment from the Settlements, you must be a member of one or more
 of the Classes, and you must timely complete and return the Claim Form with adequate
 supporting documentation postmarked no later than __________, 2021. A Claim Form is
 included with this Notice, or you may obtain one from the website maintained by the Claims
 Administrator for the Settlement, www.WillisTowersWatsonShareholderLitigation.com. You
 may also request that a Claim Form be mailed to you by calling the Claims Administrator toll
 free     at    1-800-983-6133     or    by     emailing    the    Claims     Administrator at
 info@WillisTowersWatsonShareholderLitigation.com.          Please retain all records of your
 ownership of and transactions in Towers common stock during the relevant time period, as they
 will be needed to document your Claim. The Parties and Claims Administrator do not have
 information about your transactions in Towers common stock. You only need to submit one
 Claim Form for both Settlements. Your submission will be reviewed to determine if you are
 eligible for a payment from the Federal Settlement, the Delaware Settlement, or both.

                          HOW MUCH WILL MY PAYMENT BE?

  58. At this time, it is not possible to make any determination as to how much any individual
 member of the Classes may receive from the Settlements, if they are approved.
   59. If the Settlements are approved by the Courts and the Effective Date occurs, the Federal
 Net Settlement Fund and Delaware Net Settlement Fund (the “Net Settlement Funds”) will be
 distributed to members of the respective Classes who submit valid Claim Forms, in accordance
 with the proposed Plans of Allocation or such other plans of allocation as the Courts may
 approve.




                                               19
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 86 of 125 PageID#
                                    19337



   60. The Net Settlement Funds will not be distributed unless and until the Courts have
 approved the Settlements and a plan of allocation for each Settlement, and the time for any
 petition for rehearing, appeal, or review, whether by certiorari or otherwise, has expired.
   61. Appendix A to this Notice sets forth the proposed Plans of Allocation for allocating
 the Net Settlement Funds among Authorized Claimants. At the Federal Settlement Hearing,
 Federal Lead Plaintiff will request that the Federal Court approve the Federal Plan of Allocation,
 and at the Delaware Settlement Hearing, Delaware Lead Plaintiffs will request that the Delaware
 Court approve the Delaware Plan of Allocation. The Courts may modify the respective Plans of
 Allocation, or approve different plans of allocation, without further notice to the Classes.

      WHAT PAYMENT ARE THE ATTORNEYS FOR THE CLASSES SEEKING?
                  HOW WILL THE LAWYERS BE PAID?

    62. Class Counsel have not received any payment for their services in pursuing claims
 against Defendants in the Actions on behalf of the Classes, and have advanced the funds to pay
 expenses necessarily incurred to prosecute the Actions. Before final approval of the Settlements,
 Class Counsel will apply separately to the Courts for awards of attorneys’ fees in amounts not to
 exceed 25% of the respective Settlement Funds. In addition, Federal Class Counsel will apply to
 the Federal Court for payment of its litigation expenses paid or incurred in connection with the
 institution, prosecution, and resolution of the Federal Action in an amount not to exceed
 $2,000,000, which may include an application for payment of the reasonable costs and expenses
 incurred by Federal Lead Plaintiff directly related to its representation of the Federal Class,
 pursuant to the Private Securities Litigation Reform Act of 1995 (“PSLRA”), 15 U.S.C.
 § 78u-4(a)(4); and Delaware Class Counsel will apply to the Delaware Court for payment of its
 litigation expenses paid or incurred in connection with the institution, prosecution, and resolution
 of the Delaware Action in an amount not to exceed $250,000. The Courts will determine the
 amount of any award of attorneys’ fees or litigation expenses in each of the respective Actions.
 Any fees and litigation expenses awarded by the Courts will be paid from the applicable
 Settlement Fund only (Federal Class Counsel will be paid from the Federal Settlement Fund
 only, and Delaware Class Counsel will be paid from the Delaware Settlement Fund only).
 Members of the Classes are not personally liable for any such fees or expenses.

      WHAT IF I DO NOT WANT TO BE A MEMBER OF THE FEDERAL CLASS?
                       HOW DO I EXCLUDE MYSELF?

   63. You have the right to exclude yourself from the Federal Class if you wish. Each member
 of the Federal Class will be bound by the determinations, orders, and judgments in the Federal
 Action, whether favorable or unfavorable, unless such person or entity submits a written request
 for exclusion from the Federal Class that is accepted by the Court. If you exclude yourself from
 the Federal Class, you will not be eligible for any payment from the Federal Settlement. Note:
 The Delaware Class is conditionally certified as a non-opt-out class. You do not have the
 opportunity to exclude yourself from the Delaware Class.
   64. Each request for exclusion from the Federal Class must be in writing and must be mailed
 or delivered to Willis Towers Watson Shareholder Litigation, EXCLUSIONS, c/o A.B. Data,
 Ltd., P.O. Box 173001, Milwaukee, WI 53217, such that it is received no later than


                                                 20
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 87 of 125 PageID#
                                    19338



 ________________, 2021. You will not be able to exclude yourself from the Federal Class after
 that date. Each request for exclusion must (i) state the name, address, and telephone number of
 the person or entity requesting exclusion, and in the case of entities, the name and telephone
 number of the appropriate contact person; (ii) state that such person or entity “requests exclusion
 from the Federal Class in In re Willis Towers Watson plc Proxy Litigation, Master File No. 1:17-
 cv-1338 (E.D. Va.)”; (iii) state the number of shares of Towers common stock that the person or
 entity requesting exclusion (A) owned as of the close of trading on October 1, 2015 and
 (B) purchased/acquired and/or sold from October 1, 2015 through January 4, 2016, as well as the
 dates of each such purchase/acquisition and sale, and (C) owned as of the close of trading on
 January 4, 2016; and (iv) be signed by the person or entity requesting exclusion or an authorized
 representative. A request for exclusion from the Federal Class shall not be valid and effective
 unless it provides all the information called for in this paragraph and is received within the time
 stated above, or is otherwise accepted by the Federal Court. If you exclude yourself, you should
 understand that the Federal Defendants and the other Federal Defendants’ Releasees will have
 the right to assert any and all defenses they may have to any claims that you may seek to assert,
 including, without limitation, the defense that any such claims are untimely under applicable
 statutes of limitations and statutes of repose.
   65. If you do not want to be part of the Federal Class, you must follow these instructions for
 exclusion even if you have pending, or later file, another lawsuit, arbitration, or other proceeding
 relating to any Federal Released Plaintiffs’ Claim against any of the Federal Defendant
 Releasees. Excluding yourself from the Federal Class is the only option that allows you to be
 part of any other lawsuit against any of the Federal Defendants or any of the other Federal
 Defendant Releasees concerning the Federal Released Plaintiffs’ Claims.
    66. If you are excluded from the Federal Class, you will not be eligible to receive any
 payment from the proceeds of the Federal Settlement Fund.
    67. The Federal Defendants have the right to terminate the Federal Settlement if valid and
 timely requests for exclusion are received from persons and entities entitled to be members of the
 Federal Class in an amount that exceeds a certain aggregate percentage that the Parties to the
 Federal Action have agreed upon.

  WHEN AND WHERE WILL THE COURTS DECIDE WHETHER TO APPROVE THE
SETTLEMENTS? DO I HAVE TO COME TO THE HEARINGS? MAY I SPEAK AT ONE
     OR MORE OF THE HEARINGS IF I DON’T LIKE THE SETTLEMENT(S)?

  68. Members of the Classes do not need to attend the Settlement Hearings. The Courts
 will consider any submission made in accordance with the provisions below even if a
 member of one of the Classes does not attend the hearing. You can participate in the
 Settlements without attending the Settlement Hearings.
   69. Please Note: The date and time of the Settlement Hearings may change without further
 written notice to the Classes. The current Coronavirus (COVID-19) pandemic is a fluid situation
 that creates the possibility that one or both of the Courts may decide to conduct its Settlement
 Hearing by video or telephonic conference, or otherwise allow class members to appear at the
 hearing by phone, without further written notice to the class. In order to determine whether
 the date and time of either Settlement Hearing has changed, or whether class members



                                                 21
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 88 of 125 PageID#
                                    19339



 must or may participate by phone or video, you should consult the settlement website,
 www.WillisTowersWatsonShareholderLitigation.com, before making any plans to attend
 either Settlement Hearing. Any updates regarding the Settlement Hearings, including any
 changes to the date or time of the hearings or updates regarding in-person or telephonic
 appearances at the hearings, will be posted to the settlement website,
 www.WillisTowersWatsonShareholderLitigation.com.         Also, if either of the Courts
 requires or allows class members to participate in that Court’s Settlement Hearing by
 video conference or telephone, the information needed for accessing the video or telephonic
 conference will be posted to www.WillisTowersWatsonShareholderLitigation.com.
   70. Federal Settlement Hearing: The Settlement Hearing in the Federal Action will be held
 on _____________, 2021 at __:__ _.m., before the Honorable Anthony J. Trenga at the United
 States District Court for the Eastern District of Virginia, Courtroom 701 of the Albert V. Bryan
 U.S. Courthouse, 401 Courthouse Square, Alexandria, VA 22314, to determine, among other
 things, (i) whether the proposed Federal Settlement on the terms and conditions provided for in
 the Federal Stipulation is fair, reasonable, and adequate to the Federal Class, and should be
 finally approved by the Federal Court; (ii) whether the Federal Action should be dismissed with
 prejudice against the Federal Defendants and the Releases specified and described in the Federal
 Stipulation (and in this Notice) should be granted; (iii) whether the proposed Federal Plan of
 Allocation should be approved as fair and reasonable; (iv) whether and in what amount any
 award of attorneys’ fees and litigation expenses should be paid to Federal Class Counsel out of
 the Federal Settlement Amount.
   71. Delaware Settlement Hearing: The Settlement Hearing in the Delaware Action will be
 held on _____________, 2021 at __:__ _.m., before the Honorable Kathaleen McCormick, at
 the Court of Chancery, New Castle County, Leonard L. Williams Justice Center, 500 North King
 Street, Wilmington, DE 19801, to determine, among other things, (i) whether to finally certify
 the Delaware Class for settlement purposes only; (ii) whether Delaware Lead Plaintiffs and
 Delaware Class Counsel have adequately represented the Delaware Class; (iii) whether the
 proposed Delaware Settlement on the terms and conditions provided for in the Delaware
 Stipulation should be approved as fair, reasonable, and adequate to the Delaware Class and in the
 best interests of the Delaware Class; (iv) whether the Delaware Action should be dismissed with
 prejudice and all of the Released Claims against the Releasees specified and described in the
 Delaware Stipulation (and in this Notice) should be released; (v) whether a Judgment approving
 the Delaware Settlement should be entered; and (vi) whether and in what amount any award of
 attorneys’ fees and litigation expenses should be paid to Delaware Class Counsel out of the
 Delaware Settlement Amount.
   72. Each of the Courts reserves the right to approve the Settlements, the Plans of Allocation,
 and Class Counsel’s motion for attorneys’ fees and litigation expenses before it, and/or consider
 any other matter related to each of the Settlements, at or after the Settlement Hearings without
 further notice to the applicable Class Members.
   73. Any objections to the Settlements or related matters must be in writing and filed with the
 applicable Court and submitted to applicable counsel as set forth in the following paragraphs.
 Only members of the Federal Class (i.e., any person or entity that comes with the definition of
 the Federal Class and does not request exclusion) may object to the Federal Settlement, the
 proposed Federal Plan of Allocation, or the motion for attorneys’ fees and litigation expenses in
 the Federal Action. Similarly, only members of the Delaware Class (i.e., any person or entity


                                                22
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 89 of 125 PageID#
                                    19340



 that comes with the definition of the Delaware Class) may object to the Delaware Settlement, the
 proposed Delaware Plan of Allocation, or the motion for attorneys’ fees and litigation expenses
 in the Delaware Action.
                      OBJECTIONS TO THE FEDERAL SETTLEMENT
   74. Any Federal Class Member that does not request exclusion may object to the Federal
 Settlement, the proposed Federal Plan of Allocation, or Federal Class Counsel’s motion for
 attorneys’ fees and litigation expenses. Objections must be in writing. You must file any written
 objection, together with copies of all other papers and briefs supporting the objection, with the
 Clerk’s Office at the United States District Court for the Eastern District of Virginia at the
 address set forth below on or before _____________, 2021. You must also serve the papers on
 Federal Class Counsel and on Federal Defendants’ Counsel at the addresses set forth below so
 that the papers are received on or before _____________, 2021, and you must email a copy of
 your       objection         to     settlements@blbglaw.com,          john.neuwirth@weil.com,
 joshua.amsel@weil.com, and rickhorvath@paulhastings.com by _________, 2021.
       Clerk’s Office               Federal Class Counsel           Federal Defendants’ Counsel

 U.S. District Court for the       Bernstein Litowitz Berger         Weil, Gotshal & Manges LLP
 Eastern District of Virginia          & Grossmann LLP                 John A. Neuwirth, Esq.
     Clerk of the Court            Salvatore J. Graziano, Esq.             767 Fifth Avenue
      Albert V. Bryan                 1251 Avenue of the                New York, NY 10153
       U.S. Courthouse                Americas, 44th Floor                        and
  401 Courthouse Square,             New York, NY 10020
   Alexandria, VA 22314                                                  Paul Hastings LLP
                                                                     Richard S. Horvath, Jr. Esq.
                                                                   101 California Street, 48th Floor
                                                                      San Francisco, CA 94111

    75. Any objection to the Federal Settlement, the proposed Federal Plan of Allocation, or
 Federal Class Counsel’s motion for attorneys’ fees and litigation expenses in the Federal Action
 must (a) identify the case name and docket number, In re Willis Towers Watson plc Proxy
 Litigation, Master File No. 1:17-cv-1338 (E.D. Va.); (b) state the name, address, and telephone
 number of the person or entity objecting, and must be signed by the objector; (c) state with
 specificity the grounds for the Federal Class Member’s objection, including any legal and
 evidentiary support the Federal Class Member wishes to bring to the Court’s attention and
 whether the objection applies only to the objector, to a specific subset of the Federal Class, or to
 the entire Federal Class; and (d) include documents sufficient to prove membership in the
 Federal Class, including documents showing the number of shares of Towers common stock that
 the objecting Federal Class Member (i) owned as the close of trading on October 1, 2015,
 (ii) purchased/acquired and/or sold from October 2, 2015 through January 4, 2016, as well as the
 dates of each such purchase/acquisition and sale, and (iii) owned as of the close of trading on
 January 4, 2016.
   76. If you wish to be heard orally at the hearing in connection with your objection, assuming
 you timely file and serve a written objection as described above, you must also file a notice of
 appearance with the Clerk’s Office and serve it on Federal Class Counsel and on Federal



                                                 23
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 90 of 125 PageID#
                                    19341



 Defendants’ Counsel at the addresses set forth in ¶ 74 above such that it is received on or before
 ___________, 2021.
                    OBJECTIONS TO THE DELAWARE SETTLEMENT
 77.      At the Delaware Settlement Hearing, any Delaware Class Member who desires to do so
 may appear personally or by counsel, and show cause, if any, why the Delaware Settlement, in
 accordance with and as set forth in the Delaware Stipulation, should not be approved as fair,
 reasonable, and adequate and in the best interests of the Delaware Class; why the Delaware
 Judgment should not be entered in accordance with and as set forth in the Delaware Stipulation;
 or why the Delaware Court should not grant Delaware Class Counsel’s application for an award
 of attorneys’ fees and litigation expenses; provided, however, that unless the Delaware Court in
 its discretion otherwise directs, no Delaware Class Member, or any other person, shall be entitled
 to contest the approval of the terms and conditions of the Delaware Settlement (if approved) or
 the Judgment to be entered thereon, or the application for attorneys’ fees and litigation expenses,
 and no papers, briefs, pleadings, or other documents submitted by any Delaware Class Member
 or any other person (excluding a party to the Delaware Stipulation) shall be received or
 considered, except by order of the Delaware Court for good cause shown, unless, no later than
 _____________, 2021, such person files with the Court at the address listed below, and serves
 upon the attorneys listed below: (i) a written notice of intention to appear that includes the name,
 address, and telephone number of the objector and, if represented by counsel, the name and
 address of the objector’s counsel; (ii) proof of membership in the Delaware Class; (iii) a detailed
 statement of objections to any matter before the Delaware Court; and (iv) the grounds thereof or
 the reasons for wanting to appear and be heard, as well as all documents or writings the
 Delaware Court shall be asked to consider. These writings must also be served by File &
 ServeXpress, by hand, by first-class mail, or by express service upon the following attorneys
 such that they are received no later than _____________, 2021:

   Register in Chancery            Delaware Class Counsel          Delaware Defendants’ Counsel

   Register in Chancery              Kessler Topaz Meltzer           Weil, Gotshal & Manges LLP
Delaware Court of Chancery,                & Check, LLP                John A. Neuwirth, Esq.
     New Castle County             Stacey A. Greenspan, Esq.               767 Fifth Avenue
    Leonard L. Williams            280 King of Prussia Road             New York, NY 10153
       Justice Center,                 Radnor, PA 19087                           and
  500 North King Street,                      and
  Wilmington, DE 19801                                                   Paul Hastings LLP
                                   Grant & Eisenhofer P.A.           Richard S. Horvath, Jr. Esq.
                                    Christine Mackintosh           101 California Street, 48th Floor
                                 123 Justison Street, 7th Floor       San Francisco, CA 94111
                                   Wilmington, DE 19801

   78. Any objection to the Delaware Settlement, the proposed Plan of Allocation for the
 Delaware Net Settlement Fund, or the motion for attorneys’ fees and litigation expenses in the
 Delaware Action must include (a) the case name and docket number, In re Towers Watson & Co.
 Stockholder Litigation, Consolidated C.A. No. 2018-0132-KSJM (Del. Ch.); (b) the name,
 address, and telephone number of the person or entity objecting, and, if represented by counsel,
 the name and address of the objector’s counsel; (c) proof of membership in the Delaware Class;


                                                 24
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 91 of 125 PageID#
                                    19342



 (d) a detailed statement of objections to any matter before the Delaware Court; and (e) the
 grounds thereof or the reasons for wanting to appear and be heard, as well as all documents or
 writings the Delaware Court shall be asked to consider.
   79. Documentation establishing membership in the Class(es) must consist of copies of
 brokerage confirmation slips or monthly brokerage account statements, or an authorized
 statement from the objector’s broker containing the transactional and holding information found
 in a broker confirmation slip or account statement.
   80. You may file a written objection without having to appear at the applicable Settlement
 Hearing. You may not, however, appear at one of the Settlement Hearings to present your
 objection unless you first file and serve a written objection with respect to that Settlement in
 accordance with the procedures described above.
   81. Persons who intend to object and desire to present evidence at either Settlement Hearing
 must include in their written objection or notice of appearance the identity of any witnesses they
 may call to testify and exhibits they intend to introduce into evidence at the hearing. Such
 persons may be heard orally at the discretion of the applicable Court.
   82. You are not required to hire an attorney to represent you in making written objections or
 in appearing at the Settlement Hearings. However, if you decide to hire an attorney, it will be at
 your own expense, and that attorney must file a notice of appearance with the applicable Court(s)
 and serve it on applicable Class Counsel and Defendants’ Counsel at the addresses set forth in
 ¶ 74 and/or ¶ 77 above so that the notice is received on or before ___________, 2021.
   83. Either of the Settlement Hearings may be adjourned by the applicable Court without
 further written notice to the Classes. If you plan to attend either of the Settlement Hearings, you
 should confirm the date and time at www.WillisTowersWatsonShareholderLitigation.com.
    84. Unless one of the Courts orders otherwise, any member of the Classes who does not
 object in the manner described above will be deemed to have waived any objection and
 shall be forever foreclosed from making any objection to the proposed Settlements, the
 proposed Plans of Allocation, or Class Counsel’s motions for awards of attorneys’ fees and
 litigation expenses. Members of the Classes do not need to appear at the Settlement
 Hearings or take any other action to indicate their approval.

      WHAT IF I BOUGHT OR HELD SHARES ON SOMEONE ELSE’S BEHALF?

    85. If you held Towers common stock for the beneficial interest of persons or organizations
 other than yourself on either October 1, 2015 or January 4, 2016, or if you received
 consideration in the Merger of Willis and Towers that closed on January 4, 2016 as a nominee
 for the benefit of another beneficial owner, you must either (i) within seven (7) calendar days of
 receipt of this Notice, request from the Claims Administrator sufficient copies of the Notice and
 Claim Form (the “Notice Packet”) to forward to all such beneficial owners and within seven (7)
 calendar days of receipt of those Notice Packets forward them to all such beneficial owners; or
 (ii) within seven (7) calendar days of receipt of this Notice, provide a list of the names,
 addresses, and email addresses (if available) of all such beneficial owners to Willis Towers
 Watson Shareholder Litigation, c/o A.B. Data, Ltd., ATTN: Fulfillment, P.O. Box 173111,
 Milwaukee, WI 53217.



                                                 25
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 92 of 125 PageID#
                                    19343



   86. If you choose the first option set forth in ¶ 85, you must send a statement to the Claims
 Administrator confirming that the mailing was made as directed and retain the list of names and
 addresses for use in connection with any possible future notice to the Classes. If you choose the
 second option set forth in ¶ 85, the Claims Administrator will send a copy of the Notice Packet to
 the beneficial owners.
   87. Upon full compliance with these directions, such nominees may seek reimbursement of
 their reasonable expenses actually incurred, by providing the Claims Administrator with proper
 documentation supporting the expenses for which reimbursement is sought. Copies of this
 Notice and the Claim Form may also be obtained from the Settlement website,
 www.WillisTowersWatsonShareholderLitigation.com, by calling the Claims Administrator toll-
 free    at   1-800-983-6133,      or    by    emailing     the   Claims   Administrator     at
 info@WillisTowersWatsonShareholderLitigation.com.

                         CAN I SEE THE COURT FILE?
                 WHOM SHOULD I CONTACT IF I HAVE QUESTIONS?

   88. This Notice contains only a summary of the terms of the proposed Settlements. Copies of
 the Stipulations, other key documents, and any orders entered by the Courts related to the
 Settlements and Plans of Allocation, will be posted on the settlement website,
 www.WillisTowersWatsonShareholderLitigation.com. For more detailed information about the
 matters involved in the Actions, you are referred to the papers on file in the respective Actions.
 Court papers for the Federal Action may be inspected during regular office hours at the Office of
 the Clerk, United States District Court for the Eastern District of Virginia, Albert V. Bryan U.S.
 Courthouse, 401 Courthouse Square, Alexandria, VA 22314. Court papers for the Delaware
 Action may be inspected during regular office hours at the Office of the Register in Chancery in
 the Court of Chancery of the State of Delaware, Leonard L. Williams Justice Center, 500 North
 King Street, Wilmington, DE 19801.
        All inquiries concerning this Notice and the Claim Form should be directed to:
                           Willis Towers Watson Shareholder Litigation
                                       c/o A.B. Data, Ltd.
                                        P.O. Box 173111
                                      Milwaukee, WI 53217
                                      1-800-983-6133
                      info@WillisTowersWatsonShareholderLitigation.com
                      www.WillisTowersWatsonShareholderLitigation.com

                                                or




                                                26
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 93 of 125 PageID#
                                    19344



            Federal Class Counsel                         Delaware Class Counsel

         Salvatore J. Graziano, Esq.                    Stacey A. Greenspan, Esq.
     BERNSTEIN LITOWITZ BERGER                         KESSLER TOPAZ MELTZER
           & GROSSMANN LLP                                   & CHECK, LLP
   1251 Avenue of the Americas, 44th Floor               280 King of Prussia Road
           New York, NY 10020                               Radnor, PA 19087
               1-800-380-8496                                1-610-667-7706
         settlements@blbglaw.com                             info@ktmc.com

                                                                     and

                                                         Christine Mackintosh, Esq.
                                                       GRANT & EISENHOFER P.A.
                                                        123 Justison Street, 7th Floor
                                                          Wilmington, DE 19801
                                                               (302) 622-7081
                                                         cmackintosh@gelaw.com


 DO NOT CALL OR WRITE THE COURTS, DEFENDANTS, OR THEIR
 COUNSEL REGARDING THIS NOTICE.

 Dated: _______________, 2021                     By Orders of the Courts
                                                  United States District Court
                                                  Eastern District of Virginia
                                                  Delaware Chancery Court
 #1427371




                                             27
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 94 of 125 PageID#
                                    19345



                                           APPENDIX A

      PROPOSED PLANS OF ALLOCATION FOR THE NET SETTLEMENT FUNDS

   1.    This appendix sets forth the proposed Plans of Allocation for the Federal Net Settlement
 Fund and the Delaware Net Settlement Fund, which are proposed by Lead Plaintiffs in those
 respective Actions.12 At the Federal Settlement Hearing, Federal Lead Plaintiff will request that
 the Federal Court approve the Plan of Allocation for the Federal Net Settlement Fund (the $75
 million Federal Settlement Amount less attorneys’ fees, litigation expenses, and costs). At the
 Delaware Settlement Hearing, Delaware Lead Plaintiffs will request that the Delaware Court
 approve the Plan of Allocation for the Delaware Net Settlement Fund (the $15 million Delaware
 Settlement Amount less attorneys’ fees, litigation expenses, and costs).
                                     GENERAL MATTERS
   2.    The objective of the Plans of Allocation is to equitably distribute the Net Settlement
 Funds to those members of each Class who or which allegedly suffered economic losses as a
 proximate result of the claims alleged in the respective Actions. The calculations made pursuant
 to the Plans of Allocation are not intended to be estimates of, nor indicative of, the amounts that
 members of the Classes might have been able to recover after a trial (if they recovered anything).
 Nor are the calculations pursuant to the Plans of Allocation intended to be estimates of the
 amounts that will be paid to Authorized Claimants pursuant to the Settlements. The
 computations under the Plans of Allocation are only a method to weigh the claims of Authorized
 Claimants against one another for the purposes of making pro rata allocations of the Net
 Settlement Funds.
   3.   The Net Settlement Funds will not be distributed unless and until the Courts have
 approved both Settlements, as well as a plan of allocation for each Settlement, and the time for
 any petition for rehearing, appeal, or review, whether by certiorari or otherwise, has expired.
   4.   Neither Defendants nor any other person or entity that paid any portion of the Federal
 Settlement Amount or the Delaware Settlement Amount on their behalf are entitled to get back
 any portion of the Settlement Funds once the Effective Date of the Settlements occurs.
 Defendants shall not have any liability, obligation, or responsibility for the administration of the
 Settlements, the disbursement of the Net Settlement Funds, any actions of the Escrow Agent or
 Claims Administrator, or the Plans of Allocation.
   5.    Approval of the Settlements is independent from approval of the Plans of Allocation.
 Any determination with respect to the plan of allocation for either Settlement will not affect the
 validity or effectiveness of that Settlement, if approved.



 12
    Capitalized terms not defined in this Appendix A have the meaning ascribed in the Notice of
 (I) Pendency of Class Actions and Proposed Settlements; (II) Settlement Fairness Hearings; and
 (III) Motions for Attorneys’ Fees and Litigation Expenses (the “Notice”) and/or the Stipulation
 and Agreement of Settlement for the Federal Settlement and/or the Stipulation and Agreement of
 Settlement for the Delaware Settlement (together, the “Stipulations”).



                                                 28
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 95 of 125 PageID#
                                    19346



   6.   Unless one of the Courts otherwise orders, any member of the Classes who or which fails
 to submit a Claim Form postmarked on or before _____________, 2021 shall be fully and
 forever barred from receiving payments pursuant to the Settlements but will in all other respects
 remain a member of the Class(es) of which he, she, or it was a member and will be subject to the
 provisions of the Stipulation(s), including the terms of any judgment(s) entered and the releases
 given.
   7.    The Courts have reserved jurisdiction to allow, disallow, or adjust on equitable grounds
 the Claims of any members of the Classes.
   8.    With respect to his, her, or its Claim Form, each Claimant who is a member of the
 Federal Class shall be deemed to have submitted to the jurisdiction of the Federal Court and each
 Claimant who is a member of the Delaware Class shall be deemed to have submitted to the
 jurisdiction of the Delaware Court.
  9.    The only security that is included in either of the Settlements is Towers common stock.

        PLAN OF ALLOCATION FOR THE FEDERAL NET SETTLEMENT FUND

    10. Pursuant to the Federal Settlement, the Federal Defendants have agreed to pay or caused
 to be paid a total of $75,000,000 in cash (the “Federal Settlement Amount”). The Federal
 Settlement Amount will be deposited into an escrow account. The Federal Settlement Amount
 plus any interest earned thereon is referred to as the “Federal Settlement Fund.” If the
 Settlements are approved and the Effective Date occurs, the “Federal Net Settlement Fund” (that
 is, the Federal Settlement Fund less (i) any Taxes; (ii) any Notice and Administration Costs;
 (iii) any Litigation Expenses awarded by the Federal Court; (iv) any attorneys’ fees awarded by
 the Federal Court; and (v) any other costs or fees approved by the Federal Court) will be
 distributed to Federal Class Members who submit valid Claim Forms, in accordance with this
 proposed Plan of Allocation or such other plan of allocation as the Federal Court may approve.
   11. Only members of the Federal Class will be eligible to share in the distribution of the
 Federal Net Settlement Fund. Persons and entities that are excluded from the Federal Class by
 definition or that exclude themselves from the Federal Class pursuant to request will not be
 eligible for a payment from the Federal Net Settlement Fund.
   12.    Determination of the Number of Federal Eligible Shares: For each claimant that is
 a member of the Federal Class, the number of Federal Eligible Shares will be calculated based on
 information provided in the Claim Form and for which adequate documentation is provided, as
 follows.
    •   For each claimant, the number of Federal Eligible Shares is the number of shares
        of Towers common stock that claimant held as of the close of trading on October
        1, 2015 that were still held as of the close of trading on January 4, 2016.

   13.    FIFO Matching: If a Federal Class Member had any sales of Towers common stock
 during the period from October 2, 2015 through the close of trading on January 4, 2016, the
 number of Federal Eligible Shares shall be determined on a First In, First Out (“FIFO”) basis.
 Specifically, any sales of Towers common stock from October 2, 2015 through the close of
 trading on January 4, 2016 will be matched first against holdings of Towers common stock on



                                                29
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 96 of 125 PageID#
                                    19347



 October 1, 2015, and then against purchases/acquisitions during the period from October 2, 2015
 through January 4, 2016, in chronological order.
   14.    Determination of the Federal Distribution Amount: The Federal Net Settlement
 Fund will be distributed to Authorized Claimants on a pro rata basis based on the relative size of
 their number of Federal Eligible Shares. Specifically, a “Federal Distribution Amount” will be
 calculated for each Authorized Claimant, which shall be the Authorized Claimant’s number of
 Federal Eligible Shares divided by the total number of Federal Eligible Shares of all Authorized
 Claimants, multiplied by the total amount in the Federal Net Settlement Fund.
        PLAN OF ALLOCATION FOR THE DELAWARE NET SETTLEMENT FUND

 15.     Pursuant to the Delaware Settlement, the Delaware Defendants have agreed to pay or
 caused to be paid a total of $15,000,000 in cash (the “Delaware Settlement Amount”). The
 Delaware Settlement Amount will be deposited into an escrow account. The Delaware
 Settlement Amount plus any interest earned thereon is referred to as the “Delaware Settlement
 Fund.” If the Settlements are approved and the Effective Date occurs, the “Delaware Net
 Settlement Fund” (that is, the Delaware Settlement Fund less (i) any Taxes; (ii) any attorneys’
 fees and litigation expenses awarded by the Delaware Court; and (iii) any other costs or fees
 approved by the Delaware Court) will be distributed to Delaware Class Members who submit
 valid Claim Forms, in accordance with this proposed Plan of Allocation or such other plan of
 allocation as the Delaware Court may approve.
   16. Only members of the Delaware Class will be eligible to share in the distribution of the
 Delaware Net Settlement Fund. Persons and entities that are excluded from the Delaware Class
 by definition will not be eligible for a payment from the Delaware Net Settlement Fund.
   17.    Determination of the Number of Delaware Eligible Shares: For each claimant that
 is a member of the Delaware Class, the number of Delaware Eligible Shares will be calculated
 based on information provided in the Claim Form and for which adequate documentation is
 provided, as follows.
    •    For each claimant, the number of Delaware Eligible Shares is the number of
         shares of Towers common stock that claimant held as of the close of trading on
         January 4, 2016 (regardless of the date of purchase) for which that claimant
         received or was entitled to receive the Merger consideration.

   18.    Determination of the Delaware Distribution Amount: The Delaware Net Settlement
 Fund will be distributed to Authorized Claimants on a pro rata basis based on the relative size of
 their number of Delaware Eligible Shares. Specifically, a “Delaware Distribution Amount” will
 be calculated for each Authorized Claimant, which shall be the Authorized Claimant’s number of
 Delaware Eligible Shares divided by the total number of Delaware Eligible Shares of all
 Authorized Claimants, multiplied by the total amount in the Delaware Net Settlement Fund.

                            ADDITIONAL PROVISIONS
                   APPLICABLE TO BOTH NET SETTLEMENT FUNDS

   19. To the extent possible, the Claims Administrator will seek to conduct the distribution of
 funds in the Federal Net Settlement Fund and Delaware Net Settlement Fund simultaneously.


                                                30
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 97 of 125 PageID#
                                    19348



 Authorized Claimants who are members of both Classes may receive a single payment with the
 sum of their Federal Distribution Amount and Delaware Distribution Amount.
   20. “Purchase/Sale” Dates: Purchases and sales of Towers common stock will be deemed
 to have occurred on the “contract” or “trade” date as opposed to the “settlement” or “payment”
 date.
   21. Shares Purchased/Sold Through the Exercise of Options: Option contracts are not
 securities eligible to participate in the Settlements. With respect to shares of Towers common
 stock purchased or sold through the exercise of an option, the purchase/sale date of the Towers
 common stock is the exercise date of the option.
   22.     After the initial distribution of the Net Settlement Funds, the Claims Administrator will
 make reasonable and diligent efforts to have Authorized Claimants cash their distribution checks.
 To the extent any monies remain in either of the Net Settlement Funds after the initial
 distribution, if Class Counsel, in consultation with the Claims Administrator, determine that it is
 cost-effective to do so, the Claims Administrator, no less than seven (7) months after the initial
 distribution, will conduct a re-distribution of the funds remaining after payment of any unpaid
 fees and expenses incurred in administering the Settlement, including for such re-distribution, to
 Authorized Claimants who have cashed their initial distributions and who would receive at least
 $10.00 in total from such re-distribution of the Net Settlement Funds. Additional re-distributions
 to Authorized Claimants who have cashed their prior checks and who would receive at least
 $10.00 on such additional re-distributions may occur thereafter if Class Counsel, in consultation
 with the Claims Administrator, determine that additional re-distributions, after the deduction of
 any additional fees and expenses incurred in administering the Settlements, including for such re-
 distributions, would be cost-effective. At such time as it is determined that the re-distribution of
 funds remaining in the Net Settlement Funds is not cost-effective, the remaining balance will be
 contributed to non-sectarian, not-for-profit, 501(c)(3) organization(s), to be recommended by
 Class Counsel and approved by the Courts.
   23.     Payment pursuant to the Plans of Allocation, or such other plan(s) of allocation as may
 be approved by one or both of the Courts, will be conclusive against all Claimants in the
 applicable Settlement. No person or entity shall have any claim against Lead Plaintiffs, Class
 Counsel, the Claims Administrator, or any other agent designated by Class Counsel, or
 Defendants’ Releasees and/or their respective counsel, arising from distributions made
 substantially in accordance with the Stipulations, the plans of allocation approved by the Courts,
 or any order of the Courts. Lead Plaintiffs and Defendants, and their respective counsel, and all
 other Releasees shall have no liability whatsoever for the investment or distribution of the
 Settlement Funds or the Net Settlement Funds, the Plans of Allocation, or the determination,
 administration, calculation, or payment of any claim or nonperformance of the Claims
 Administrator, the payment or withholding of Taxes (including interest and penalties) owed by
 the Settlement Funds, or any losses incurred in connection therewith.
   24.    The Plans of Allocation set forth herein are the plans that are being proposed to the
 applicable Court for their approval. Each Court may approve the applicable Plan of Allocation
 as proposed, or one or both of the Courts may modify the plan applicable to its Settlement
 without further notice to members of the applicable Class. Any Order(s) regarding any
 modification of either Plan of Allocation will be posted on the website,
 www.WillisTowersWatsonShareholderLitigation.com.


                                                 31
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 98 of 125 PageID#
                                    19349




                    Exhibit A-2
     Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 99 of 125 PageID#
                                         19350



                                                                                                Exhibit A-2

                              Willis Towers Watson Shareholder Litigation
                                  Toll-Free Number: 1-800-983-6133
                     Email: info@WillisTowersWatsonShareholderLitigation.com
                     Website: www.WillisTowersWatsonShareholderLitigation.com


                   PROOF OF CLAIM AND RELEASE FORM

To be eligible to receive a share of the Net Settlement Fund(s) in connection with the proposed Settlements
described in the accompanying Notice, you must complete and sign this Proof of Claim and Release Form
(“Claim Form”) and mail it by first-class mail to the address below, with supporting documentation,
postmarked no later than ____________, 2021.


       Mail to:
                        Willis Towers Watson Shareholder Litigation
                                    c/o A.B. Data, Ltd.
                                      P.O. Box 173111
                                   Milwaukee, WI 52317
Failure to submit your Claim Form by the date specified will subject your claim to rejection and may preclude
you from being eligible to receive any payment from the Settlements.

Do not mail or deliver your Claim Form to the Courts, the Parties to the Actions, or their counsel.
Submit your Claim Form only to the Claims Administrator at the address set forth above.


     TABLE OF CONTENTS                                                                            PAGE #

     PART I – CLAIMANT INFORMATION                                                                   __

     PART II – GENERAL INSTRUCTIONS                                                                  __

     PART III – SCHEDULE OF HOLDINGS AND TRANSACTIONS
                IN TOWERS WATSON & CO. COMMON STOCK
                (NASDAQ TICKER: TW, CUSIP: 891894107)                                                __

     PART IV – RELEASE OF CLAIMS AND SIGNATURE                                                       __
        Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 100 of 125 PageID#
                                            19351



                                               PART I – CLAIMANT INFORMATION

The Claims Administrator will use this information for all communications regarding this Claim Form. If this
information changes, you MUST notify the Claims Administrator in writing at the address above. Complete
names of all persons and entities must be provided.
Beneficial Owner’s Name
First Name                                                        Last Name



Joint Beneficial Owner’s Name (if applicable)
First Name                                                        Last Name



If this claim is submitted for an IRA, and if you would like any check that you MAY be eligible to receive made payable to the IRA, please include
“IRA” in the “Last Name” box above (e.g., Jones IRA).

Entity Name (if the Beneficial Owner is not an individual)



Name of Representative, if applicable (executor, administrator, trustee, c/o, etc.), if different from Beneficial Owner



Last 4 digits of Social Security Number or Taxpayer Identification Number                  Account Number



Street Address



City                                                                                     State/Province    Zip Code



Foreign Postal Code (if applicable)                          Foreign Country (if applicable)



Telephone Number (Day)                                                   Telephone Number (Evening)



Email Address (email address is not required, but if you provide it you authorize the Claims Administrator to use it in providing you with information
relevant to this claim)



Type of Beneficial Owner:
Specify one of the following:

       Individual(s)                  Corporation                UGMA Custodian                IRA


       Partnership                    Estate                     Trust                         Other (describe: _______________________)




                                                                         Page 2
     Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 101 of 125 PageID#
                                         19352



                                  PART II – GENERAL INSTRUCTIONS

        1.      It is important that you completely read and understand the Notice of (I) Pendency of Class
Actions and Proposed Settlements; (II) Settlement Fairness Hearings; and (III) Motions for Attorneys’ Fees and
Litigation Expenses (the “Notice”) that accompanies this Claim Form, including the Plans of Allocation of the
Net Settlement Funds set forth in the Notice. The Notice describes the proposed Settlements, how members of
the Federal Class and Delaware Class are affected by the proposed Settlements, and the manner in which the
Net Settlement Funds will be distributed if the Settlements and Plans of Allocation are approved by the
respective Courts. The Notice also contains the definitions of many of the defined terms (which are indicated
by initial capital letters) used in this Claim Form. By signing and submitting this Claim Form, you will be
certifying that you have read and that you understand the Notice, including the terms of the releases described
therein and provided for herein.
        2.     YOU ARE ONLY ELIGIBLE TO PARTICIPATE IN THE SETTLEMENT(S) APPLICABLE
TO THE CLASS(ES) IN WHICH YOU ARE A MEMBER (see the definitions of the Federal Class and the
Delaware Class on page __ of the Notice, which set forth who is included in and who is excluded from the
respective Classes). Thus, to be eligible for a payment from the proceeds of the Federal Settlement, you must
be a member of the Federal Class, and to be eligible for a payment from the proceeds of the Delaware
Settlement, you must be a member of the Delaware Class.

        3.      By submitting this Claim Form, you will be making a request to share in the proceeds of the
Settlements described in the Notice that are applicable to you. IF YOU ARE NOT A MEMBER OF ONE OR
MORE OF THE CLASSES, DO NOT SUBMIT A CLAIM FORM. You may not, directly or indirectly,
participate in the Federal Settlement if you are not a member of the Federal Class or if you, or someone acting
on your behalf, submitted a request for exclusion from the Federal Class, and you may not, directly or
indirectly, participate in the Delaware Settlement if you are not a member of the Delaware Class.

       4.     Submission of this Claim Form does not guarantee that you will be eligible to receive a
payment from either of the Settlements. The distribution of the Net Settlement Funds will be governed
by the Plans of Allocation set forth in the Notice, if they are approved by the respective Courts, or by
such other plans of allocation as the Courts may approve.
        5.     Use the Schedule of Transactions in Part III of this Claim Form to supply all required details of
your transaction(s) in, and holdings of, common stock of Towers Watson & Co. (“Towers”). On this schedule,
provide all of the requested information with respect to your holdings, purchases, acquisitions, and sales of
Towers common stock (including free transfers and deliveries), whether such transactions resulted in a profit or
a loss. Failure to report all transaction and holding information during the requested time period may
result in the rejection of your claim.
        6.      You are required to submit genuine and sufficient documentation for all of your holdings of and
transactions in Towers common stock as set forth in the Schedule of Transactions in Part III of this Claim Form.
Documentation may consist of copies of brokerage confirmation slips or monthly brokerage account statements,
or an authorized statement from your broker containing the transactional and holding information found in a
broker confirmation slip or account statement. The Parties and the Claims Administrator do not independently
have information about your investments in Towers common stock. IF SUCH DOCUMENTS ARE NOT IN
YOUR POSSESSION, PLEASE OBTAIN COPIES OF THE DOCUMENTS OR EQUIVALENT
DOCUMENTS FROM YOUR BROKER. FAILURE TO SUPPLY THIS DOCUMENTATION MAY
RESULT IN THE REJECTION OF YOUR CLAIM. DO NOT SEND ORIGINAL DOCUMENTS. Please



                                                    Page 3
     Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 102 of 125 PageID#
                                         19353



keep a copy of all documents that you send to the Claims Administrator. Also, do not highlight any
portion of the Claim Form or any supporting documents.
        7.     Use Part I of this Claim Form entitled “CLAIMANT INFORMATION” to identify the beneficial
owner(s) of the Towers common stock. The complete name(s) of the beneficial owner(s) must be entered. If
you held the Towers common stock in your own name, you were the beneficial owner as well as the record
owner. If, however, your shares of Towers common stock were registered in the name of a third party, such as
a nominee or brokerage firm, you were the beneficial owner of the stock, but the third party was the record
owner. The beneficial owner, not the record owner, must sign this Claim Form to be eligible to participate in
the Settlement. If there were joint beneficial owners, each must sign this Claim Form and their names must
appear as “Claimants” in Part I of this Claim Form.
        8.     One Claim should be submitted for each separate legal entity or separately managed
account. Separate Claim Forms should be submitted for each separate legal entity (e.g., an individual should
not combine his or her IRA holdings and transactions with holdings and transactions made solely in the
individual’s name). Generally, a single Claim Form should be submitted on behalf of one legal entity including
all holdings and transactions made by that entity on one Claim Form. However, if a single person or legal entity
had multiple accounts that were separately managed, separate Claims may be submitted for each such account.
The Claims Administrator reserves the right to request information on all the holdings and transactions in
Towers common stock made on behalf of a single beneficial owner.
      9.      Agents, executors, administrators, guardians, and trustees must complete and sign the Claim
Form on behalf of persons represented by them, and they must:
              (a)     expressly state the capacity in which they are acting;
              (b)     identify the name, account number, last four digits of the Social Security Number (or
                      taxpayer identification number), address, and telephone number of the beneficial owner
                      of (or other person or entity on whose behalf they are acting with respect to) the Towers
                      common stock; and
              (c)     furnish herewith evidence of their authority to bind to the Claim Form the person or
                      entity on whose behalf they are acting. (Authority to complete and sign a Claim Form
                      cannot be established by stockbrokers demonstrating only that they have discretionary
                      authority to trade securities in another person’s accounts.)
       10.    By submitting a signed Claim Form, you will be swearing that you:
              (a)     owned the Towers common stock you have listed in the Claim Form; or
              (b)     are expressly authorized to act on behalf of the owner thereof.
         11.      By submitting a signed Claim Form, you will be swearing to the truth of the statements
contained therein and the genuineness of the documents attached thereto, subject to penalties of perjury under
the laws of the United States of America and/or the State of Delaware. The making of false statements, or the
submission of forged or fraudulent documentation, will result in the rejection of your claim and may subject you
to civil liability or criminal prosecution.
       12.     If the Court approves the Settlement, payments to eligible Authorized Claimants pursuant to the
Plans of Allocation (or such other plan of allocation as the Court approves) will be made after any appeals are
resolved, and after the completion of all claims processing. The claims process will take substantial time to
complete fully and fairly. Please be patient.



                                                     Page 4
     Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 103 of 125 PageID#
                                         19354



        13.     If you have questions concerning the Claim Form, or need additional copies of the Claim Form
or the Notice, you may contact the Claims Administrator, A.B. Data, Ltd., at the above address, by email at
info@WillisTowersWatsonShareholderLitigation.com, or by toll-free phone at 1-800-983-6133, or you can visit
the website, www.WillisTowersWatsonShareholderLitigation.com, where copies of the Claim Form and Notice
are available for downloading.
        14.     NOTICE REGARDING ELECTRONIC FILES: Certain claimants with large numbers of
transactions may request, or may be requested to, submit information regarding their transactions in electronic
files. To obtain the mandatory electronic filing requirements and file layout, you may visit the Settlement
website at www.WillisTowersWatsonShareholderLitigation.com or you may email the Claims Administrator’s
electronic filing department at info@WillisTowersWatsonShareholderLitigation.com. Any file not in
accordance with the required electronic filing format will be subject to rejection. The complete name of
the beneficial owner of the securities must be entered where called for (see ¶ 7 above). No electronic files will
be considered to have been submitted unless the Claims Administrator issues an email to that effect. Do not
assume that your file has been received until you receive this email. If you do not receive such an email
within 10 days of your submission, you should contact the electronic filing department at
info@WillisTowersWatsonShareholderLitigation.com to inquire about your file and confirm it was
received.



                                      IMPORTANT: PLEASE NOTE
YOUR CLAIM IS NOT DEEMED FILED UNTIL YOU RECEIVE AN ACKNOWLEDGEMENT
POSTCARD. THE CLAIMS ADMINISTRATOR WILL ACKNOWLEDGE RECEIPT OF YOUR
CLAIM FORM WITHIN 60 DAYS OF YOUR SUBMISSION. IF YOU DO NOT RECEIVE AN
ACKNOWLEDGEMENT POSTCARD WITHIN 60 DAYS, CONTACT THE CLAIMS
ADMINISTRATOR TOLL FREE AT 1-800-983-6133.




                                                     Page 5
    Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 104 of 125 PageID#
                                        19355



           PART III – SCHEDULE OF TRANSACTIONS IN TOWERS COMMON STOCK
Use this section to provide information on your holdings and trading of Towers common stock (NASDAQ
Ticker Symbol: TW, CUSIP: 891894107) during the requested time periods. Please include proper
documentation with your Claim Form as described in detail in Part II – General Instructions, ¶ 6 above.
    1. HOLDINGS AS OF OCTOBER 1, 2015 – State the total number of shares of Towers                Confirm Proof
    common stock held as of the close of trading on October 1, 2015. (Must be documented.) If      of Position
    none, write “zero” or “0.” ________________                                                     Enclosed
                                                                                                        ○
    2. PURCHASES/ACQUISITIONS FROM OCTOBER 2, 2015 THROUGH JANUARY 4, 2016 –
    Separately list each and every purchase or acquisition (including free receipts) of Towers common stock from
    October 2, 2015 through and including the close of trading on January 4, 2016. (Must be documented.)
       Date of Purchase/Acquisition                            Number of Shares                     Confirm Proof
           (List Chronologically)                             Purchased/Acquired                      of Purchase
             (Month/Day/Year)                                                                          Enclosed

                  /    /
                                                                                                        ○
                  /    /
                                                                                                        ○
                  /    /
                                                                                                        ○
                  /    /
                                                                                                        ○
                  /    /
                                                                                                        ○
    3. SALES FROM OCTOBER 2, 2015 THROUGH JANUARY 4, 2016 – Separately list each and every sale
    or disposition (including free deliveries) of Towers common stock from October 2, 2015 through and including
    the close of trading on January 4, 2016. (Must be documented.)
           Date of Sale/Disposition                             Number of                         Confirm Proof
            (List Chronologically)                              Shares Sold                           of Sale
              (Month/Day/Year)                                                                       Enclosed
                  /    /
                                                                                                        ○
                  /    /
                                                                                                        ○
                  /    /
                                                                                                        ○
                  /    /
                                                                                                        ○
                  /    /
                                                                                                        ○
    4. HOLDINGS AS OF JANUARY 4, 2016 – State the total number of shares of Towers                Confirm Proof
    common stock held as of the close of trading on January 4, 2016. (Must be documented.) If      of Position
    none, write “zero” or “0.” ________________                                                     Enclosed
                                                                                                        ○
    IF YOU REQUIRE ADDITIONAL SPACE FOR THE SCHEDULE ABOVE, ATTACH
    EXTRA SCHEDULES IN THE SAME FORMAT. PRINT THE BENEFICIAL OWNER’S
    FULL NAME AND LAST FOUR DIGITS OF SOCIAL SECURITY/TAXPAYER
    IDENTIFICATION NUMBER ON EACH ADDITIONAL PAGE. IF YOU DO ATTACH
    EXTRA SCHEDULES, CHECK THIS BOX.



                                                      Page 6
     Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 105 of 125 PageID#
                                         19356



                           PART IV - RELEASE OF CLAIMS AND SIGNATURE

 YOU MUST ALSO READ THE RELEASE AND CERTIFICATION BELOW AND SIGN ON PAGE __
                            OF THIS CLAIM FORM.

Release of Claims by Federal Class Members:

I (we) hereby acknowledge that, pursuant to the terms set forth in the Federal Stipulation, upon the Effective
Date of Settlements, I (we), on behalf of myself (ourselves) and my (our) legal representatives, heirs, executors,
administrators, estates, predecessors, successors, predecessors-in-interest, successors-in-interest, and assigns,
and any person or entity acting for or on behalf of, or claiming under, any of them, in their respective capacities
as such, shall be deemed to have, and by operation of law and of the Judgment entered with respect to the
Federal Settlement, shall have, fully, finally, and forever compromised, settled, released, resolved, relinquished,
waived, and discharged each and every Federal Released Plaintiffs’ Claim (as defined in the Federal Stipulation
and the Notice) against the Federal Defendants and the other Federal Defendant Releasees, and shall forever be
barred and enjoined from prosecuting any or all of the Federal Released Plaintiffs’ Claims against any of the
Federal Defendant Releasees.

Release of Claims by Delaware Class Members:

I (we) hereby acknowledge that, pursuant to the terms set forth in the Delaware Stipulation, upon the Effective
Date of the Settlements, I (we), on behalf of myself (ourselves) and my (our) legal representatives, heirs,
executors, administrators, estates, predecessors, successors, predecessors-in-interest, successors-in-interest, and
assigns, and any person or entity acting for or on behalf of, or claiming under, any of them, in their respective
capacities as such, shall be deemed to have, and by operation of law and of the Judgment entered with respect to
the Delaware Settlement shall have, fully, finally, and forever compromised, settled, released, resolved,
relinquished, waived, and discharged each and every Delaware Released Plaintiffs’ Claim (as defined in the
Delaware Stipulation and the Notice) against the Delaware Defendants and the other Delaware Defendants’
Releasees, and shall forever be barred and enjoined from prosecuting any or all of the Delaware Released
Plaintiffs’ Claims against any of the Delaware Defendants’ Releasees.

CERTIFICATION

By signing and submitting this Claim Form, the claimant(s) or the person(s) who represent(s) the claimant(s)
agree(s) to the release(s) above and certifies (certify) as follows:
        1.      that I (we) have read and understand the contents of the Notice and this Claim Form, including
the releases provided for in the Settlements and the terms of the Plans of Allocation;
        2.      that the claimant(s) is a (are) member(s) of one or more of the Classes, as defined in the Notice,
and is (are) not excluded by definition from such Class(es) as set forth in the Notice;
        3.     that I (we) owned the Towers common stock identified in the Claim Form and have not
assigned the claim against any of the Defendants or any of the other Defendants’ Releasees to another, or that,
in signing and submitting this Claim Form, I (we) have the authority to act on behalf of the owner(s) thereof;
      4.   that the claimant(s) has (have) not submitted any other claim covering the same purchases of
Towers common stock and knows (know) of no other person having done so on the claimant’s (claimants’)



                                                      Page 7
     Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 106 of 125 PageID#
                                         19357



behalf;
       5.      that the claimant(s) submit(s) to the jurisdiction of the Courts with respect to claimant’s
(claimants’) claim and for purposes of enforcing the releases set forth herein;
       6.     that I (we) agree to furnish such additional information with respect to this Claim Form as
Class Counsel, the Claims Administrator, or the Court may require;
        7.     that the claimant(s) waive(s) the right to trial by jury, to the extent it exists, and agree(s) to the
determination by the respective Courts of the validity or amount of this claim, and waive(s) any right of appeal
or review with respect to such determination;
      8.      that I (we) acknowledge that the claimant(s) will be bound by and subject to the terms of any
judgment(s) that may be entered in the Actions; and
        9.     that the claimant(s) is (are) NOT subject to backup withholding under the provisions of Section
3406(a)(1)(C) of the Internal Revenue Code because (i) the claimant(s) is (are) exempt from backup
withholding or (ii) the claimant(s) has (have) not been notified by the IRS that he, she, or it is subject to
backup withholding as a result of a failure to report all interest or dividends or (iii) the IRS has notified the
claimant(s) that he, she, it, or they is (are) no longer subject to backup withholding. If the IRS has notified
the claimant(s) that he, she, it, or they is (are) subject to backup withholding, please strike out the
language in the preceding sentence indicating that the claim is not subject to backup withholding in the
certification above.

UNDER THE PENALTIES OF PERJURY, I (WE) CERTIFY THAT ALL OF THE INFORMATION
PROVIDED BY ME (US) ON THIS CLAIM FORM IS TRUE, CORRECT, AND COMPLETE, AND THAT
THE DOCUMENTS SUBMITTED HEREWITH ARE TRUE AND CORRECT COPIES OF WHAT THEY
PURPORT TO BE.


Signature of claimant                                                                                 Date


Print claimant name here


Signature of joint claimant, if any                                                                   Date


Print joint claimant name here




                                                       Page 8
     Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 107 of 125 PageID#
                                         19358



If the claimant is other than an individual, or is not the person completing this form, the following also must
be provided:



Signature of person signing on behalf of claimant                                                 Date


Print name of person signing on behalf of claimant here


Capacity of person signing on behalf of claimant, if other than an individual, e.g., executor, president, trustee,
custodian, etc. (Must provide evidence of authority to act on behalf of claimant – see ¶ 9 on page [__] of this
Claim Form.)




                                                     Page 9
     Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 108 of 125 PageID#
                                         19359



                                    REMINDER CHECKLIST
1. Sign the above release and certification. If this Claim Form is being made on behalf of joint claimants, then
   both must sign.
2. Attach only copies of acceptable supporting documentation as these documents will not be returned to you.
3. Do not highlight any portion of the Claim Form or any supporting documents.
4. Keep copies of the completed Claim Form and documentation for your own records.
5. The Claims Administrator will acknowledge receipt of your Claim Form by mail within 60 days of your
   submission. Your claim is not deemed filed until you receive an acknowledgement postcard. If you do not
   receive an acknowledgement postcard within 60 days, please call the Claims Administrator toll free at
   1-800-983-6133.
6. If your address changes in the future, or if this Claim Form was sent to an old or incorrect address, you must
   send the Claims Administrator written notification of your new address. If you change your name, inform
   the Claims Administrator.
7. If you have any questions or concerns regarding your claim, contact the Claims Administrator at the address
   below, by email at info@WillisTowersWatsonShareholderLitigation.com, or by toll-free phone at 1-800-
   983-6133, or you may visit www.WillisTowersWatsonShareholderLitigation.com. DO NOT call Towers or
   its counsel with questions regarding your claim.

THIS CLAIM FORM MUST BE MAILED TO THE CLAIMS ADMINISTRATOR BY FIRST-CLASS MAIL,
POSTMARKED NO LATER THAN ______________, 2021, ADDRESSED AS FOLLOWS:

                                 Willis Towers Watson Shareholder Litigation
                                             c/o A.B. Data, Ltd.
                                               P.O. Box 173111
                                            Milwaukee, WI 53217

       A Claim Form received by the Claims Administrator shall be deemed to have been submitted when
posted, if a postmark date on or before ____________, 2021 is indicated on the envelope and it is mailed First
Class, and addressed in accordance with the above instructions. In all other cases, a Claim Form shall be
deemed to have been submitted when actually received by the Claims Administrator.

      You should be aware that it will take a significant amount of time to fully process all of the Claim
Forms. Please be patient and notify the Claims Administrator of any change of address.

#1427176




                                                    Page 10
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 109 of 125 PageID#
                                    19360




                    Exhibit A-3
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 110 of 125 PageID#
                                    19361



                                                                                          Exhibit A-3

                                            LEGAL NOTICE

     If you owned common stock of Towers Watson & Co. (“Towers”)
     on January 4, 2016, the date that the merger transaction between
     Towers and Willis Group Holdings plc (“Willis”) closed, you could
           get a payment from proposed class action settlements
 TO: (a)        All persons and entities that were Towers shareholders, including shareholders of
                record and beneficial owners, as of both October 1, 2015, the record date for Towers
                shareholders to be eligible to vote on the merger of Towers and Willis, and January 4,
                2016, the date the merger transaction between Towers and Willis closed, and who
                were allegedly damaged thereby (the “Federal Class”); and

          (b)   All persons and entities that were Towers shareholders, including shareholders of
                record and beneficial owners, at any time during the period from June 29, 2015
                through and including January 4, 2016, together with their successors and assigns (the
                “Delaware Class”).
 PLEASE READ THIS NOTICE CAREFULLY. YOUR RIGHTS WILL BE AFFECTED
 BY PENDING CLASS ACTION LAWSUITS.

           YOU ARE HEREBY NOTIFIED that:
      •    the action entitled In re Willis Towers Watson plc Proxy Litigation, Master File No. 1:17-
           cv-1338-AJT-JFA (the “Federal Action”), pending in the United States District Court for
           the Eastern District of Virginia (the “Federal Court”), has been certified as a class action
           on behalf of the Federal Class, pursuant to Rule 23 of the Federal Rules of Civil
           Procedure and an Order of the Federal Court;
      •    the action entitled In re Towers Watson & Co. Stockholder Litigation, Consolidated C.A.
           No. 2018-0132-KSJM (the “Delaware Action”), pending in the Delaware Court of
           Chancery (the “Delaware Court” and, together with the Federal Court, the “Courts”), has
           been conditionally certified as a class action, for the purposes of settlement only, on
           behalf of the Delaware Class, pursuant to Rule 23 of the Rules of the Court of Chancery
           of the State of Delaware and an Order of the Delaware Court; and
      •    the parties to the Federal Action and Delaware Action (together, the “Actions”) have
           reached proposed Settlements1 for the benefit of the Federal Class and Delaware Class
           (collectively, the “Classes”) totaling $90,000,000 in cash. Specifically, (i) Federal Lead


 1
  Capitalized terms not defined herein have the meaning ascribed in the (i) Notice of (I) Pendency of
 Class Actions and Proposed Settlements; (II) Settlement Fairness Hearings; and (III) Motions for
 Attorneys’ Fees and Litigation Expenses (the “Notice”) and/or (ii) Federal Stipulation and Agreement of
 Settlement for the Federal Settlement and/or Delaware Stipulation and Agreement of Settlement for the
 Delaware Settlement, which are available as set forth in the Notice.
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 111 of 125 PageID#
                                    19362



        Plaintiff The Regents of the University of California, on behalf of itself and the Federal
        Class, has reached a proposed settlement of the Federal Action for $75,000,000 in cash
        (the “Federal Settlement”); and (ii) Delaware Lead Plaintiffs City of Fort Myers General
        Employees’ Pension Fund and Alaska Laborers-Employers Retirement Trust, on behalf
        of themselves and the Delaware Class, have reached a proposed settlement of the
        Delaware Action for $15,000,000 in cash (the “Delaware Settlement” and, together with
        the Federal Settlement, the “Settlements”). These proposed Settlements will be
        considered independently by the respective Courts but will not become effective unless
        and until both Settlements have been approved and become final.
         If you are a member of the Federal Class and/or the Delaware Class, your rights will
 be affected by the proposed Settlement(s) that apply to you and any orders or judgments
 related to those Settlements, and you may be entitled to share in the Federal and/or
 Delaware Settlement Funds. If you have not yet received the full printed Notice and Claim
 Form, you may obtain copies of these documents by contacting the Claims Administrator at
 Willis Towers Watson Shareholder Litigation, c/o A.B. Data, Ltd., P.O. Box 173111, Milwaukee,
 WI      53217,    by    toll-free   phone     at   1-800-983-6133,      or   by    email   at
 info@WillisTowersWatsonShareholderLitigation.com. Copies of the Notice and Claim Form
 can also be downloaded from the website maintained by the Claims Administrator,
 www.WillisTowersWatsonShareholderLitigation.com.          The Notice provides additional
 information about the Settlements and the Classes.
          The Federal Court will hold a hearing on ___________, 2021 at _:__ _.m., before the
 Honorable Anthony J. Trenga, either in person at the United States District Court for the Eastern
 District of Virginia, Courtroom 701 of the Albert V. Bryan U.S. Courthouse, 401 Courthouse
 Square, Alexandria, VA 22314, or by telephone or videoconference (in the discretion of the
 Federal Court) to determine: (i) whether the proposed Federal Settlement should be approved as
 fair, reasonable, and adequate; (ii) whether the proposed Plan of Allocation for the proceeds of
 the Federal Settlement is fair and reasonable and should be approved; and (iii) whether Federal
 Class Counsel’s application for an award of attorneys’ fees and reimbursement of litigation
 expenses should be approved.
         The Delaware Court will hold a hearing on ___________, 2021 at _:__ _.m., before the
 Honorable Kathaleen McCormick, either in person at the Court of Chancery, New Castle
 County, Leonard L. Williams Justice Center, 500 North King Street, Wilmington, DE 19801, or
 by telephone or videoconference (in the discretion of the Delaware Court) to determine:
 (i) whether to finally certify the Delaware Class for settlement purposes only; (ii) whether the
 proposed Delaware Settlement should be approved as fair, reasonable, and adequate;
 (iii) whether the proposed Plan of Allocation for the proceeds of the Delaware Settlement is fair
 and reasonable and should be approved; and (iv) whether Delaware Class Counsel’s application
 for an award of attorneys’ fees and reimbursement of litigation expenses should be approved.
         If you are a member of one or both Classes, in order to be eligible to receive a payment
 under the proposed Settlement(s) that applies (apply) to you, you must submit a Claim Form
 postmarked no later than _______________, 2021. You only need to submit one Claim Form
 to be eligible for both Settlements. If you do not submit a proper Claim Form, you will not be
 eligible to share in the distribution of the net proceeds of the Settlement(s), but you will




                                                2
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 112 of 125 PageID#
                                    19363



 nevertheless be bound by any judgments or orders entered in the Actions related to the
 Settlement(s) that applies (apply) to you.
         If you are a member of the Federal Class and wish to exclude yourself from the Federal
 Class, you must submit a written request for exclusion such that it is received no later than
 _______________, 2021, in accordance with the instructions set forth in the Notice. If you are a
 member of the Federal Class and properly exclude yourself, you will not be bound by any
 judgments or orders entered by the Federal Court in the Federal Action, and you will not be
 eligible to share in the proceeds of the Federal Settlement. The Delaware Class is conditionally
 certified as a non-opt-out class. You do not have the opportunity to exclude yourself from the
 Delaware Class.
         Any objections to the proposed Settlements, the proposed Plan of Allocation for each
 Settlement, or counsel’s motions for attorneys’ fees and litigation expenses with respect to each
 Settlement must be filed with the relevant Court and delivered to representatives of the relevant
 parties, as provided in the Notice. Any objections to the Federal Settlement and matters related
 to the Federal Settlement must be received no later than _______________, 2021, in accordance
 with the instructions set forth in the Notice. Any objections to the Delaware Settlement and
 matters related to the Delaware Settlement must be received no later than _______________,
 2021, in accordance with the instructions set forth in the Notice.
        Please do not contact the Courts, Defendants, or Defendants’ counsel regarding this
 notice. All questions about this notice, the proposed Settlements, or your eligibility to
 participate in the Settlements should be directed to the Claims Administrator or Class
 Counsel, listed below.
                 Requests for the Notice and Claim Form should be made to:
                          Willis Towers Watson Shareholder Litigation
                                      c/o A.B. Data, Ltd.
                                       P.O. Box 173111
                                     Milwaukee, WI 53217
                                      1-800-983-6133
                      info@WillisTowersWatsonShareholderLitigation.com
                      www.WillisTowersWatsonShareholderLitigation.com
                Inquiries, other than requests for the Notice and Claim Form,
                               should be made to Class Counsel:
            Federal Class Counsel                            Delaware Class Counsel
          Salvatore J. Graziano, Esq.                      Stacey A. Greenspan, Esq.
      BERNSTEIN LITOWITZ BERGER                           KESSLER TOPAZ MELTZER
            & GROSSMANN LLP                                     & CHECK, LLP
    1251 Avenue of the Americas, 44th Floor                 280 King of Prussia Road
            New York, NY 10020                                 Radnor, PA 19087
                1-800-380-8496                                  1-610-667-7706
          settlements@blbglaw.com                               info@ktmc.com




                                                3
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 113 of 125 PageID#
                                    19364



                                                Christine Mackintosh, Esq.
                                              GRANT & EISENHOFER P.A.
                                               123 Justison Street, 7th Floor
                                                 Wilmington, DE 19801
                                                     1-302-622-7081
                                                cmackintosh@gelaw.com
                                                              By Order of the Courts

 #1427190




                                       4
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 114 of 125 PageID#
                                    19365




                        Exhibit B
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 115 of 125 PageID#
                                    19366



                                                                                          Exhibit B

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

                                                          Master File No. 1:17-cv-1338-AJT-JFA
  IN RE WILLIS TOWERS WATSON PLC
                                                          CLASS ACTION
  PROXY LITIGATION



                JUDGMENT APPROVING CLASS ACTION SETTLEMENT

        WHEREAS, a securities class action is pending in this Court styled In re Willis Towers

 Watson plc Proxy Litigation, Master File No. 1:17-cv-1338-AJT-JFA (E.D. Va.) (the “Action”);

        WHEREAS, (a) Lead Plaintiff The Regents of the University of California (“Lead

 Plaintiff”), on behalf of itself and the Class (defined below), and (b) defendants Willis Towers

 Watson plc (“WTW”), Towers Watson & Co. (“Towers”) (n/k/a WTW Delaware Holdings LLC),

 Willis Group Holdings plc (“Willis”) (n/k/a Willis Towers Watson plc), and ValueAct Capital

 Management, L.P. (“ValueAct”) (collectively, the “Corporate Defendants”), and John J. Haley,

 Dominic Casserley, and Jeffrey Ubben (collectively, the “Individual Defendants,” together with

 the Corporate Defendants, “Defendants,” and, together with Lead Plaintiff, the “Parties”) have

 entered into a Stipulation and Agreement of Settlement dated January 15, 2021 (the “Stipulation”),

 that provides for a complete dismissal with prejudice of the claims asserted against Defendants in

 the Action on the terms and conditions set forth in the Stipulation, subject to the approval of this

 Court (the “Settlement”);

        WHEREAS, unless otherwise defined in this Judgment, the capitalized terms herein shall

 have the same meaning as they have in the Stipulation;
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 116 of 125 PageID#
                                    19367



        WHEREAS, by Order dated ____________, 2021 (the “Preliminary Approval Order”),

 this Court: (a) found, pursuant to Rule 23(e)(1)(B) of the Federal Rules of Civil Procedure, that it

 would likely be able to approve the Settlement as fair, reasonable, and adequate under Rule

 23(e)(2); (b) ordered that notice of the proposed Settlement be provided to potential Class

 Members; (c) provided Class Members with the opportunity either to exclude themselves from the

 Class or to object to the proposed Settlement; and (d) scheduled a hearing regarding final approval

 of the Settlement;

        WHEREAS, due and adequate notice has been given to the Class;

        WHEREAS, the Court conducted a hearing on ___________, 2021 (the “Settlement

 Hearing”) to consider, among other things, (a) whether the terms and conditions of the Settlement

 are fair, reasonable, and adequate to the Class, and should therefore be approved; and (b) whether

 a judgment should be entered dismissing the Action with prejudice as against the Defendants; and

        WHEREAS, the Court having reviewed and considered the Stipulation, all papers filed and

 proceedings held herein in connection with the Settlement, all oral and written comments received

 regarding the Settlement, and the record in the Action, and good cause appearing therefor;

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

        1.      Jurisdiction – The Court has jurisdiction over the subject matter of the Action, and

 all matters relating to the Settlement, as well as personal jurisdiction over all of the Parties and

 each of the Class Members.

        2.      Incorporation of Settlement Documents – This Judgment incorporates and makes

 a part hereof: the Stipulation and the Notice and the Summary Notice, each of which was filed

 with the Court on January 15, 2021.




                                                  2
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 117 of 125 PageID#
                                    19368



        3.      The Certified Class – The “Class” means the class certified in the Court’s order

 dated September 4, 2020, as modified by the Court’s order dated November 4, 2020, and includes:

 all persons and entities that were Towers shareholders, including shareholders of record and

 beneficial owners, as of both October 1, 2015, the record date for Towers shareholders to be

 eligible to vote on the Merger of Towers and Willis, and January 4, 2016, the date the Merger

 transaction between Towers and Willis closed, and who were allegedly damaged thereby.

 Excluded from the Class by definition are: Defendants; the members of the Immediate Family of

 any Individual Defendant; any person who was an Officer or director of WTW, Willis, Towers, or

 ValueAct as of October 1, 2015; any firm, trust, corporation, or other entity in which any

 Defendant has or had a controlling interest; any employee retirement and benefit plans of WTW,

 Willis, Towers, or ValueAct; Defendants’ directors’ and officers’ liability insurance carriers and

 any affiliates or subsidiaries of those carriers; any Towers shareholder that completed the exercise

 of his, her, or its right to appraisal of his, her or its shares under Delaware law, including through

 a settlement of any litigation initiated by any former Towers shareholder to pursue appraisal rights

 related to the Merger; and the legal representatives, agents, affiliates, heirs, successors-in-interest,

 or assigns of any of the foregoing excluded parties. To be a Class Member, a person or entity does

 not need to have held all the Towers shares that he, she, or it owned on October 1, 2015 until

 January 4, 2016. He, she, or it need only have continued to own at least some of that Towers

 common stock that he, she, or it held on October 1, 2015 as of January 4, 2016. A person or entity

 is excluded from the Class if he, she, or it sold all of his, her, or its Towers shares before January

 4, 2016. Any of a Class Member’s shares which were sold between October 1, 2015 and January

 4, 2016 will be excluded from that Class Member’s pro rata recovery in the Settlement, and if a

 Class Member held more Towers shares on January 4, 2016 than he, she, or it held on October 1,




                                                    3
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 118 of 125 PageID#
                                    19369



 2015, then only the shares held on October 1, 2015 will be eligible for recovery in the Settlement.

 [Also excluded from the Class are the persons and entities listed on Exhibit 1 to this Judgment

 who or which are excluded from the Class pursuant to request.]

        4.      Notice – The Court finds that the dissemination of the Notice and the publication

 of the Summary Notice: (a) were implemented in accordance with the Preliminary Approval

 Order; (b) constituted the best notice practicable under the circumstances; (c) constituted notice

 that was reasonably calculated, under the circumstances, to apprise Class Members of (i) the

 pendency of the Action; (ii) the effect of the proposed Settlement (including the Releases to be

 provided thereunder); (iii) Lead Counsel’s motion for attorneys’ fees and Litigation Expenses;

 (iv) their right to object to any aspect of the Settlement, the Plan of Allocation, and/or Lead

 Counsel’s motion for attorneys’ fees and Litigation Expenses; (v) their right to exclude themselves

 from the Class; and (vi) their right to appear at the Settlement Hearing; (d) constituted due,

 adequate, and sufficient notice to all persons and entities entitled to receive notice of the proposed

 Settlement; and (e) satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure,

 the United States Constitution (including the Due Process Clause), the Private Securities Litigation

 Reform Act of 1995, 15 U.S.C. § 78u-4, as amended, and all other applicable laws and rules.

        5.      Final Settlement Approval and Dismissal of Claims – Pursuant to, and in

 accordance with, Rule 23(e)(2) of the Federal Rules of Civil Procedure, this Court hereby fully

 and finally approves the Settlement set forth in the Stipulation in all respects (including, without

 limitation, the amount of the Settlement, the Releases provided for therein, and the dismissal with

 prejudice of the claims asserted against Defendants in the Action), and finds that the Settlement is,

 in all respects, fair, reasonable, and adequate to the Class. Specifically, the Court finds that (a)

 Lead Plaintiff and Lead Counsel have adequately represented the Class; (b) the Settlement was




                                                   4
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 119 of 125 PageID#
                                    19370



 negotiated by the Parties at arm’s-length; (c) the relief provided to the Class under the Settlement

 is adequate, taking into account the costs, risks, and delay of trial and appeal, the proposed means

 of distributing the Settlement Fund to the Class, and the proposed attorneys’ fee award; and (d) the

 Settlement treats members of the Class equitably relative to each other. The Parties are directed

 to implement, perform, and consummate the Settlement in accordance with the terms and

 provisions contained in the Stipulation.

        6.      Defendants have complied with the Class Action Fairness Act of 2005 (“CAFA”),

 28 U.S.C. § 1715, et seq. Defendants timely mailed notice of the Settlement pursuant to 28 U.S.C.

 § 1715(b), including notices to the Attorney General of the United States of America, and the

 Attorneys General of each State. The CAFA notice contains the documents and information

 required by 28 U.S.C. § 1715(b)(1)-(8). The Court finds that Defendants have complied in all

 respects with the requirements of 28 U.S.C. § 1715.

        7.      The Action and all of the claims asserted against Defendants in the Action by Lead

 Plaintiff and the other Class Members are hereby dismissed. Upon the Effective Date of the

 Settlement, without further action by anyone, this dismissal shall be with prejudice. The Parties

 shall each bear their own costs and expenses, except as otherwise expressly provided in the

 Stipulation.

        8.      Binding Effect – The terms of the Stipulation and of this Judgment shall be forever

 binding on Defendants, Lead Plaintiff, and all other Class Members (regardless of whether or not

 any individual Class Member submits a Claim Form or seeks or obtains a distribution from the

 Net Settlement Fund), as well as their respective successors and assigns. [The persons and entities

 listed on Exhibit 1 hereto are excluded from the Class pursuant to request and are not bound by

 the terms of the Stipulation or this Judgment.]




                                                   5
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 120 of 125 PageID#
                                    19371



        9.      Releases – The Releases set forth in paragraphs 5 and 6 of the Stipulation, together

 with the definitions contained in paragraph 1 of the Stipulation relating thereto, are expressly

 incorporated herein in all respects.     The Releases are effective as of the Effective Date.

 Accordingly, this Court orders that:

                (a)     Without further action by anyone, and subject to paragraph 10 below, upon

 the Effective Date of the Settlement, Lead Plaintiff and each of the other Class Members, on behalf

 of themselves, and their respective legal representatives, heirs, executors, administrators, estates,

 predecessors, successors, predecessors-in-interest, successors-in-interest, and assigns, and any

 person or entity acting for or on behalf of, or claiming under, any of them, and each of them, in

 their respective capacities as such, shall be deemed to have, and by operation of law and of this

 Judgment shall have, fully, finally, and forever compromised, settled, released, resolved,

 relinquished, waived, and discharged each and every Released Plaintiffs’ Claim against

 Defendants and the Defendants’ Releasees, and shall forever be barred and enjoined from

 prosecuting any or all of the Released Plaintiffs’ Claims against any of the Defendants’ Releasees.

                (b)     Without further action by anyone, and subject to paragraph 10 below, upon

 the Effective Date of the Settlement, Defendants, on behalf of themselves, and their respective

 legal representatives, heirs, executors, administrators, estates, predecessors, successors,

 predecessors-in-interest, successors-in-interest, and assigns, and any person or entity acting for or

 on behalf of, or claiming under, any of them, and each of them, in their respective capacities as

 such, shall be deemed to have, and by operation of law and of this Judgment shall have, fully,

 finally, and forever compromised, settled, released, resolved, relinquished, waived, and discharged

 each and every Released Defendants’ Claim against Lead Plaintiff and the Plaintiffs’ Releasees,

 and shall forever be barred and enjoined from prosecuting any or all of the Released Defendants’




                                                  6
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 121 of 125 PageID#
                                    19372



 Claims against any of the Plaintiffs’ Releasees. [This Release shall not apply to any person or

 entity listed on Exhibit 1 hereto.]

        10.       Notwithstanding paragraphs 9(a) – (b) above, nothing in this Judgment shall bar

 any action by any of the Parties to enforce or effectuate the terms of the Stipulation or this

 Judgment.

        11.       Rule 11 Findings – The Court finds and concludes that the Parties and their

 respective counsel have complied in all respects with the requirements of Rule 11 of the Federal

 Rules of Civil Procedure in connection with the institution, prosecution, defense, and settlement

 of the Action.

        12.       No Admissions – Neither this Judgment, the Settlement (whether or not

 consummated), the Stipulation, including the exhibits thereto and the Plan of Allocation contained

 therein (or any other plan of allocation that may be approved by the Court), the negotiations leading

 to the execution of the Stipulation, nor any proceedings taken pursuant to or in connection with

 the Stipulation and/or approval of the Settlement (including any arguments proffered in connection

 therewith):

                  (a)    shall be offered against any of the Defendants’ Releasees as evidence of, or

        construed as, or deemed to be evidence of, any presumption, concession, or admission by

        any of the Defendants’ Releasees with respect to the truth of any fact alleged by Lead

        Plaintiff or the validity of any claim that was or could have been asserted or the deficiency

        of any defense that has been or could have been asserted in this Action or in any other

        litigation, or of any liability, negligence, fault, or other wrongdoing of any kind of any of

        the Defendants’ Releasees or in any way referred to for any other reason as against any of

        the Defendants’ Releasees, in any arbitration proceeding or other civil, criminal, or




                                                  7
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 122 of 125 PageID#
                                    19373



        administrative action or proceeding, other than such proceedings as may be necessary to

        effectuate the provisions of the Stipulation;

                (b)     shall be offered against any of the Plaintiffs’ Releasees, as evidence of, or

        construed as, or deemed to be evidence of, any presumption, concession or admission by

        any of the Plaintiffs’ Releasees that any of their claims are without merit, that any of the

        Defendants’ Releasees had meritorious defenses, or that damages recoverable under the

        Complaint would not have exceeded the Settlement Amount or with respect to any liability,

        negligence, fault, or wrongdoing of any kind, or in any way referred to for any other reason

        as against any of the Plaintiffs’ Releasees, in any arbitration proceeding or other civil,

        criminal, or administrative action or proceeding, other than such proceedings as may be

        necessary to effectuate the provisions of the Stipulation; or

                (c)     shall be construed against any of the Releasees as an admission, concession,

        or presumption that the consideration to be given under the Settlement represents the

        amount which could be or would have been recovered after trial;

 provided, however, that the Parties and the Releasees and their respective counsel may refer to this

 Judgment and the Stipulation to effectuate the protections from liability granted hereunder and

 thereunder or otherwise to enforce the terms of the Settlement.

        13.     Retention of Jurisdiction – Without affecting the finality of this Judgment in any

 way, this Court retains continuing and exclusive jurisdiction over: (a) the Parties for purposes of

 the administration, interpretation, implementation, and enforcement of the Settlement; (b) the

 disposition of the Settlement Fund; (c) any motion for an award of attorneys’ fees and/or Litigation

 Expenses by Lead Counsel in the Action that will be paid from the Settlement Fund; (d) any motion




                                                  8
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 123 of 125 PageID#
                                    19374



 to approve the Plan of Allocation; (e) any motion to approve the Class Distribution Order; and

 (f) the Class Members, for all matters relating to the Action.

        14.     Separate orders shall be entered regarding approval of a plan of allocation and the

 motion of Lead Counsel for attorneys’ fees and Litigation Expenses. Such orders, or any appeal

 from any order relating thereto or reversal or modification thereof, shall in no way affect or delay

 the finality of this Judgment and shall not affect or delay the Effective Date of the Settlement.

        15.     Modification of the Stipulation – Without further approval from the Court, Lead

 Plaintiff and Defendants are hereby authorized to agree to and adopt such amendments or

 modifications of the Stipulation or any exhibits attached thereto to effectuate the Settlement that:

 (a) are not materially inconsistent with this Judgment; and (b) do not materially limit the rights of

 Class Members in connection with the Settlement. Without further order of the Court, Lead

 Plaintiff and Defendants may agree to reasonable extensions of time to carry out any provisions of

 the Settlement.

        16.     Termination of Settlement – If (a) the Settlement is terminated as provided in the

 Stipulation or the Supplemental Agreement or (b) the Effective Date of the Settlement otherwise

 fails to occur, then this Judgment shall be vacated and rendered null and void, and shall be of no

 further force and effect, except as otherwise provided by the Stipulation, and this Judgment shall

 be without prejudice to the rights of Lead Plaintiff, the other Class Members, and Defendants, and

 the Parties shall revert to their respective positions in the Action as of November 19, 2020, as

 provided in the Stipulation.

        17.     Entry of Final Judgment – There is no just reason to delay the entry of this

 Judgment as a final judgment in this Action. Accordingly, the Clerk of the Court is expressly

 directed to immediately enter this final Judgment in this Action.




                                                  9
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 124 of 125 PageID#
                                    19375



       SO ORDERED this _______ day of ______________, 2021.



                                             _______________________________
                                              The Honorable Anthony J. Trenga
                                                United States District Judge




                                        10
Case 1:17-cv-01338-AJT-JFA Document 330-1 Filed 01/15/21 Page 125 of 125 PageID#
                                    19376



                                        Exhibit 1

        [List of Persons and Entities Excluded from the Class Pursuant to Request]




                                           11
